UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04025 AMERICAN CENTURY MUNICIPAL TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI 64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 05-31 Date of reporting period: 11-30-2009 ITEM 1. REPORTS TO STOCKHOLDERS. Semiannual Report November 30, 2009 American Century Investments Tax-Free Money Market Fund Tax-Free Bond Fund Table of Contents Presidents Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 Tax-Free Money Market Performance 4 Yields 5 Portfolio Composition by Credit Rating. 5 Portfolio Composition by Maturity. 5 Tax-Free Bond Performance 6 Portfolio Commentary 8 Portfolio at a Glance 10 Yields 10 Top Five States & Territories. 10 Portfolio Composition by Credit Rating. 10 Shareholder Fee Examples 11 Financial Statements Schedule of Investments 13 Statement of Assets and Liabilities 40 Statement of Operations 41 Statement of Changes in Net Assets 42 Notes to Financial Statements 43 Financial Highlights 49 Other Information Approval of Management Agreements 52 Additional Information 57 Index Definitions 58 The opinions expressed in the Market Perspective and each of the Portfolio Commentaries reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: Thank you for taking time to review the following pages, which provide the performance of your investment along with the perspectives of our experienced portfolio management team for the financial reporting period ended November 30, 2009. We appreciate your trust in American Century Investments ® at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what new challenges and opportunities await us. Critical factors that we are anticipating in 2010 include marked shifts in investment and spending behavior, along with consolidation in our industry. Most importantly, we think the U.S. economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed in the third quarter of 2008, but 2010 will likely bring continuing challenges. The U.S. stock markets rebound since last March and the second-half economic surge in 2009 were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces double-digit unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economy Stabilized, Credit Crisis Eased Municipal bonds produced solid returns during the six months ended November 30, 2009. Dramatic fiscal and monetary policy intervention by the federal government appeared to have stabilized a contracting economy. Indeed, gross domestic product expanded at an estimated 2.2% annual rate in the third quarter of 2009, breaking a string of four consecutive quarters of negative growth. Although the economy showed signs of stabilizing, the unemployment rate stood at 10.0% in November, raising the prospect of a jobless recovery. After an eight-month period of deflation, the governments Consumer Price Index increased 1.8% for the year ended in November as a still-weak economy dealt with job losses, sluggish income growth, lower housing wealth, and tight credit. These conditions gave the Federal Reserve the flexibility to hold its short-term rate target at 0%. Against that backdrop, bond yields declined modestly. Municipals Rallied Technical (supply and demand) factors were also key contributors to municipal performance. Strong demand from investors looking for yield and return potential above those available from Treasuries and cash-equivalent investments meant record municipal bond fund inflows early in the period, according to mutual fund flow tracker AMG Data Services. At the same time, tax-exempt municipal supply was curtailed in 2009 due to the Build America Bond program, a federal government program intended to lower borrowing costs and improve access to capital for municipalities. This program took many newly issued bonds out of the tax-exempt market and put them in the taxable universe. Greater Risk, Greater Reward The rally in risk assets evident across financial markets in 2009 played out in the municipal market as well, with longer-term and lower-rated bonds doing best (see the table below). The 12 months ended November 30, 2009, marked record outperformance by municipal bonds over Treasuries. U.S. Fixed-Income Total Returns For the six months ended November 30, 2009* Barclays Capital Municipal Market Indices Taxable Market Returns Municipal Bond 4.75% Barclays Capital U.S. Aggregate Index 6.21% 3-Year Municipal Bond 2.81% Barclays Capital U.S. Treasury Index 3.25% 5-Year General Obligation (GO) Bond 3.98% 3-Month Treasury Bill 0.07% Long-Term Municipal Bond 7.02% 10-Year Treasury Note 3.76% Non-Investment-Grade Municipal Bond 11.81% *Total returns for periods less than one year are not annualized. 3 Performance Tax-Free Money Market Total Returns as of November 30, 2009 Average Annual Returns Since Inception 6 months 1 year 5 years 10 years Inception Date Investor Class 0.16% 0.56% 2.24% 2.04% 3.16% 7/31/84 Average Return of Lippers Tax-Exempt Money Market Funds 0.04% 0.21% 1.91% 1.78% 3.02%  Funds Lipper Ranking as of November 30, 2009  6 of 104 5 of 82 5 of 63 5 of 22  as of December 31, 2009  6 of 104 5 of 83 4 of 63 5 of 22  (1) Total returns for periods less than one year are not annualized. (2) Class returns and rankings would have been lower if American Century Investments had not voluntarily waived a portion of its management fees. (3) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. Lipper Rankings  Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (4) Since 8/31/84, the date nearest the funds inception for which data are available. Total Annual Fund Operating Expenses Investor Class 0.53% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit ammericancentury.com. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 4 Tax-Free Money Market Yields as of November 30, 2009 7-Day Current Yield After waiver 0.19% Before waiver 0.14% 7-Day Effective Yield 0.19% 7-Day Tax-Equivalent Current Yields 25.00% Tax Bracket 0.25% 28.00% Tax Bracket 0.26% 33.00% Tax Bracket 0.28% 35.00% Tax Bracket 0.29% (1) Yields would have been lower if a portion of fees had not been waived. (2) The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Portfolio Composition by Credit Rating % of % of fund investments fund investments as of 11/30/09 as of 5/31/09 A-1+ 67% 77% A-1 33% 23% Ratings provided by independent research companies. These ratings are listed in Standard & Poors format even if they were provided by other sources. The letter ratings indicate the credit worthiness of the underlying bonds in the portfolio and generally range from AAA (highest) to D (lowest). Portfolio Composition by Maturity % of % of fund investments fund investments as of 11/30/09 as of 5/31/09 1-30 days 92% 87% 31-90 days  4% 91-180 days 3% 4% More than 180 days 5% 5% Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit ammericancentury.com. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 5 Performance Tax-Free Bond Total Returns as of November 30, 2009 Average Annual Returns Since Inception 6 months 1 year 5 years 10 years Inception Date Investor Class 4.28% 10.99% 4.17% 5.01% 5.32% 3/2/87 Barclays Capital 5-Year GO Bond Index 3.98% 9.33% 4.73% 5.20% 5.63%  Average Return of Lippers Intermediate Municipal Debt Funds 4.15% 11.54% 3.57% 4.53% 5.44%  Investor Classs Lipper Ranking as of November 30, 2009  96 of 155 16 of 124 13 of 74 7 of 11  as of December 31, 2009  78 of 157 17 of 125 14 of 74 7 of 11  Institutional Class 4.39% 11.21% 4.37%  4.11% 4/15/03 (1) Total returns for periods less than one year are not annualized. (2) Since 2/28/87, the date nearest the Investor Classs inception for which data are available. (3) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. Lipper Rankings  Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (4 ) Since 3/31/87, the date nearest the Investor Classs inception for which data are available. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 6 Tax-Free Bond One-Year Returns Over 10 Years Periods ended November 30 Investor Class 7.29% 8.25% 6.02% 5.72% 2.14% 2.90% 5.23% 2.81% -0.74% 10.99% Barclays Capital 5-Year GO Bond Index 5.62% 8.24% 6.47% 5.72% 2.36% 1.52% 4.07% 4.44% 4.43% 9.33% Total Annual Fund Operating Expenses Investor Class Institutional Class 0.49% 0.29% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 7 Portfolio Commentary Tax-Free Bond Portfolio Managers: Alan Kruss, Joseph Gotelli, and Steven Permut Performance Summary Tax-Free Bond returned 4.28%* for the six months ended November 30, 2009. By comparison, the Barclays Capital 5-Year GO Bond Index returned 3.98%. The average return of the intermediate municipal debt funds tracked by Lipper Inc. was 4.15% for the same period. The portfolios average annual returns also exceeded those of its Lipper group average for the five- and 10-year periods ended in November (see page 6). The portfolios absolute returns reflect the strong technical (supply and demand) factors supporting the municipal market for much of 2009 (see the Market Perspective on page 3). Relative to the Lipper group and GO Index, we believe the portfolio benefited from our credit and sector allocation decisions, while our state allocation, yield curve positioning, and municipal/ Treasury ratio trades had modest positive effects. Credit Allocation Contributed Performance benefited from our decision in late 2008 and early 2009 to add what we thought were attractively valued, lower-rated bonds trading at yield levels out of line with our assessment of their actual risks. Going back to the height of the credit crisis in late 2008, municipal bonds performed poorly because of the extreme stress in the financial system and forced sales by hedge funds, among other reasons. This presented us with an opportunity to add select, A-rated bonds trading at what we thought were very attractive levels. As of November 30, 2009, A-rated bonds accounted for about 23% of portfolio assets. Six months ago they represented 17% of assets, and 12 months ago just 12%. These changes benefited portfolio performance because bonds rated A outperformed those rated AAA and AA in the last six months. Sector Allocation Helped We continued to be underrepresented in bonds from tax-sensitive sectors of the economy, as well as in land-secured bonds. In addition, we held underweight positions in both state general obligation bonds and pre-refunded securities. This positioning helped relative performance because these sectors generally underperformed. At the same time, we held an overweight position in health care and hospital securities, which performed relatively well for the six months. However, sector performance would have been better but for the fact that we were underweight in tobacco bonds, as well as industrial development revenue bonds. That positioning contributed significantly to the portfolios relative results in 2008, when these securities lagged badly. But because corporate-backed bonds rallied sharply in 2009, it hurt performance during the last six months to have limited exposure to these sectors. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 8 Tax-Free Bond Other Contributors The portfolio also had modest positive contributions to return from trades designed to benefit from changes in the shape of the municipal yield curve (a curve flattener trade) and in the yield relationship between municipals and Treasuries (a yield ratio trade). We put the yield curve flattening bias in place in the municipal bond cash market, favoring intermediate-and longer-dated securities. The portfolio benefited as longer-term bonds outperformed shorter-term bonds during the period. We implemented the trade in recent months when the slope of the Treasury yield curve approached record levels of steepness. In addition, we implemented the ratio trade at a time when long-term municipal bond yields were approximately 108% of those on similar maturity Treasuries (municipal yields exceeded Treasury yields). The trade was based on our expectation that municipals would outperform Treasuries, and the yield difference between the two would move toward its normal historical relationship with municipals yielding less than Treasuries. Municipals outperformed Treasuries over the reporting period and the ratio declined to 102%. Outlook We believe that technical factors will remain supportive for the municipal market going forward, said Steven Permut, leader of the municipal bond team at American Century Investments. The more taxable municipal bonds issued under the Build America Bond programa federal government program intended to help lower municipal borrowing coststhe lower the supply of tax-free municipal bonds. In addition, we think demand for municipal bonds is likely to remain strong given that the Federal Reserve continues to hold short-term interest rates at record lows and municipal yields are attractive relative to those on Treasuries. However, Permuts outlook comes with a caveat: Economic fundamentals remain fairly weak, and we think tax-based bonds and those issued by local governments are likely to face challenges. As a result, we expect to underweight these bonds, as well as those relating to economically sensitive sectors of the economy. Indeed, we think these conditions put a premium on careful credit analysis and individual security selectionwhat we believe are two strengths of our management approach. 9 Tax-Free Bond Portfolio at a Glance As of 11/30/09 As of 5/31/09 Weighted Average Maturity 10.2 years 10.2 years Average Duration (Modified) 5.1 years 5.2 years Yields as of November 30, 2009 30-Day SEC Yield Investor Class 2.85% Institutional Class 3.05% Investor Class 30-Day Tax-Equivalent Yields 25.00% Tax Bracket 3.80% 28.00% Tax Bracket 3.96% 33.00% Tax Bracket 4.25% 35.00% Tax Bracket 4.38% (1) The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five States & Territories as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 California 15.8% 14.6% New York 10.1% 9.3% Pennsylvania 5.8% 4.7% Florida 5.6% 6.1% Texas 5.1% 4.3% Portfolio Composition by Credit Rating % of % of fund investments fund investments as of 11/30/09 as of 5/31/09 AAA 40% 39% AA 27% 32% A 23% 17% BBB 9% 10% Not Rated 1% 2% Ratings provided by independent research companies. These ratings are listed in Standard & Poors format even if they were provided by other sources. The letter ratings indicate the credit worthiness of the underlying bonds in the portfolio and generally range from AAA (highest) to D (lowest). 10 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2009 to November 30, 2009. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 11 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 6/1/09 11/30/09 6/1/09  11/30/09 Expense Ratio Tax-Free Money Market Actual Investor Class $1,000 $1,001.60 $2.36 0.47% (after waiver) Investor Class $1,000 $1,001.60 $2.61 0.52% (before waiver) Hypothetical Investor Class $1,000 $1,022.71 $2.38 0.47% (after waiver) Investor Class $1,000 $1,022.46 $2.64 0.52% (before waiver) Tax-Free Bond Actual Investor Class $1,000 $1,042.80 $2.46 0.48% Institutional Class $1,000 $1,043.90 $1.43 0.28% Hypothetical Investor Class $1,000 $1,022.66 $2.43 0.48% Institutional Class $1,000 $1,023.66 $1.42 0.28% (1) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. (2) During the six months ended November 30, 2009, the class received a partial waiver of its management fee. (3) Ending account value assumes the return earned after waiver. The return would have been lower had fees not been waived and would have resulted in a lower ending account value. 12 Schedule of Investments Tax-Free Money Market NOVEMBER 30, 2009 (UNAUDITED) Principal Principal Amount Value Amount Value Municipal Securities  98.0% Vallejo Water Rev., Series 2005 A, VRDN, ALABAMA  0.7% 0.45%, 12/2/09 (LOC: Troy Health Care Auth. Rev., JPMorgan Chase Bank N.A.) $ 1,500,000 $1,500,000 (Southeast Rural Health), 26,821,726 VRDN, 0.28%, 12/3/09 COLORADO  4.2% (LOC: Troy Bank and Trust Co. and FHLB) $2,225,000 $ 2,225,000 Adams & Arapahoe Counties Joint School District No. 28J CALIFORNIA  8.3% GO, 4.00%, 12/1/09 1,010,000 1,010,000 ABAG Finance Auth. for Avon Industrial Development Nonprofit Corps. Rev., Rev., (Kroger Co.), VRDN, (Katherine Delmar Burke 0.37%, 12/3/09 (LOC: U.S. School), VRDN, 0.40%, Bank N.A.) 2,745,000 2,745,000 12/3/09 (LOC: Allied Irish Bank plc) 1,000,000 1,000,000 Colorado Educational & Cultural Facilities Auth. Rev., Alameda County Industrial (Capital Christian School), Development Auth. Rev., VRDN, 0.41%, 12/3/09 (BAT Properties LLC), (LOC: Stockmans Bank VRDN, 0.51%, 12/3/09 and Union Bank of (LOC: Bank of the West) 4,300,000 4,300,000 California N.A.) 5,250,000 5,250,000 California Economic Hotchkiss Industrial Development Financing Development Rev., (Kroger Auth. Rev., (Wesflex Pipe Co.), VRDN, 0.37%, 12/3/09 Manufacturing), VRDN, (LOC: U.S. Bank N.A.) 1,500,000 1,500,000 0.53%, 12/3/09 (LOC: Wells Fargo Bank N.A.) 853,364 853,364 Thornton Industrial Development Rev., (Kroger California Statewide Co.), VRDN, 0.38%, 12/3/09 Communities Development (LOC: U.S. Bank N.A.) 2,900,000 2,900,000 Auth. Rev., (Azusa Pacific University), VRDN, 0.37%, 13,405,000 12/3/09 (LOC: Allied Irish FLORIDA  8.3% Bank plc) 3,500,000 3,500,000 Austin Trust Various States California Statewide Rev., Series 2008-3029X, Communities Development VRDN, 0.37%, 12/3/09 Auth. Rev., (Marin Horizon (NATL) (LIQ FAC: Bank of School), VRDN, 0.40%, America N.A.) 5,400,000 5,400,000 12/3/09 (LOC: Allied Irish Escambia County Solid Bank plc) 1,150,000 1,150,000 Waste Disposal System Rev., Highland Redevelopment (Gulf Power Co.), VRDN, Agency Multi-Family 0.25%, 12/1/09 2,625,000 2,625,000 Housing Rev., (Jeffrey Court Hillsborough County Senior Apartments), VRDN, Industrial Development Auth. 0.65%, 12/3/09 (LOC: East Rev., (Tampa Metropolitan West Bank and FHLB) 3,500,000 3,500,000 Area YMCA), VRDN, 0.32%, Los Angeles Unified 12/3/09 (LOC: Bank of School District Tax & Rev. America N.A.) 1,000,000 1,000,000 Anticipation Notes GO, JP Morgan Chase Trust Series 2009 A, 2.00%, COP, Series 2009-3441, 8/12/10 5,070,000 5,118,362 (PUTTERs/DRIVERs), Santa Rosa Wastewater VRDN, 0.32%, 12/3/09 Rev., Series 2004 A, (Ambac) (LIQ FAC: VRDN, 0.60%, 12/3/09 JPMorgan Chase (LOC: Landesbank Bank N.A.) 4,000,000 4,000,000 Baden-Wurttemberg) 5,900,000 5,900,000 13 Tax-Free Money Market Principal Principal Amount Value Amount Value JP Morgan Chase Trust INDIANA  1.6% Rev., Series 2009-3359, Indiana Development (PUTTERs/DRIVERs), Finance Auth. Rev., (TTP, VRDN, 0.32%, 12/3/09 Inc.), VRDN, 0.45%, 12/3/09 (NATL/FGIC) (LIQ FAC: (LOC: LaSalle Bank N.A.) $2,275,000 $2,275,000 JPMorgan Chase Bank N.A.) $ 9,890,000 $ 9,890,000 Jasper County Industrial Development Rev., JP Morgan Chase Trust (Newberry Farms LLC), Rev., Series 2009-3439, VRDN, 0.59%, 12/3/09 (PUTTERs/DRIVERs), (LOC: Farm Credit VRDN, 0.57%, 12/3/09 Services of America and (FSA-CR/XLCA) Bank of the West) 2,800,000 2,800,000 (LIQ FAC: JPMorgan Chase Bank N.A.) 3,695,000 3,695,000 5,075,000 26,610,000 IOWA  4.9% GEORGIA  5.1% Buffalo Pollution Control Rev., Series 1991 B, Clayton County Multi-Family (Lafarge Corp.), VRDN, Housing Auth. Rev., 0.55%, 12/3/09 Series 1990 B, (Kimberly (LOC: BNP Paribas) 5,250,000 5,250,000 Forest), VRDN, 1.93%, 12/2/09 (FSA) (SBBPA: Iowa Finance Auth. Rev., Societe Generale) 6,155,000 6,155,000 Series 2009 B, (Midwestern Disaster Area), VRDN, Clayton County Multi- 0.36%, 12/1/09 8,000,000 8,000,000 Family Housing Auth. Rev., Series 1990 C, (Villa Rouge Orange City Industrial Apartments), VRDN, 1.93%, Development Rev., (Vogel 12/2/09 (FSA) (SBBPA: Enterprises Ltd.), VRDN, Societe Generale) 6,955,000 6,955,000 0.56%, 12/3/09 (LOC: U.S. Bank N.A.) 2,600,000 2,600,000 Clayton County Multi-Family Housing Auth. Rev., Series 15,850,000 1990 D, (Kings Arms KANSAS  0.7% Apartments), VRDN, 1.93%, Hutchinson Industrial 12/2/09 (FSA) (SBBPA: Development Rev., (Kroger Societe Generale) 3,315,000 3,315,000 Co.), VRDN, 0.37%, 12/3/09 16,425,000 (LOC: U.S. Bank N.A.) 1,000,000 1,000,000 HAWAII  0.6% Shawnee Private Activity Hawaii Pacific Health Rev., (Simmons Co.), VRDN, Special Purpose Rev., Series 0.55%, 12/2/09 (LOC: Deutsche Bank AG) 1,310,000 1,310,000 2004 B2, (Department Budget & Finance), VRDN, 2,310,000 0.24%, 12/2/09 (Radian) KENTUCKY  0.6% (LOC: Bank of Nova Scotia) 2,000,000 2,000,000 Murray Industrial Building ILLINOIS  5.3% Rev., (Kroger Co.), VRDN, Illinois GO, 3.00%, 4/1/10 6,000,000 6,031,474 0.37%, 12/3/09 (LOC: U.S. Illinois GO, 4.00%, 5/20/10 5,000,000 5,064,345 Bank N.A.) 1,000,000 1,000,000 Illinois GO, 2.00%, 6/10/10 4,000,000 4,020,783 Winchester Industrial Building Rev., (Kroger Co.), Illinois Housing Development VRDN, 0.37%, 12/3/09 Auth. Multi-Family Housing (LOC: U.S. Bank N.A.) 1,000,000 1,000,000 Rev., (Rome Meadows), VRDN, 0.71%, 12/3/09 2,000,000 (LOC: First National Bank and FHLB) 1,955,000 1,955,000 17,071,602 14 Tax-Free Money Market Principal Principal Amount Value Amount Value LOUISIANA  1.2% MISSISSIPPI  1.4% Louisiana Local Government Mississippi Business Finance Environmental Facilities & Corp. Rev., (St. Andrews Community Development Episcopal School), VRDN, Auth. Rev., (Hollybrook 0.37%, 12/3/09 (LOC: Allied Enterprises LLC), VRDN, Irish Bank plc) $2,820,000 $2,820,000 0.59%, 12/3/09 (LOC: First Mississippi Business South Farm Credit and Finance Corp. Rev., Series Wells Fargo Bank N.A.) $ 1,920,000 $ 1,920,000 2004 B, VRDN, 0.39%, Terrebonne Economic 12/3/09 (LOC: Wells Fargo Development Auth. Gulf Bank N.A.) 1,780,000 1,780,000 Opportunity Zone Rev., 4,600,000 (Buquet Distribution Co.), VRDN, 0.48%, 12/3/09 MISSOURI  6.7% (LOC: Community Bank Jackson County Industrial and FHLB) 2,000,000 2,000,000 Development Auth. Rev., 3,920,000 (Linda Hall Library), VRDN, 0.40%, 12/3/09 (LOC: MAINE  0.5% Commerce Bank N.A.) 11,000,000 11,000,000 Dover & Foxcroft Rev., Missouri Health & (Pleasant River), VRDN, Educational Facilities 0.59%, 12/3/09 (LOC: Auth. Rev., (Pembroke Hill CoBANK ACB and Wells School), VRDN, 0.40%, Fargo Bank N.A.) 1,450,000 1,450,000 12/3/09 (LOC: Commerce MARYLAND  0.9% Bank N.A.) 8,800,000 8,800,000 Baltimore Industrial University City Industrial Development Auth. Development Rev., (Winco Rev., (Baltimore Capital Redevelopment Corp., Inc.), Acquisition), VRDN, VRDN, 0.50%, 12/3/09 0.37%, 12/2/09 (LOC: (LOC: Commerce Bank N.A.) 1,730,000 1,730,000 Bayerische Landesbank) 3,050,000 3,050,000 21,530,000 MASSACHUSETTS  2.9% NEVADA  0.5% Macon Trust Various States Nevada Housing Division Rev., Series 2007-344, Multi-Family Housing Rev., VRDN, 0.72%, 12/3/09 (Golden Apartments), VRDN, (LOC: Bank of America N.A.) 0.72%, 12/3/09 (FHLMC) (LIQ FAC: Bank of (LIQ FAC: FHLMC) 1,600,000 1,600,000 America N.A.) 9,250,000 9,250,000 NEW HAMPSHIRE  0.4% MINNESOTA  2.2% New Hampshire Health & Mendota Heights Rev., Education Facilities Auth. (Thomas Academy), VRDN, Rev., (Proctor Academy), 0.44%, 12/3/09 (LOC: Allied VRDN, 0.40%, 12/3/09 Irish Bank plc) 1,715,000 1,715,000 (LOC: Allied Irish Bank plc) 1,200,000 1,200,000 Owatonna Housing Rev., NEW YORK  1.7% Series 2003 A, (Second Century Housing), VRDN, New York City Industrial 0.47%, 12/3/09 (LOC: Development Agency American Bank of St. Paul Civic Facility Rev., (1998 and FHLB) 3,430,000 3,430,000 Peninsula Hospital Center), VRDN, 2.30%, 12/3/09 St. Paul Port Auth. Rev., (LOC: JPMorgan Chase Series 2005-7, (Public Bank N.A.) 995,000 995,000 Radio), VRDN, 0.38%, 12/1/09 (LOC: Allied Irish New York State Dormitory Bank plc) 1,955,000 1,955,000 Auth. Rev., Series 2008 A-1, (Long Island University), 7,100,000 VRDN, 0.40%, 12/3/09 (LOC: Allied Irish Bank plc) 1,985,000 1,985,000 15 Tax-Free Money Market Principal Principal Amount Value Amount Value New York State Dormitory PUERTO RICO  2.5% Auth. Rev., Series 2008 A-1, Austin Trust Various States, (Long Island University), Series 2008-355, VRDN, VRDN, 0.40%, 12/3/09 0.57%, 12/3/09 (LOC: Bank (LOC: Allied Irish Bank plc) $2,450,000 $2,450,000 of America N.A.) (SBBPA: 5,430,000 Bank of America N.A.) $8,000,000 $8,000,000 NORTH CAROLINA  0.7% TENNESSEE  3.0% Buncombe County GO, Bradley County Industrial Series 2002 B, VRDN, Development Board Rev., 0.34%, 12/3/09 (SBBPA: (Kroger Co.), VRDN, Wachovia Bank N.A.) 1,050,000 1,050,000 0.37%, 12/3/09 North Carolina Educational (LOC: U.S. Bank N.A.) 7,880,000 7,880,000 Facilities Finance Agency Greeneville Industrial Rev., (Cape Fear Academy), Development Board Rev., VRDN, 0.34%, 12/3/09 (Pet, Inc.), VRDN, (LOC: Wachovia Bank N.A.) 1,200,000 1,200,000 0.34%, 12/3/09 2,250,000 (LOC: BNP Paribas) 1,700,000 1,700,000 OKLAHOMA  0.4% 9,580,000 Tulsa Airports Improvement TEXAS  16.9% Trust Rev., Series 2007 A, Brazos Harbor Industrial (Tulsa International Airport), Development Corp. Rev., VRDN, 0.35%, 12/3/09 (BASF Corp.), VRDN, (LOC: JPMorgan Chase 0.51%, 12/3/09 14,400,000 14,400,000 Bank N.A.) 1,300,000 1,300,000 Crawford Education PENNSYLVANIA  8.3% Facilities Corp. Rev., Berks County Municipal Series 2004 A, (University Auth. Rev., Series 2009 A5, Parking System), VRDN, (Reading Hospital & 1.06%, 12/3/09 Medical Center), VRDN, (LOC: BNP Paribas) 10,000,000 10,000,000 0.54%, 12/3/09 10,000,000 10,000,000 Hale County Industrial Chester County Industrial Development Corp. Rev., Development Auth. Rev., (Struikmans), VRDN, 0.59%, (Delaware Valley Friends 12/3/09 (LOC: Farm Credit School), VRDN, 0.34%, Services of America and 12/2/09 (LOC: Wachovia Bank of the West) 3,000,000 3,000,000 Bank N.A.) 1,665,000 1,665,000 Hunt Memorial Hospital JP Morgan Chase Trust District Rev., VRDN, 0.36%, GO, Series 2009-3405, 12/3/09 (FSA) (SBBPA: (PUTTERs/DRIVERs), Chase Bank of Texas N.A.) 3,250,000 3,250,000 VRDN, 0.30%, 12/3/09 JP Morgan Chase Trust (FSA) (LIQ FAC: JPMorgan Rev., Series 2009-3418, Chase Bank N.A.) 3,000,000 3,000,000 (PUTTERs/DRIVERs), RBC Municipal Products, VRDN, 0.30%, 12/3/09 Inc. Trust Rev., Series (FSA) (LIQ FAC: JPMorgan 2008 C13, VRDN, 0.29%, Chase Bank N.A.) 2,025,000 2,025,000 12/3/09 (LOC: Royal Bank Muleshoe Economic of Canada) (LIQ FAC: Royal Development Corp. Industrial Bank of Canada) 7,000,000 7,000,000 Development Rev., (John RBC Municipal Products, Lyle & Grace Ajean), VRDN, Inc. Trust Rev., Series 0.54%, 12/3/09 (LOC: Wells 2008 E11, VRDN, 0.29%, Fargo Bank N.A.) 4,930,000 4,930,000 12/3/09 (LOC: Royal Bank of Canada) (LIQ FAC: Royal Bank of Canada) 4,995,000 4,995,000 26,660,000 16 Tax-Free Money Market Principal Value Amount Value TOTAL INVESTMENT Port of Corpus Christi Auth. SECURITIES  98.0% of Nueces County Solid OTHER ASSETS Waste Disposal Rev., (Flint AND LIABILITIES  2.0% Hills Resources, LP), VRDN, 0.70%, 12/2/09 $10,500,000 $ $ 10,500,000 TOTAL NET ASSETS  100.0% Texas Tax & Anticipation Notes Rev., 2.50%, 8/31/10 6,000,000 6,092,025 Notes to Schedule of Investments 54,197,025 WASHINGTON  4.7% ABAG Association of Bay Area Governments King County School District Ambac Ambac Assurance Corporation No. 210 GO, 4.00%, 12/1/09 COP Certificates of Participation (School Bond Guarantee) 3,175,000 3,175,000 DRIVERs Derivative Inverse Tax-Exempt Receipts King County School District FHLB Federal Home Loan Bank No. 414 GO, 4.00%, 12/1/09 FHLMC Federal Home Loan Mortgage Corporation (School Bond Guarantee) 1,500,000 1,500,000 Metropolitan Park District of FGIC Financial Guaranty Insurance Company Tacoma GO, 3.50%, 12/1/09 1,650,000 1,650,000 FSA Financial Security Assurance, Inc. Snohomish & Island FSA-CR Financial Security Assurance, Inc.  Custodian Receipts Counties School District GO General Obligation No. 401 GO, 3.00%, LIQ FAC Liquidity Facilities 12/15/09 (School Bond Guarantee) 1,945,000 1,946,295 LOC Letter of Credit Washington Economic NATL National Public Finance Guarantee Corporation Development Finance Auth. PUTTERs Puttable Tax-Exempt Receipts Rev., Series 2007 E, (Mesa Radian Radian Asset Assurance, Inc. Dairy LLC.), VRDN, 0.59%, 12/3/09 (LOC: Citizens SBBPA Standby Bond Purchase Agreement Business Bank and Wells VRDN Variable Rate Demand Note. Interest reset date is indicated. Fargo Bank N.A.) 3,990,000 3,990,000 Rate shown is effective at the period end. Washington State Housing XLCA XL Capital Ltd. Finance Commission Non- (1) Security was purchased under Rule 144A or Section 4(2) of profit Rev., Series 2001 A, the Securities Act of 1933 or is a private placement and, unless (Pioneer Human Services), registered under the Act or exempted from registration, may only VRDN, 0.34%, 12/1/09 be sold to qualified institutional investors. The aggregate value (LOC: U.S. Bank N.A.) 2,680,000 2,680,000 of these securities at the period end was $62,505,000, which 14,941,295 represented 19.5% of total net assets. None of these securities WISCONSIN  2.8% were considered illiquid. Verona Industrial Development Rev., (Latitude Corp.), VRDN, See Notes to Financial Statements. 0.56%, 12/3/09 (LOC: U.S. Bank N.A.) 4,175,000 4,175,000 Wisconsin Housing & Economic Development Auth. Rev., Series 2003 A, VRDN, 0.45%, 12/2/09 (FSA) (SBBPA: FHLB) 3,030,000 3,030,000 Wisconsin Housing & Economic Development Auth. Rev., Series 2003 E, VRDN, 0.45%, 12/2/09 (FSA) (SBBPA: FHLB) 1,735,000 1,735,000 8,940,000 17 Tax-Free Bond NOVEMBER 30, 2009 (UNAUDITED) Principal Principal Amount Value Amount Value Municipal Securities  101.4% Arizona Tourism & Sports Auth. Rev., (Baseball ALABAMA  0.3% Training Facilities), Alabama Water Pollution 5.00%, 7/1/13 $ 1,880,000 $1,992,424 Control Auth. Rev., 5.75%, Arizona Tourism & Sports 8/15/18 (Ambac) $765,000 $ 792,601 Auth. Rev., Series 2003 East Central Industrial A, (Multipurpose Stadium Development Auth. Rev., Facility), 5.25%, 7/1/17, 5.25%, 9/1/13 (Ambac) 810,000 812,430 Partially Prerefunded at Helena Utilities Board Rev., 100% of Par (NATL) 2,000,000 2,119,700 5.75%, 4/1/12, Prerefunded Energy Management at 101% of Par (NATL) 3,310,000 3,727,921 Services LLC Rev., 5,332,952 (Arizona State University  Main Campus), 4.50%, ALASKA  0.1% 7/1/11 (NATL) 1,910,000 2,028,191 Aleutians East Borough Energy Management Project Rev., (Aleutian Services LLC Rev., Pribilof Islands, Inc.), (Arizona State University  5.00%, 6/1/20 (ACA) 1,875,000 1,684,444 Main Campus), 4.50%, ARIZONA  4.7% 7/1/12 (NATL) 2,130,000 2,327,004 Arizona Health Facilities Glendale Industrial Auth. Rev., (Blood Systems, Development Auth. Rev., Inc.), 4.00%, 4/1/12 1,275,000 1,310,203 Series 2001 A, (Midwestern Arizona Health Facilities University), 5.75%, 5/15/11, Auth. Rev., (Blood Systems, Prerefunded at 101% Inc.), 5.00%, 4/1/21 1,000,000 1,012,760 of Par 500,000 542,680 Arizona Health Facilities Maricopa County Gilbert Auth. Rev., Series Unified School District 2007 B, (Banner Health), No. 41 GO, 5.75%, VRN, 1.00%, 1/4/10, 7/1/11 (FSA) 1,155,000 1,248,844 resets quarterly at 67% of Maricopa County Phoenix the 3-month LIBOR plus Union High School District 0.81% with no caps 7,500,000 4,845,000 No. 210 GO, 4.75%, Arizona Health Facilities 7/1/11 (FSA) 1,445,000 1,538,087 Auth. Rev., Series 2008 D, Maricopa County Saddle (Banner Health), 5.00%, Mountain Unified School 1/1/15 3,000,000 3,231,090 District No. 90 GO, Arizona School Facilities Series 2003 A, (School Board Rev., (State School Improvements), Improvement), 5.50%, 5.00%, 7/1/10 1,955,000 1,990,249 7/1/11, Prerefunded at Maricopa County Saddle 100% of Par 1,750,000 1,887,917 Mountain Unified School Arizona State University District No. 90 GO, COP, Series 2006 A, Series 2003 A, (School (University of Arizona), Improvements), 5.00%, 6/1/18 (Ambac) 1,935,000 2,101,797 5.25%, 7/1/11 2,415,000 2,531,089 Arizona Tourism & Sports Maricopa County Saddle Auth. Rev., (Baseball Mountain Unified School Training Facilities), District No. 90 GO, 5.00%, 7/1/11 1,000,000 1,036,400 Series 2003 A, (School Arizona Tourism & Sports Improvements), 5.25%, 7/1/12 2,000,000 2,146,220 Auth. Rev., (Baseball Training Facilities), Maricopa County Scottsdale 5.00%, 7/1/12 1,000,000 1,051,930 Unified School District No. 48 GO, 6.60%, 7/1/12 1,000,000 1,140,170 18 Tax-Free Bond Principal Principal Amount Value Amount Value Mohave County Community Pima County Metropolitan College District Rev., 5.75%, Domestic Water 3/1/14 (Ambac) $ 1,265,000 $ 1,278,662 Improvement District Rev., Mohave County Community 5.25%, 7/1/19 (Ambac) $1,800,000 $ 2,038,140 College District Rev., (State Pima County Tucson Unified Board of Directors), 6.00%, School District No. 1 GO, 3/1/10, Prerefunded at 4.625%, 7/1/13 (FSA) 2,600,000 2,832,674 100% of Par (NATL) 2,150,000 2,181,283 Pinal County Apache Mohave County Industrial Junction Unified School Development Auth. District No. 43 GO, Correctional Facilities Series 2006 B, (School Contract Rev., (Mohave Improvements), 5.00%, Prison, LLC Expansion), 7/1/16, Prerefunded at 100% 8.00%, 5/1/25 5,000,000 5,649,750 of Par (FGIC) 775,000 915,430 Mohave County Industrial Pinal County COP, 4.75%, Development Auth. Rev., 6/1/13 (Ambac) 820,000 861,328 Series 2004 A, (Mohave Pinal County COP, Prison), 5.00%, 5.00%, 12/1/25 3,920,000 3,907,182 4/1/14 (XLCA) 1,655,000 1,901,396 Queen Creek Improvement Navajo County Unified District No. 1 Special Tax School District No. 20 Rev., Rev., 5.00%, 1/1/16 1,000,000 1,002,830 Series 2006 A, 5.00%, 7/1/17 (NATL) 1,815,000 2,045,305 South Tucson Municipal Property Corp. Rev., 5.50%, Phoenix Civic Improvement 6/1/11, Prerefunded at Corp. Waste System Rev., 100% of Par 3,085,000 3,310,575 (Junior Lien), 6.25%, 7/1/10, Prerefunded at University of Arizona COP, 101% of Par (FGIC) 1,000,000 1,044,950 5.50%, 6/1/12, Prerefunded at 100% of Par (Ambac) 1,505,000 1,674,674 Phoenix Civic Improvement Corp. Wastewater System 77,278,983 Rev., (Senior Lien), CALIFORNIA  15.8% 5.50%, 7/1/24 1,750,000 1,968,890 ABAG Finance Auth. for Phoenix Civic Improvement Nonprofit Corps. Rev., Corp. Water System Rev., (899 Charleston LLC), (Junior Lien), 5.50%, VRDN, 0.22%, 12/1/09 7/1/19 (NATL/FGIC) 1,000,000 1,089,750 (LOC: LaSalle Bank N.A.) 3,000,000 3,000,000 Phoenix GO, Series 1995 A, California Department of 6.25%, 7/1/17 1,070,000 1,341,555 Water Resources Power Phoenix Industrial Supply Rev., Series 2005 F5, 5.00%, 5/1/22 6,215,000 6,659,932 Development Auth. Government Office Lease California Department of Rev., (Capitol Mall LLC), Water Resources Power 5.00%, 9/15/26 (Ambac) 1,750,000 1,764,752 Supply Rev., Series 2005 G4, 5.00%, 5/1/16 2,450,000 2,784,670 Pima County Indian Oasis-Baboquivari Unified California Department of School District No. 40 Rev., Water Resources Power Series 2002 A, 4.60%, Supply Rev., Series 2008 H, 7/1/13 (NATL) 1,200,000 1,285,176 5.00%, 5/1/21 10,000,000 10,785,700 Pima County Marana California Department of Unified School District Water Resources Rev., No. 6 GO, 5.50%, 7/1/15 Series 2008 AE, (Central (NATL/FGIC) 1,125,000 1,163,205 Valley), 5.00%, 12/1/22 3,000,000 3,294,690 Pima County Metropolitan California Department of Domestic Water Water Resources Rev., Improvement District Rev., Series 2009 AF, (Central 5.25%, 7/1/18 (Ambac) 1,710,000 1,939,721 Valley), 5.00%, 12/1/22 10,000,000 11,031,200 19 Tax-Free Bond Principal Principal Amount Value Amount Value California Educational California Statewide Facilities Auth. Rev., Communities Development Series 2009 A, (Pomona Auth. Rev., (Azusa Pacific College), 5.00%, 1/1/24 $3,500,000 $ 3,950,520 University), VRDN, 0.37%, California GO, 12/3/09 (LOC: Allied Irish 5.00%, 10/1/18 10,000,000 10,587,200 Bank plc) $7,000,000 $ 7,000,000 California GO, California Statewide 5.75%, 4/1/31 16,630,000 16,965,427 Communities Development Auth. Rev., (Proposition California GO, 1A Receivables), 6.00%, 4/1/38 5,000,000 5,103,350 5.00%, 6/15/13 5,400,000 5,699,592 California GO, California Statewide 5.50%, 11/1/39 10,000,000 9,548,400 Communities Development California GO, Series 2009 Auth. Rev., Series 2001 B, B, VRDN, 5.00%, 7/1/14 8,000,000 8,763,200 (Kaiser Permanente), VRDN, California Health Facilities 3.90%, 7/1/14 2,000,000 2,093,160 Financing Auth. Rev., California Statewide Series 2008 A3, Communities Development (Stanford Hospital), VRDN, Auth. Rev., Series 2009 A, 3.45%, 6/15/11 2,300,000 2,369,621 (Kaiser Permanente), California Health Facilities 5.00%, 4/1/16 8,000,000 8,690,480 Financing Auth. Rev., California Statewide Series 2008 C, Communities Development (Providence Health & Auth. Water & Waste Rev., Services), 6.50%, 10/1/38 2,125,000 2,363,085 Series 2004 A, (Pooled California Health Facilities Financing Program), 5.00%, Financing Auth. Rev., Series 10/1/12 (FSA) 230,000 257,135 2008 I, (Catholic Healthcare California Statewide West), 5.125%, 7/1/22 5,725,000 5,823,413 Communities Development California Health Facilities Auth. Water & Waste Rev., Financing Auth. Rev., Series 2004 A, (Pooled Series 2009 A, (Adventist Financing Program), 5.00%, Health System West), 10/1/12 (FSA) 845,000 926,306 5.75%, 9/1/39 2,500,000 2,492,675 California Statewide California Health Facilities Communities Development Financing Auth. Rev., Series Auth. Water & Waste Rev., 2009 A, (Catholic Healthcare Series 2004 A, (Pooled West), 5.50%, 7/1/22 5,000,000 5,278,000 Financing Program), 5.25%, California Health Facilities 10/1/13, Prerefunded at Financing Auth. Rev., 101% of Par (FSA) 430,000 501,586 Series 2009 A, (Childrens California Statewide Hospital of Orange County), Communities Development 6.50%, 11/1/38 10,000,000 10,422,200 Auth. Water & Waste Rev., California Municipal Finance Series 2004 A, (Pooled Auth. Rev., (Community Financing Program), 5.25%, Hospital of Central 10/1/19 (FSA) 1,570,000 1,702,115 California), 5.50%, 2/1/39 1,450,000 1,285,367 Foothill-De Anza Community California Public Works College District GO, Board Lease Rev., Series Series 2007 B, 5.00%, 2009 A, (Department 8/1/17 (Ambac) 3,510,000 4,018,915 General Services  Buildings Foothill-De Anza Community 8 & 9), 6.25%, 4/1/34 4,000,000 4,104,760 College District GO, Series California Public Works 2007 B, (Election of 2006), Board Rev., Series 2009 G1, 5.00%, 8/1/27 (Ambac) 1,875,000 1,961,119 5.00%, 10/1/16 10,000,000 10,500,900 20 Tax-Free Bond Principal Principal Amount Value Amount Value Golden State Tobacco Plumas Unified School Securitization Corp. District GO, 5.25%, Settlement Rev., Series 8/1/20 (FSA) $ 1,000,000 $ 1,116,390 2007 A1, 5.75%, 6/1/47 $5,000,000 $ 3,614,400 San Bernardino Community Hesperia Unified School College District GO, Series District COP, (2007 Capital 2008 A, (Election of 2002), Improvement), 5.00%, 6.25%, 8/1/33 4,700,000 5,245,388 2/1/17 (Ambac) 1,070,000 1,132,852 San Francisco City & County Imperial Irrigation District Airports Commission Rev., COP, (Water System), Series 2008-34F, 5.00%, 5.50%, 7/1/29 (Ambac) 3,000,000 3,052,020 5/1/17 (AGC) 4,140,000 4,618,170 Los Angeles Community San Francisco Uptown College District GO, Series Parking Corp. Rev., 2008 E1, (Election of 2001), (Union Square), 5.50%, 5.00%, 8/1/20 2,250,000 2,469,510 7/1/15 (NATL) 2,145,000 2,262,331 Los Angeles Department of San Francisco Uptown Water & Power Waterworks Parking Corp. Rev., Rev., Series 2009 B, (Union Square), 6.00%, 5.00%, 7/1/20 5,000,000 5,689,100 7/1/20 (NATL) 1,000,000 1,081,420 Los Angeles Unified School San Francisco Uptown District GO, Series 2009 D, Parking Corp. Rev., 5.00%, 7/1/18 2,300,000 2,589,294 (Union Square), 6.00%, Los Angeles Unified School 7/1/31 (NATL) 2,000,000 2,110,760 District GO, Series 2009 D, San Marcos Public Facilities 5.00%, 7/1/20 6,065,000 6,711,772 Auth. Tax Allocation Rev., Los Angeles Unified School Series 2006 A, (Project District GO, Series 2009 I, Area No. 3), 5.00%, 5.00%, 7/1/21 6,520,000 7,135,227 8/1/20 (Ambac) 1,575,000 1,607,555 Manteca Unified School Southern California Public District GO, 5.25%, 8/1/14, Power Auth. Rev., Series Prerefunded at 100% of 2008 A, (Transmission), Par (FSA) 2,200,000 2,596,374 5.00%, 7/1/22 2,875,000 3,074,554 Metropolitan Water District Tuolumne Wind Project of Southern California Rev., Auth. Rev., Series Series 2009 C, 5.00%, 2009 A, (Tuolumne Co.), 7/1/35 2,300,000 2,375,072 5.625%, 1/1/29 2,800,000 2,987,488 Northern California Power Vernon Electric System Agency Rev., Series Rev., Series 2009 A, 2008 C, (Hydroelectric 5.125%, 8/1/21 10,000,000 10,439,600 Project Number One), Vista COP, (Community 5.00%, 7/1/19 (AGC) 2,300,000 2,544,007 Projects), 5.00%, Northern California Power 5/1/37 (NATL) 5,850,000 5,406,980 Agency Rev., Series 257,952,257 2008 C, (Hydroelectric COLORADO  1.6% Project Number One), 5.00%, 7/1/20 (AGC) 2,500,000 2,727,525 Arapahoe County Water & Wastewater Public Northern California Power Improvement District GO, Agency Rev., Series Series 2002 B, 5.75%, 2008 C, (Hydroelectric 12/1/17 (NATL) 1,100,000 1,194,853 Project Number One), 5.00%, 7/1/21 (AGC) 5,000,000 5,399,750 Colorado Board of Governors University Enterprise System Rev., Series 2009 A, 5.00%, 3/1/39 1,350,000 1,377,972 21 Tax-Free Bond Principal Principal Amount Value Amount Value Colorado Educational & Douglas & Elbert Counties Cultural Facilities Auth. School District No. Re-1 Rev., (Northwest Nazarene GO, Series 2002 B, 5.75%, University Facilities), 4.60%, 12/15/12, Prerefunded at 11/1/10, Prerefunded at 100% of Par (FSA) $ 1,000,000 $ 1,145,750 102% of Par $ 40,000 $ 42,340 El Paso County School Colorado Educational & District No. 8 & Fountain- Cultural Facilities Auth. Fort Carson School District Rev., (Northwest Nazarene Finance Corp. COP, 4.25%, University Facilities), 12/15/13 (Ambac) 1,020,000 1,043,225 4.75%, 11/1/10 170,000 176,793 Midcities Metropolitan Colorado Educational & District No. 2 GO, 5.125%, Cultural Facilities Auth. 12/1/30 (Radian) 1,250,000 1,104,063 Rev., (Northwest Nazarene SBC Metropolitan District University Facilities), GO, 5.00%, 12/1/20 (ACA) 1,190,000 1,221,000 4.75%, 11/1/10 730,000 746,169 University of Colorado Colorado Educational & Regents COP, 6.00%, Cultural Facilities Auth. 12/1/22 (NATL-IBC) 5,000,000 5,236,850 Rev., (Northwest Nazarene University Facilities), University of Colorado Rev., 4.60%, 11/1/16 760,000 760,798 Series 2009 A, 5.25%, 6/1/30 1,200,000 1,280,448 Colorado Educational & Cultural Facilities Auth. Rev., 26,417,801 Series 2005 A6, (Jewish CONNECTICUT  2.1% Federation Bond), VRDN, Bridgeport GO, Series 0.24%, 12/1/09 (LOC: Bank 2004 A, 5.25%, 8/15/14, of America N.A.) 5,500,000 5,500,000 Prerefunded at 100% Colorado Health Facilities of Par (NATL) 2,150,000 2,522,745 Auth. Rev., (Catholic Connecticut GO, Health Initiatives), Series 2001 C, 5.50%, 6.00%, 10/1/23 1,500,000 1,649,820 12/15/13 (NATL-IBC) 4,000,000 4,643,080 Colorado Health Facilities Connecticut GO, Series Auth. Rev., (Yampa 2006 C, 5.00%, 6/1/14 5,000,000 5,748,600 Valley Medical Center), Connecticut GO, Series 5.00%, 9/15/11 1,280,000 1,313,830 2006 D, 5.00%, 11/1/15 1,595,000 1,857,744 Colorado Health Facilities Connecticut GO, Series Auth. Rev., Series 2006 B, 2009 A, 5.00%, 1/1/13 5,000,000 5,589,250 (Longmont United Hospital), 5.00%, 12/1/20 (Radian) 1,000,000 944,140 Connecticut GO, Series 2009 A, 5.00%, 1/1/14 3,900,000 4,456,491 Colorado Water Resources & Power Development Auth. Connecticut Health & Rev., Series 2000 A, 6.25%, Educational Facilities Auth. 9/1/10, Prerefunded at Rev., Series 2003 X3, (Yale 100% of Par 450,000 470,309 University), 4.85%, 7/1/37 4,500,000 4,680,765 Colorado Water Resources Connecticut Health & & Power Development Auth. Educational Facilities Rev., Series 2000 A, Auth. Rev., Series 6.25%, 9/1/16 50,000 52,248 2007 C, (Hospital for Special Care Issue), Compark Business Campus 5.25%, 7/1/27 (Radian) 1,000,000 905,030 Metropolitan District GO, Series 2007 A, 5.30%, Connecticut Health & 12/1/22 (Radian) 1,350,000 1,157,193 Educational Facilities Auth. Rev., Series 2007 I, (Quinnipiac University), 5.00%, 7/1/16 (NATL) 2,660,000 2,999,443 33,403,148 22 Tax-Free Bond Principal Principal Amount Value Amount Value DISTRICT OF COLUMBIA  0.8% Halifax Hospital Medical District of Columbia Rev., Center Rev., Series 2006 A, (Gonzaga College High 5.25%, 6/1/16 $1,000,000 $ 1,056,180 School), 5.20%, 7/1/12 Halifax Hospital Medical (FSA) $1,155,000 $ 1,168,975 Center Rev., Series 2006 A, District of Columbia Water 5.25%, 6/1/18 900,000 934,605 & Sewer Auth. Public Halifax Hospital Medical Utility Rev., Series 2008 A, Center Rev., Series 2006 B1, (Subordinate Lien), 5.00%, 5.50%, 6/1/38 (FSA) 1,000,000 992,880 10/1/34 (AGC) 1,200,000 1,205,880 Indian River County Rev., Metropolitan Washington (Spring Training Airports Auth. Rev., Series Facility), 5.25%, 4/1/15 2009 A, (First Senior Lien), (NATL/FGIC) 1,235,000 1,312,682 5.00%, 10/1/39 5,000,000 5,000,800 JEA Electric System Rev., Washington Metropolitan Series 2009 A, 5.50%, Area Transit Auth. Rev., 10/1/39 10,000,000 10,173,700 Series 2009 A, 5.00%, Miami Beach Stormwater 7/1/17 4,600,000 5,257,156 Rev., 5.75%, 9/1/17 12,632,811 (NATL/FGIC) 1,000,000 1,041,810 FLORIDA  5.6% Miami Beach Water & Citizens Property Insurance Sewer Rev., 5.625%, Corp. Rev., Series 2008 A1, 9/1/16 (Ambac) 1,910,000 1,991,481 (Second High Risk Notes), Miami Parking 5.00%, 6/1/11 2,500,000 2,569,775 Facilities Rev., 5.25%, Collier County School 10/1/15 (NATL) 650,000 734,610 Board COP, 5.50%, Miami-Dade County 2/15/12 (FSA) 1,475,000 1,593,369 Aviation Department Rev., Escambia County Solid Series 2007 D, (Miami Waste Disposal System Rev., International Airport), (Gulf Power Co.), VRDN, 5.25%, 10/1/26 (FSA) 4,650,000 4,928,256 0.25%, 12/1/09 15,400,000 15,400,000 Miami-Dade County School Florida Hurricane Board COP, Series 2001 C, Catastrophe Fund Financial 5.50%, 10/1/11, Prerefunded Corp. Rev., Series 2008 A, at 100% of Par (FSA) 1,000,000 1,090,010 5.00%, 7/1/13 10,000,000 10,859,700 Orange County Health Florida Municipal Loan Facilities Auth. Rev., Council Rev., Series 2002 C, Series 2009 A, (The 5.25%, 11/1/21 (NATL) 1,000,000 1,031,090 Nemours Foundation), 5.00%, 1/1/39 3,000,000 2,981,640 Florida Municipal Power Agency Rev., Series 2009 A, Orange County School Board (All Requirements Power), COP, Series 2002 A, 5.50%, 5.25%, 10/1/20 2,000,000 2,236,920 8/1/12, Prerefunded at 100% of Par (NATL) 1,875,000 2,106,469 Florida Municipal Power Agency Rev., Series 2009 A, Orange County School Board (All Requirements Power), COP, Series 2008 E, VRDN, 5.25%, 10/1/21 3,470,000 3,831,539 0.20%, 12/1/09 (LOC: Wachovia Bank N.A.) 3,500,000 3,500,000 Florida Rural Utility Financing Commission Orlando & Orange County Rev., (Public Project Expressway Auth. Rev., Construction), (Junior Lien), 6.50%, 3.25%, 2/1/11 3,230,000 3,234,813 7/1/11 (NATL/FGIC) 450,000 484,987 Halifax Hospital Medical Orlando Utilities Commission Center Rev., 5.375%, System Rev., Series 2009 B, 6/1/31 (FSA) 2,000,000 2,007,440 5.00%, 10/1/33 2,000,000 2,047,840 23 Tax-Free Bond Principal Principal Amount Value Amount Value Orlando Utilities Commission Georgia GO, Series 2009 I, Water & Electric Rev., Series 5.00%, 7/1/16 $ 10,000,000 $ 11,839,100 1989 D, 6.75%, 10/1/17 $ 1,000,000 $ 1,205,390 Georgia Municipal Electric Putnam County Auth. Rev., Series 2008 A, Development Auth. Pollution 5.25%, 1/1/17 5,000,000 5,709,800 Control Rev., Series 2007 Georgia Municipal B, (Seminole Electric Electric Auth. Rev., Cooperative, Inc.), VRDN, Series 2008 D, (General 5.35%, 5/1/18 (Ambac) 1,500,000 1,616,805 Resolution), 5.50%, 1/1/26 4,800,000 5,209,680 St. Petersburg Health Georgia Municipal Electric Facilities Auth. Rev., Power Auth. Rev., 6.50%, Series 2009 A, (All 1/1/12 (NATL-IBC) (Bank of Childrens Health Facilities), New York) 505,000 531,331 6.50%, 11/15/39 4,700,000 5,023,078 Georgia Municipal Electric Sumter County School Power Auth. Rev., Series Board COP, 5.50%, 7/1/12, 1991 V, 6.50%, 1/1/12 Prerefunded at 100% of (NATL-IBC) (Bank of Par (NATL) 1,000,000 1,120,560 New York) 110,000 117,638 Surise Rev., 5.20%, Georgia Municipal Electric 10/1/22 (Ambac) 1,000,000 1,074,810 Power Auth. Rev., Series Tampa Bay Water 1991 V, 6.50%, 1/1/12, Utility System Rev., Prerefunded at 100% of 5.00%, 10/1/38 1,690,000 1,711,564 Par (NATL-IBC) (Bank of Tampa Guaranteed New York) 15,000 15,509 Entitlement Rev., 6.00%, Georgia Road & Tollway 10/1/18 (Ambac) 375,000 443,359 Auth. Rev., Series 2009 A, Tampa Water & Sewer Rev., (Federal Highway 6.00%, 10/1/17 (FSA) 1,000,000 1,204,040 Grant Antic Bonds), 5.00%, 6/1/21 4,000,000 4,471,560 91,541,402 LaGrange Water & GEORGIA  3.0% Sewerage Rev., 5.00%, Athens-Clarke County 1/1/12 (Ambac) 2,000,000 2,151,780 Unified Government Marietta Development Auth. Water & Sewer Rev., Rev., (Life University, Inc.), 5.625%, 1/1/28 1,200,000 1,342,440 6.25%, 6/15/20 1,130,000 1,055,544 Atlanta Rev., Series 2009 A, Private Colleges & 6.00%, 11/1/27 5,000,000 5,326,650 Universities Auth. Rev., Atlanta Rev., Series 2009 A, Series 2009 B, (Emory 6.00%, 11/1/28 3,000,000 3,184,020 University), 5.00%, 9/1/35 1,000,000 1,047,500 Burke County Development 49,025,058 Auth. Pollution Control Rev., GUAM  0.2% Series 2007 B, (Oglethorpe Power Corp. Vogtle), VRDN, Guam Government GO, 4.75%, 4/1/11 (NATL) 3,210,000 3,330,696 Series 2009 A, 6.75%, 11/15/29 2,850,000 2,920,395 Fulton County Development Auth. Rev., Series 2001 A, HAWAII  0.3% (TUFF/Atlanta Housing, LLC Honolulu City and County Project at Georgia State GO, Series 2009 A, University), 5.50%, 5.00%, 4/1/21 4,000,000 4,475,160 9/1/18 (Ambac) 1,250,000 1,316,150 Maui County GO, Series Georgia GO, Series 2009 G, 2000 A, 6.50%, 3/1/10, 5.00%, 11/1/16 2,000,000 2,375,660 Prerefunded at 101% of Par (FGIC) 500,000 512,900 4,988,060 24 Tax-Free Bond Principal Principal Amount Value Amount Value IDAHO  0.1% Illinois Finance Auth. Rev., Blaine County Hailey (Central DuPage Health), School District No. 61 GO, 5.00%, 11/1/27 $ 3,595,000 $ 3,597,624 5.00%, 7/30/10 (School Illinois Finance Auth. Rev., Bond Guarantee) $ 1,000,000 $1,031,730 Series 2008 D, (Advocate ILLINOIS  4.7% Health Care Network), 6.25%, 11/1/28 5,000,000 5,501,750 Bedford Park GO, Series 2004 A, 5.25%, Illinois Finance Auth. Rev., 12/15/20 (FSA) 2,000,000 2,166,600 Series 2009 C, (Rush University Medical Center), Chicago Board of Education 6.375%, 11/1/29 5,000,000 5,398,100 GO, Series 2008 C, 5.25%, 12/1/23 5,000,000 5,382,450 Illinois Finance Auth. Student Housing Rev., Chicago OHare International Series 2006 B, (Educational Airport Rev., Series 1993 A, Advancement Fund, Inc.), (Senior Lien), 5.00%, 5.00%, 5/1/11 2,435,000 2,448,904 1/1/12 (NATL-IBC) 4,000,000 4,271,080 Illinois Health Facilities Chicago OHare International Auth. Rev., Series 1992 Airport Rev., Series 2008 A, C, (Evangelical Hospital), 5.00%, 1/1/12 (FSA) 2,475,000 2,653,274 6.75%, 4/15/12 730,000 752,521 Chicago OHare International Kane County Community Airport Rev., Series 2008 A, Unit School District No. 304 5.00%, 1/1/13 (FSA) 2,450,000 2,688,948 GO, 6.20%, 1/1/24 (FSA) 930,000 1,031,854 Chicago OHare International Metropolitan Pier & Airport Rev., Series 2008 A, Exposition Auth. Rev., 5.00%, 1/1/14 (FSA) 4,000,000 4,461,840 Series 2002 A, (Capital Chicago OHare International Appreciation  McCormick Airport Rev., Series 2008 C, Place Exposition), 5.81%, 4.00%, 1/1/17 (FSA) 600,000 634,890 12/15/31 (NATL) 48,370,000 14,410,390 Chicago Rev., Series Ogle Lee & De Kalb Counties 2006 A, (Second Lien), Township High School 5.00%, 11/1/13 (Ambac) 1,015,000 1,138,840 District No. 212 GO, 6.00%, Cicero GO, Series 2005 A, 12/1/11, Prerefunded at 5.25%, 1/1/20 (XLCA) 1,250,000 1,186,100 100% of Par (NATL) 2,180,000 2,414,699 Cicero GO, Series 2005 A, Ogle Lee & De Kalb Counties 5.25%, 1/1/21 (XLCA) 1,000,000 939,080 Township High School Cook County Township High District No. 212 GO, 6.00%, School District No. 211 GO, 12/1/18 (NATL) 75,000 80,960 (Palantine & Schaumburg Regional Transportation Townships), 5.00%, Auth. Rev., Series 1990 A, 12/1/10 (FSA) 4,915,000 5,142,073 7.20%, 11/1/20 (Ambac) 1,000,000 1,225,530 Illinois Dedicated Tax Rev., Rock Island-Mercer et al (Civic Center), 6.25%, Counties Community 12/15/20 (Ambac) 2,000,000 2,241,880 College District No. 503 GO, Illinois Development Finance Series 2008 A, (Black Auth. Rev., Series 2001 B, Hawk College), 4.00%, (Midwestern University), 12/1/11 (Ambac) 1,000,000 1,056,820 5.125%, 5/15/10 655,000 664,982 Southwestern Illinois Illinois Development Development Auth. Rev., Finance Auth. Rev., (Triad School District No. 2), Series 2001 B, 5.00%, 10/1/18 (NATL) 1,000,000 1,098,740 (Midwestern University), University of Illinois COP, 5.75%, 5/15/11, Series 2006 A, (Academic Prerefunded at 101% Facilities), 5.00%, of Par 400,000 432,424 3/15/16 (Ambac) 3,270,000 3,614,462 76,636,815 25 Tax-Free Bond Principal Principal Amount Value Amount Value INDIANA  1.5% Zionsville Community Hamilton Southeastern Schools Building Corp. Rev., Consolidated School Building (First Mortgage), 5.75%, Corp. Rev., (Hamilton 1/15/12, Prerefunded at County), 4.25%, 100% of Par (FGIC) $ 1,000,000 $ 1,107,310 7/15/20 (FSA) $ 1,000,000 $ 1,020,050 23,600,069 Indiana Bond Bank Rev., IOWA  0.6% Series 2006 A, 5.00%, Cerro County Gordo Private 8/1/17 (FSA) 1,520,000 1,725,170 School Facilities Rev., Indiana Bond Bank Rev., (Newman Catholic School Series 2006 A, 5.00%, System), VRDN, 0.28%, 8/1/18 (FSA) 1,600,000 1,789,184 12/1/09 (LOC: Allied Irish Indiana Bond Bank Rev., Bank plc) 2,800,000 2,800,000 Series 2006 A, 5.00%, Iowa Finance Auth. 8/1/19 (FSA) 1,680,000 1,856,854 Rev., Series 2006 A, Indiana Finance Auth. Lease (Development Care Rev., Series 2008 A1, Initiatives), 5.25%, 7/1/13 1,485,000 1,456,473 5.00%, 11/1/16 5,000,000 5,698,600 Iowa Finance Auth. Indiana Municipal Power Rev., Series 2006 A, Agency Rev., Series (Development Care 2009 B, (Power Supply Initiatives), 5.25%, 7/1/14 1,950,000 1,868,666 System), 5.25%, 1/1/24 2,545,000 2,709,407 Iowa Finance Auth. Indiana Municipal Power Rev., Series 2006 A, Agency Rev., Series (Development Care 2009 B, (Power Supply Initiatives), 5.25%, 7/1/16 1,690,000 1,532,627 System), 5.375%, 1/1/25 1,600,000 1,708,320 Iowa Rev., Series 2009 A, Indiana Transportation (I-Jobs Program), Finance Auth. Rev., Series 5.00%, 6/1/22 2,500,000 2,780,625 1990 A, 7.25%, 6/1/15 740,000 855,129 10,438,391 Indiana Transportation KANSAS  0.5% Finance Auth. Rev., Kansas State Department of Series 1990 A, 7.25%, Transportation Rev., Series 6/1/15, Prerefunded at 2009 A, 5.00%, 9/1/16 4,500,000 5,281,875 100% of Par 145,000 154,315 Wichita Hospital Facilities Indianapolis Local Public Rev., Series 2001 III, Improvement Bond Bank 5.25%, 11/15/13 1,280,000 1,352,346 Rev., Series 2002 A, (Water Works), 5.00%, Wichita Hospital Facilities 7/1/12 (NATL) 1,435,000 1,564,207 Rev., Series 2001 III, 5.50%, 11/15/16 1,195,000 1,242,465 Mount Vernon of Hancock County Multi-School 7,876,686 Building Corp. Rev., KENTUCKY  0.7% Series 2001 B, (First Kentucky Economic Mortgage), 5.75%, Development Finance Auth. 7/15/11, Prerefunded at Hospital Facilities Rev., 100% of Par (Ambac) 1,500,000 1,623,600 Series 2008 B1, (Baptist Valparaiso Middle Schools Healthcare System), Building Corp. Rev., (First VRDN, 0.22%, 12/1/09 Mortgage), 5.75%, 7/15/11, (LOC: JPMorgan Chase Prerefunded at 100% of Bank N.A.) 4,800,000 4,800,000 Par (FGIC) 1,650,000 1,787,923 Kentucky Economic Development Finance Auth. Rev., Series 2009 A, (Baptist Healthcare System), 5.375%, 8/15/24 3,000,000 3,198,330 26 Tax-Free Bond Principal Principal Amount Value Amount Value Kentucky Economic Maryland Health & Higher Development Finance Auth. Educational Facilities Auth. Rev., Series 2009 A, (Baptist Rev., Series 2005 A, Healthcare System), (Johns Hopkins University), 5.625%, 8/15/27 $ 1,250,000 $ 1,342,850 5.25%, 7/1/38 $ 1,645,000 $ 1,743,420 Louisville & Jefferson Maryland Health & Higher County Visitors and Educational Facilities Convention Commission Auth. Rev., Series 2008 G, Rev., Series 2004 B, (University of Maryland (Kentucky International Medical System), VRDN, Convention), VRDN, 0.20%, 12/1/09 (LOC: 0.27%, 12/1/09 (FSA) Wachovia Bank N.A.) 1,100,000 1,100,000 (SBBPA: JPMorgan Chase 28,673,283 Bank N.A.) 1,300,000 1,300,000 MASSACHUSETTS  3.3% 10,641,180 Commonwealth of LOUISIANA  0.2% Massachusetts GO, Louisiana Public Facilities Series 2002 C, (Consolidated Auth. Rev., Series 2006 A, Loan of 2002), 5.50%, (Black & Gold Facilities), 11/1/12 (FSA) 10,000,000 11,288,700 4.00%, 7/1/13 (CIFG) 1,105,000 1,096,955 Massachusetts Bay Louisiana Public Facilities Transportation Auth. Rev., Auth. Rev., Series 2006 A, Series 2008 A, 5.25%, (Black & Gold Facilities), 7/1/34 3,300,000 3,519,318 5.00%, 7/1/15 (CIFG) 1,205,000 1,213,110 Massachusetts Development Louisiana Public Facilities Finance Agency Rev., Auth. Rev., Series 2007 A, Series 2007 C, (Wheelock (Black & Gold Facilities), College), 5.00%, 10/1/17 1,760,000 1,749,739 5.00%, 7/1/22 (CIFG) 1,465,000 1,453,456 Massachusetts Development 3,763,521 Finance Agency Rev., MARYLAND  1.8% Series 2009 V2, (Boston University), Maryland GO, Series 2.875%, 10/1/14 5,000,000 5,067,700 2005 A, (Capital Improvement & Local Massachusetts GO, Series Facilities), 5.25%, 2/15/15 10,000,000 11,854,200 2006 D, (Consolidated Loan of 2002), 5.00%, 8/1/14 2,500,000 2,887,000 Maryland GO, Series 2005 A, (State & Massachusetts Health & Local Facilities Loan), Educational Facilities Auth. 5.00%, 8/1/11 10,000,000 10,751,000 Rev., (Boston Medical Center), 5.25%, 7/1/38 5,000,000 4,319,650 Maryland Health & Higher Educational Facilities Massachusetts Health Auth. Rev., (Johns Hopkins & Educational Facilities University), VRDN, Auth. Rev., Series 1992 F, 3.65%, 11/15/11 1,000,000 1,040,350 (Massachusetts General Hospital), 6.25%, 7/1/12 Maryland Health & Higher (Ambac) 490,000 513,726 Educational Facilities Auth. Rev., (Lifebridge Health Massachusetts Health Issue), 5.00%, 7/1/12 450,000 483,142 & Educational Facilities Auth. Rev., Series Maryland Health & Higher 2008 A, (Massachusetts Educational Facilities Auth. Institute of Technology), Rev., (Lifebridge Health 5.00%, 7/1/14 5,000,000 5,817,350 Issue), 5.00%, 7/1/13 1,565,000 1,701,171 Massachusetts Health & Educational Facilities Auth. Rev., Series 2009 A, (Harvard University), 5.50%, 11/15/36 6,800,000 7,553,372 27 Tax-Free Bond Principal Principal Amount Value Amount Value Massachusetts Health Wayne County Airport Auth. & Educational Facilities Rev., (Detroit Metropolitan Auth. Rev., Series 2009 O, Airport), 5.00%, 12/1/18 (Massachusetts Institute (NATL/FGIC) $ 3,000,000 $ 3,170,460 of Technology), 5.75%, Wayne County Airport Auth. 7/1/26 $10,000,000 $ 11,740,900 Rev., (Detroit Metropolitan 54,457,455 Airport), 5.00%, 12/1/19 MICHIGAN  2.3% (NATL/FGIC) 2,000,000 2,094,780 Grand Valley State University 36,907,406 Rev., 5.75%, 12/1/10, MINNESOTA  1.4% Prerefunded at 100% of Minnesota Agricultural & Par (FGIC) 1,485,000 1,566,304 Economic Development Kalamazoo Public Schools Board Rev., Series 2008 GO, (Building & Site), C3, (Health Care Facility 4.00%, 5/1/13 (FSA) 1,265,000 1,372,272 Essentia), VRDN, 0.25%, Kalamazoo Public Schools 12/1/09 (AGC) (SBBPA: GO, (Building & Site), Wells Fargo Bank N.A.) 8,600,000 8,600,000 5.25%, 5/1/16 (FSA) 1,545,000 1,793,529 Minnesota GO, Series Michigan Building Auth. 2008 A, 5.00%, 6/1/13 10,000,000 11,363,100 Rev., Series 2003 I, Minnesota Higher Education (Facilities Program), 5.25%, Facilities Auth. Rev., 10/15/11 (FSA) 5,000,000 5,362,150 Series 2005-6G, Michigan Building Auth. (Saint John University), Rev., Series 2009 I, 5.00%, 10/1/12 1,500,000 1,636,245 (Facilities Program), St. Paul Housing and 5.25%, 10/15/20 4,000,000 4,346,880 Redevelopment Auth. Rev., Michigan Higher Education (Public Radio), VRDN, Facilities Auth. Rev., 0.38%, 12/1/09 (LOC: Allied (Limited Obligation  Irish Bank plc) 1,200,000 1,200,000 Hillsdale College), St. Paul Port Auth. Rev., 5.00%, 3/1/26 2,345,000 2,354,614 Series 2005-7, (Public Pontiac City School District Radio), VRDN, 0.30%, GO, 5.00%, 5/1/13 (XLCA) 1,070,000 1,174,603 12/1/09 (LOC: Allied Irish Pontiac City School District Bank plc) 400,000 400,000 GO, 5.00%, 5/1/14 (XLCA) 1,110,000 1,233,510 23,199,345 Pontiac City School District MISSISSIPPI  0.8% GO, 5.00%, 5/1/15 (XLCA) 1,260,000 1,403,690 Mississippi Development Pontiac City School District Bank Special Obligation GO, 5.00%, 5/1/16 (XLCA) 1,425,000 1,585,327 Rev., Series 2006 A, (Biloxi, Mississippi), 5.00%, Pontiac City School District 11/1/15 (Ambac) 1,565,000 1,749,091 GO, 5.00%, 5/1/17 (XLCA) 1,595,000 1,749,125 Mississippi Development Taylor GO, 5.00%, Bank Special Obligation 9/1/11 (NATL) 575,000 613,117 Rev., Series 2006 A, Wayne Charter County (Biloxi, Mississippi), 5.00%, Airport Rev., Series 11/1/16 (Ambac) 1,645,000 1,839,390 2002 C, 5.00%, Mississippi Development 12/1/11 (NATL/FGIC) 2,010,000 2,144,288 Bank Special Obligation Wayne Charter County Rev., Series 2006 A, Airport Rev., Series (Municipal Energy Agency 2002 C, 5.375%, Power Supply), 5.00%, 12/1/13 (NATL/FGIC) 2,215,000 2,418,669 3/1/17 (XLCA) 1,000,000 1,013,850 Wayne Charter County Airport Rev., Series 2002 C, 5.375%, 12/1/14 (NATL/FGIC) 2,335,000 2,524,088 28 Tax-Free Bond Principal Principal Amount Value Amount Value Mississippi Development NEBRASKA  1.4% Bank Special Obligation Lancaster County Hospital Rev., Series 2007 A, Auth. Health Facilities Rev., (Mississippi Development Series 2000 A, (Immanuel Bank), 5.00%, 7/1/19 Health System), VRDN, (Ambac) $ 4,620,000 $ 5,048,182 0.30%, 12/1/09 (LOC: Allied University of Southern Irish Bank plc) $14,575,000 $ 14,575,000 Mississippi Educational Nebraska Public Power Building Co. Rev., District Rev., Series 2007 B, Series 2006 A, 5.00%, 5.00%, 1/1/13 (FSA) 2,000,000 2,221,200 3/1/17 (FSA) 1,195,000 1,349,322 Nebraska Public Power University of Southern District Rev., Series 2008 B, Mississippi Educational 5.00%, 1/1/20 2,500,000 2,749,100 Building Co. Rev., Series 2006 A, 5.00%, Omaha Public Power District 3/1/18 (FSA) 1,940,000 2,163,604 Electric System Rev., Series 2007 A, 5.00%, 2/1/21 3,000,000 3,293,790 13,163,439 22,839,090 MISSOURI  1.0% NEVADA  0.4% Jackson County Public Building Corp. Rev., Clark County Economic Series 2006 A, (Capital Development Rev., Improvements), 5.00%, (University of Southern 12/1/15 (NATL) 1,425,000 1,616,064 Nevada), 5.00%, 4/1/22 (Radian) 1,000,000 921,000 Missouri Development Finance Board Rev., Clark County School District Series 2000 A, (Midtown GO, Series 2001 A, VRDN, Redevelopment), 5.75%, 0.25%, 12/1/09 (FSA) 4/1/10, Prerefunded at (SBBPA: State Street Bank and Trust Co.) 2,200,000 2,200,000 100% of Par (NATL) 2,775,000 2,826,004 Missouri Health & Reno Sales & Room Educational Facilities Auth. Tax Rev., (ReTrac-Reno Rev., Series 2008 A, (The Transportation Rail Access Washington University), Corridor), 5.50%, 6/1/12, 5.375%, 3/15/39 2,000,000 2,166,620 Prerefunded at 100% of Par (Ambac) 3,415,000 3,804,515 Missouri Joint Municipal Electric Utility Commission 6,925,515 Rev., (Plum Point), 5.00%, NEW HAMPSHIRE  0.4% 1/1/16 (NATL) 3,145,000 3,308,100 New Hampshire Health & Missouri State Highways & Education Facilities Auth. Transit Commission Rev., Rev., Series 2004 A, Series 2006 A, (First Lien), (Kendal at Hanover), 5.00%, 5/1/13 3,030,000 3,433,354 5.00%, 10/1/11 1,660,000 1,694,329 Platte County Industrial New Hampshire Health & Development Auth. Rev., Education Facilities Auth. (Zona Rosa Retail), Rev., Series 2004 A, 5.00%, 12/1/32 1,000,000 1,017,810 (Kendal at Hanover), 5.00%, 10/1/12 305,000 313,372 St. Louis Municipal Finance Corp. Rev., Series 2006 A, New Hampshire Health & (Carnahan Courthouse), Education Facilities Auth. 4.00%, 2/15/17 (Ambac) 1,000,000 1,046,690 Rev., Series 2004 A, 15,414,642 (Kendal at Hanover), 5.00%, 10/1/13 1,030,000 1,055,554 29 Tax-Free Bond Principal Principal Amount Value Amount Value New Hampshire Health & San Juan County Gross Education Facilities Auth. Receipts Tax Rev., Rev., Series 2004 A, Series 2001 A, 5.75%, (Kendal at Hanover), 9/15/11, Prerefunded at 5.00%, 10/1/18 $ 2,175,000 $2,213,150 101% of Par (Ambac) $ 1,415,000 $ $ 1,559,868 New Hampshire Health & 10,955,220 Education Facilities Auth. NEW YORK  10.1% Rev., (Wentworth Douglass Hospital), VRDN, 0.24%, Metropolitan Transportation 12/1/09 (LOC: JPMorgan Auth. Rev., Series 2008 C, 6.25%, 11/15/23 5,000,000 5,768,700 Chase Bank N.A.) 1,700,000 1,700,000 6,976,405 Metropolitan Transportation Auth. Rev., VRDN, 5.00%, NEW JERSEY  3.9% 11/15/13 4,000,000 4,361,200 New Jersey Economic Nassau County Interim Development Auth. Rev., Finance Auth. Rev., Series 2008 Y, (School Series 2009 A, (Sales Tax), Facility Construction), 5.00%, 11/15/21 1,800,000 2,054,556 5.00%, 9/1/33 220,000 225,469 Nassau County Interim New Jersey Sports & Finance Auth. Rev., Exposition Auth. Rev., Series Series 2009 A, (Sales Tax), 2008 B, 5.00%, 9/1/18 7,300,000 8,161,619 5.00%, 11/15/23 1,500,000 1,684,185 New Jersey State Turnpike New York City Municipal Auth. Rev., Series 2009 G, Water Finance Auth. Water 5.00%, 1/1/18 1,700,000 1,893,392 & Sewer Rev., Series New Jersey Transit Corp. 2008 C, 5.00%, 6/15/17 1,350,000 1,548,869 COP, 5.00%, 10/1/12 New York City Municipal (FSA) 4,235,000 4,641,899 Water Finance Auth. Water New Jersey Transit Corp. & Sewer Rev., Series COP, 5.00%, 10/1/13 2009 EE, 5.00%, 6/15/39 10,000,000 10,220,600 (FSA) 5,595,000 6,252,301 New York City Transitional New Jersey Transportation Finance Auth. Rev., Series Trust Fund Auth. Rev., Series 2004 D2, 5.00%, 11/1/12 8,500,000 9,489,570 2003 B3, 5.00%, 12/15/16 10,000,000 11,294,100 New York City Transitional New Jersey Transportation Finance Auth. Rev., Series Trust Fund Auth. Rev., 2005 A1, 5.00%, 11/1/10 2,000,000 2,086,420 Series 2004 B, 5.25%, New York City Transitional 12/15/12 (NATL/FGIC) 7,400,000 8,219,698 Finance Auth. Rev., Series New Jersey Transportation 2009 S4, 5.50%, 1/15/39 1,700,000 1,806,369 Trust Fund Auth. Rev., Series New York GO, Series 2003 I, 2006 A, 5.25%, 12/15/20 15,000,000 16,836,900 5.75%, 3/1/13, Prerefunded New Jersey Transportation at 100% of Par 5,000,000 5,777,850 Trust Fund Auth. Rev., New York GO, Series 2004 D, Series 2009 A, 6.39%, 5.00%, 11/1/17 (FSA) 5,195,000 5,695,434 12/15/39 26,000,000 4,152,980 New York GO, Series Tobacco Settlement 2006 J1, 5.00%, 6/1/18 4,000,000 4,387,440 Financing Corp. Rev., Series 2007 1A, 5.00%, 6/1/41 3,500,000 2,295,545 New York GO, Series 2008 J1, 5.00%, 8/1/13 5,855,000 6,562,694 63,973,903 New York GO, Series 2009 A, NEW MEXICO  0.7% 5.00%, 2/15/39 1,700,000 1,746,614 Clayton Rev., (Jail Project), New York GO, Series 5.00%, 11/1/10 (CIFG) 2,240,000 2,279,402 2009 H1, 5.00%, 3/1/17 3,000,000 3,372,720 Los Alamos County, Inc. New York GO, Series Utility System Rev., 2009 H1, 5.00%, 3/1/22 7,000,000 7,570,290 Series 2004 A, 5.00%, 7/1/11 (FSA) 6,675,000 7,115,950 30 Tax-Free Bond Principal Principal Amount Value Amount Value New York GO, Series Niagara Falls Bridge 2009 J1, 5.00%, 5/15/22 $6,570,000 $ 7,115,376 Commission Toll Rev., New York GO, Series 1994 Series 1993 B, 5.25%, H3, VRDN, 0.24%, 12/1/09 10/1/15 (NATL/FGIC) $ 855,000 $ 910,224 (FSA) (SBBPA: State Street Triborough Bridge & Tunnel Bank & Trust Co.) 2,400,000 2,400,000 Auth. Rev., Series 2008 B3, New York GO, Series 2005 VRDN, 5.00%, 11/15/15 5,000,000 5,540,400 E/E2, VRDN, 0.22%, Triborough Bridge & Tunnel 12/1/09 (LOC: Bank of Auth. Rev., Series 2008 C, America N.A.) 3,500,000 3,500,000 5.00%, 11/15/38 10,000,000 10,224,400 New York Local Government 163,997,618 Assistance Corp. Rev., Series NORTH CAROLINA  1.9% 2003 A5/6, 5.00%, 4/1/18 10,000,000 11,508,800 Charlotte GO, New York State Dormitory 5.00%, 8/1/19 2,000,000 2,350,160 Auth. Rev., (Brooklyn Law School), 5.75%, 7/1/33 1,000,000 1,026,620 Charlotte Water & Sewer System Rev., New York State Dormitory 5.00%, 7/1/17 1,000,000 1,185,040 Auth. Rev., (Columbia University), 4.00%, 7/1/13 3,500,000 3,860,465 Greensboro Rev., (Combined Enterprise New York State Dormitory System), 5.25%, 6/1/20 2,060,000 2,465,902 Auth. Rev., Series 1990 A, (UNIC Educational North Carolina Eastern Facilities), 7.50%, Municipal Power Agency 5/15/13 (NATL-IBC) 1,440,000 1,695,629 Rev., Series 2009 A, 5.00%, 1/1/17 2,790,000 3,005,165 New York State Dormitory Auth. Rev., Series 2005 F, North Carolina Eastern 5.00%, 3/15/12 (FSA) 1,000,000 1,093,470 Municipal Power Agency Rev., Series 2009 A, New York State Dormitory 5.00%, 1/1/18 2,955,000 3,165,780 Auth. Rev., Series 2008 B, 5.75%, 3/15/36 10,000,000 11,051,900 North Carolina Eastern Municipal Power Agency New York State Dormitory Rev., Series 2009 B, Auth. Rev., Series 2009 A, 5.00%, 1/1/26 5,600,000 5,731,152 5.25%, 2/15/25 8,825,000 9,817,459 North Carolina Medical Care New York State Dormitory Commission Retirement Auth. Rev., Series 2009 A, Facilities Rev., Series 5.00%, 2/15/39 4,000,000 4,085,600 2007 A, (Southminster), New York State Dormitory 5.625%, 10/1/27 2,500,000 2,273,200 Auth. Rev., Series 2009 A, North Carolina Municipal (North Shore Long Island Power Agency No. 1 Jewish Health System), Catawba Electric Rev., 5.50%, 5/1/37 1,200,000 1,203,444 6.00%, 1/1/10 (NATL) 1,000,000 1,004,290 New York State Thruway North Carolina Municipal Auth. Rev., Series 2009 A1, Power Agency No. 1 5.00%, 4/1/23 3,000,000 3,271,470 Catawba Electric Rev., New York State Urban Series 2003 A, 5.50%, Development Corp. Rev., 1/1/13 2,000,000 2,219,240 Series 2009 C, North Carolina Municipal (Personal Income Tax), Power Agency No. 1 5.00%, 12/15/15 3,000,000 3,469,440 Catawba Electric Rev., New York State Urban Series 2008 C, 5.25%, Development Corp. Rev., 1/1/19 2,500,000 2,790,800 Series 2009 C, (Personal Income Tax), 5.00%, 12/15/17 7,000,000 8,089,410 31 Tax-Free Bond Principal Principal Amount Value Amount Value North Carolina Municipal Ohio Higher Educational Power Agency No. 1 Facility Rev., Series Catawba Electric Rev., 2008 B1, (Case Western Series 2008 C, Reserve), VRDN, 0.27%, 5.25%, 1/1/20 $ 2,000,000 $ 2,203,120 12/1/09 (LOC: Bank of North Carolina Municipal America N.A.) $ 2,450,000 $ 2,450,000 Power Agency No. 1 Ohio State University Rev., Catawba Electric Rev., Series 2009 A, 5.00%, Series 2009 A, 12/1/27 2,000,000 2,142,140 5.00%, 1/1/30 1,800,000 1,830,168 Ohio Water Development 30,224,017 Auth. Rev., (Drinking NORTH DAKOTA  0.1% Water Assistance Fund), 5.00%, 6/1/28 2,000,000 2,160,160 Grand Forks Health Care System Rev., (Altru Ohio Water Development Health System Obligation Auth. Rev., (Water Pollution Group), 7.125%, 8/15/10, Control Loan Fund), Prerefunded at 101% 5.00%, 12/1/13 5,895,000 6,754,963 of Par 1,500,000 1,586,340 Summit County GO, 5.75%, OHIO  2.1% 12/1/12, Prerefunded at 101% of Par (FGIC) 1,505,000 1,736,288 American Municipal Power- Ohio, Inc. Rev., Series 2008 Tri Valley Local School A, (Prairie State Energy District GO, 5.75%, 6/1/12, Campus), 5.00%, 2/15/17 1,000,000 1,107,880 Prerefunded at 100% of Par (FGIC) 1,550,000 1,741,301 Buckeye Tobacco Settlement Financing Auth. Rev., 33,887,521 Series 2007 A2, (Asset- OKLAHOMA  1.0% Backed Senior Current Comanche County Hospital Interest Turbo Term), Auth. Rev., 5.00%, 5.875%, 6/1/30 4,005,000 3,373,091 7/1/11 (Radian) 1,000,000 1,024,940 Mad River Local School Comanche County Hospital District GO, (Classroom Auth. Rev., 5.00%, Facilities), 5.75%, 12/1/12, 7/1/12 (Radian) 1,425,000 1,473,806 Prerefunded at 100% of Par (FGIC) 1,150,000 1,315,531 Oklahoma County Finance Auth. Rev., (Western Milford Exempt Village Heights Public Schools), School District GO, (School 4.00%, 9/1/10 (AGC) 1,300,000 1,331,746 Improvements), 6.00%, 12/1/11, Prerefunded at Oklahoma Development 100% of Par (FSA) 1,700,000 1,880,608 Finance Auth. Health System Rev., Series Ohio GO, Series 2008 C, 5.50%, 8/15/22 2005 A, (Infrastructure (Obligated Group Consisting Improvement), of INTEGRIS Baptist Medical 5.00%, 9/1/11 1,005,000 1,079,651 Center, Inc., INTEGRIS Ohio GO, Series South Oklahoma City 2005 A, (Infrastructure Hospital Corp. and INTEGRIS Improvement), Rural Heath, Inc.) 3,000,000 3,234,120 5.00%, 9/1/12 1,365,000 1,511,533 Oklahoma Municipal Power Ohio Higher Educational Auth. Rev., Series 2005 A, Facility Commission Rev., (Power Supply System), (Oberlin College), 5.00%, VRDN, 0.20%, 12/1/09 10/1/19 5,000,000 5,737,300 (LOC: Bank of Ohio Higher Educational America N.A.) 2,225,000 2,225,000 Facility Commission Rev., Pottawatomie County Series 1990 B, (Case Facilities Auth. Rev., Western Reserve University), (Shawnee Public Schools), 6.50%, 10/1/20 750,000 897,075 5.00%, 9/1/13 1,610,000 1,715,037 32 Tax-Free Bond Principal Principal Amount Value Amount Value Pottawatomie County East Stroudsburg Area Facilities Auth. Rev., School District GO, 7.75%, (Shawnee Public Schools), 9/1/16, Prerefunded at 5.00%, 9/1/14 $ 1,730,000 $1,816,950 100% of Par (FSA) $ 2,580,000 $ 3,485,606 Pottawatomie County Exeter Township GO, 5.25%, Facilities Auth. Rev., 7/15/15 (Ambac) 1,155,000 1,340,331 (Shawnee Public Schools), Exeter Township GO, 5.30%, 5.00%, 9/1/15 1,710,000 1,778,947 7/15/19 (Ambac) 1,830,000 2,129,974 Pottawatomie County Geisinger Auth. Health Facilities Auth. Rev., System Rev., VRN, 1.09%, (Shawnee Public Schools), 2/1/10, resets quarterly at 5.00%, 9/1/16 2,130,000 2,202,292 67% of the 3-month LIBOR 16,802,838 plus 0.77% with no caps 5,000,000 3,422,500 OREGON  0.5% Oxford Area School District Clackamas County School GO, Series 2001 A, 5.50%, District No. 62 GO, 2/15/12, Prerefunded at 5.50%, 6/15/10 (School 100% of Par (FGIC) 1,000,000 1,104,760 Bond Guarantee) 2,015,000 2,071,218 Pennsylvania Economic Oregon Health & Science Development Financing University Rev., Series Auth. Rev., Series 2009 A, 2009 A, 5.75%, 7/1/39 2,900,000 3,030,210 (Albert Einstein Healthcare Oregon State Department Network), 6.25%, 10/15/23 5,000,000 5,270,750 of Administrative Services Pennsylvania GO, 5.375%, COP, Series 2008 A, 5.00%, 7/1/18 (FSA) 1,070,000 1,285,744 5/1/13 (FSA) 2,840,000 3,185,344 Pennsylvania Higher 8,286,772 Educational Facilities Auth. Rev., Series 2009 A, PENNSYLVANIA  5.8% (University of Pennsylvania), Allegheny County Hospital 5.00%, 9/1/19 1,000,000 1,177,050 Development Auth. Rev., Pennsylvania Turnpike Series 2008 A, (University of Commission Rev., Series Pittsburgh Medical Center), 2009 B, 5.25%, 6/1/22 10,000,000 10,823,100 5.00%, 9/1/11 4,000,000 4,218,040 Philadelphia Rev., Series Allegheny County Hospital 2009 A, (1998 General Development Auth. Rev., Ordinance), 5.25%, 8/1/17 1,000,000 1,055,090 Series 2008 A, (University of Pittsburgh Medical Center), Philadelphia School District 5.00%, 9/1/12 6,210,000 6,646,501 GO, Series 2002 A, 5.25%, 2/1/11 (FSA) 2,975,000 3,136,840 Allegheny County Hospital Development Auth. Rev., Philadelphia Water & Series 2008 A, (University of Wastewater Rev., Series Pittsburgh Medical Center), 2009 A, 5.25%, 1/1/36 1,415,000 1,414,929 5.00%, 9/1/18 1,500,000 1,588,170 Pittsburgh GO, Series 2006 Allegheny County Industrial B, 5.25%, 9/1/16 (FSA) 15,805,000 17,460,732 Development Auth. Rev., Scranton Parking Auth. Rev., (Residential Resources, 5.00%, 6/1/22 (Radian) 2,270,000 2,202,263 Inc.), 4.75%, 9/1/14 2,250,000 2,304,630 Westmoreland County Central Dauphin School Municipal Auth. Rev., 5.25%, District GO, 7.00%, 2/1/16, 8/15/15, Prerefunded at Prerefunded at 100% of 100% of Par (FSA) 4,500,000 5,331,240 Par (NATL) 1,150,000 1,480,050 94,477,200 Commonwealth of Pennsylvania GO, 5.00%, 7/1/19 15,000,000 17,598,900 33 Tax-Free Bond Principal Principal Amount Value Amount Value PUERTO RICO  3.5% RHODE ISLAND  0.2% Puerto Rico Aqueduct & Rhode Island Depositors Sewer Auth. Rev., Series Economic Protection Corp. 2008 A, (Senior Lien), Rev., Series 1993 A, 6.25%, 5.00%, 7/1/12 $ 4,000,000 $4,255,560 8/1/16 (NATL) $ 2,000,000 $ 2,510,840 Puerto Rico Aqueduct & Rhode Island Health & Sewer Auth. Rev., Series Educational Building Corp. 2008 A, (Senior Lien), Rev., (Landmark Medical 5.00%, 7/1/14 12,550,000 13,576,213 Center), 5.00%, 10/1/17 Puerto Rico Aqueduct & (Radian) 1,215,000 1,217,965 Sewer Auth. Rev., Series 3,728,805 2008 A, (Senior Lien), SOUTH CAROLINA  1.5% 6.00%, 7/1/44 1,750,000 1,759,205 Charleston Educational Puerto Rico GO, Series 2006 Excellence Finance Corp. A, (Public Improvement), Rev., (Charleston County 5.25%, 7/1/23 1,975,000 1,950,372 School District), 5.00%, Puerto Rico GO, Series 2006 12/1/19 5,455,000 5,887,909 B, (Public Improvement), Florence Water & 5.25%, 7/1/17 5,000,000 5,236,150 Sewer Rev., 7.50%, Puerto Rico GO, Series 3/1/18 (Ambac) 1,700,000 1,743,384 2008 A, 5.50%, 7/1/16 3,020,000 3,241,940 Kershaw County Public Puerto Rico GO, Series Schools Foundation 2008 A, 5.125%, 7/1/28 3,000,000 2,836,560 Installment Purchase Rev., Puerto Rico Government (School Improvements), Development Bank Rev., 5.00%, 12/1/17 (CIFG) 1,060,000 1,158,411 Series 2006 B, (Senior Kershaw County Public Notes), 5.00%, 12/1/16 2,000,000 2,087,820 Schools Foundation Puerto Rico Highway & Installment Purchase Rev., Transportation Auth. Rev., (School Improvements), Series 2007 CC, 5.00%, 5.00%, 12/1/18 (CIFG) 2,260,000 2,441,681 7/1/14 575,000 605,159 Kershaw County Public Puerto Rico Infrastructure Schools Foundation Financing Auth. Special Installment Purchase Rev., Tax Rev., Series 2006 B, (School Improvements), 5.00%, 7/1/13 2,000,000 2,122,120 5.00%, 12/1/19 (CIFG) 1,450,000 1,551,413 Puerto Rico Municipal Kershaw County Public Finance Agency GO, Series Schools Foundation 2005 A, 5.00%, 8/1/11 3,700,000 3,861,838 Installment Purchase Rev., (School Improvements), Puerto Rico Public Buildings 5.00%, 12/1/20 (CIFG) 3,000,000 3,173,760 Auth. Rev., Series 2004 I, (Government Facilities), Piedmont Municipal Power 5.50%, 7/1/14, Prerefunded Agency Rev., 6.75%, at 100% of Par 5,000,000 5,845,600 1/1/19 (FGIC) 625,000 822,706 Puerto Rico Public Buildings Piedmont Municipal Power Auth. Rev., Series 2007 M, Agency Rev., 6.75%, (Government Facilities), 1/1/19 (NATL/FGIC) 875,000 1,036,963 5.50%, 7/1/12 2,000,000 2,106,380 Piedmont Municipal Power Puerto Rico Public Buildings Agency Rev., Series 1991 A, Auth. Rev., Series 2009 P, 6.50%, 1/1/16 (FGIC) 140,000 176,065 (Government Facilities), Piedmont Municipal Power 6.75%, 7/1/36 6,700,000 7,234,191 Agency Rev., Series 1991 A, 56,719,108 6.50%, 1/1/16 (FGIC) 375,000 426,701 34 Tax-Free Bond Principal Principal Amount Value Amount Value Piedmont Municipal Power Cash Special Utility Agency Rev., Series 1991 A, District Rev., 5.25%, 6.50%, 1/1/16 (FGIC) $ 485,000 $ $ 609,941 9/1/24 (NATL) $ 2,035,000 $ 2,066,441 South Carolina Jobs- Clint Independent School Economic Development District GO, (Unlimited Auth. Hospital Rev., Tax School Building and (Palmetto Health), Refunding Bonds), 6.00%, 5.75%, 8/1/39 2,700,000 2,613,978 2/15/11, Prerefunded at Spartanburg County 100% of Par (PSF-GTD) 340,000 363,011 Health Services District, Clint Independent School Inc. Hospital Rev., 5.50%, District GO, (Unlimited 4/15/16 (FSA) 1,095,000 1,145,512 Tax School Building and Sumter Waterworks and Refunding Bonds), 6.00%, Sewer System Improvement 2/15/17 (PSF-GTD) 1,475,000 1,569,606 Rev., 5.00%, 12/1/22 Cypress-Fairbanks (XLCA) 400,000 424,744 Independent School District Tobacco Settlement Revenue GO, (Schoolhouse), 5.00%, Management Auth. Rev., 2/15/16 (PSF-GTD) 1,000,000 1,167,500 5.00%, 6/1/18 1,450,000 1,450,015 Cypress-Fairbanks 24,663,183 Independent School District GO, Series 2005-2, 3.50%, TENNESSEE  0.5% 2/15/19 (PSF-GTD) 1,340,000 1,401,546 Chattanooga Health Dallas-Fort Worth Educational & Housing International Airport Facility Board Rev., Facilities Improvement Series 2005 A, (Campus Corp., Series 2009 A, Development Foundation, 5.00%, 11/1/24 1,000,000 1,043,300 Inc. Phase I LLC), 5.00%, 10/1/15 2,830,000 2,755,826 Donna Independent School District GO, 5.00%, Clarksville Public Building 2/15/15 (PSF-GTD) 2,000,000 2,327,580 Auth. Rev., (Metropolitan Government of Nashville and Edcouch-Elsa Independent Davidson County), VRDN, School District GO, 5.00%, 0.24%, 12/1/09 (LOC: Bank 2/15/14 (PSF-GTD) 1,115,000 1,283,053 of America N.A.) 550,000 550,000 Garza County Public Facility Montgomery County Corp. Rev., 4.75%, 10/1/10 585,000 593,079 Public Building Auth. Garza County Public Facility Rev., (Tennessee County Corp. Rev., 5.00%, 10/1/11 610,000 627,202 Line Pool), VRDN, 0.24%, Garza County Public Facility 12/1/09 (LOC: Bank of Corp. Rev., 5.00%, 10/1/13 2,015,000 2,084,437 America N.A.) 2,500,000 2,500,000 Garza County Public Facility Tennessee State School Corp. Rev., 5.25%, 10/1/14 1,115,000 1,150,424 Board Auth. Rev., Series 2008 B, (Higher Educational Garza County Public Facility Corp. Rev., 5.25%, 10/1/15 1,225,000 1,250,186 Facilities), 5.125%, 5/1/33 2,300,000 2,426,960 8,232,786 Garza County Public Facility Corp. Rev., 5.25%, 10/1/16 1,145,000 1,154,068 TEXAS  5.1% Garza County Public Facility Allen Independent School Corp. Rev., 5.50%, 10/1/16 1,000,000 1,075,270 District GO, (School Building), 5.25%, 2/15/34 3,325,000 3,538,166 Gregg County Health Facilities Development Corp. Canadian River Rev., Series 2006 A, (Good Municipal Water Auth. Shepherd Medical Center), Rev., (Conjunctive Use 5.00%, 10/1/16 1,000,000 1,011,180 Groundwater), 5.00%, 2/15/19 (Ambac) 1,000,000 1,081,030 35 Tax-Free Bond Principal Principal Amount Value Amount Value Harris County Cultural Texas Public Finance Auth. Education Facilities Finance Rev., Series 2006 A, Corp. Rev., Series 2008 B, (KIPP, Inc.), 5.25%, (The Methodist Hospital 2/15/14 (ACA) $ 400,000 $ 402,216 System), 5.50%, 12/1/18 $ 2,500,000 $ 2,785,175 Texas State Transportation Hays Consolidated Commission Rev., Series Independent School 2006 A, 4.50%, 4/1/16 5,000,000 5,663,900 District GO, 6.32%, West Harris County 8/15/11 (PSF-GTD) 700,000 690,942 Regional Water Auth. Rev., Hays Consolidated 5.00%, 12/15/35 750,000 738,172 Independent School West Oso Independent District GO, 6.32%, School District GO, 5.50%, 8/15/11 (PSF-GTD) 2,300,000 2,268,651 8/15/13, Prerefunded at Hidalgo County GO, 5.50%, 100% of Par (PSF-GTD) 1,265,000 1,466,983 8/15/12, Prerefunded at Williamson County GO, 100% of Par (FGIC) 3,045,000 3,414,633 Series 2004 A, (Unlimited Houston GO, Series 2009 A, Tax Road & Refunding 5.00%, 3/1/21 10,000,000 11,192,300 Bonds), 5.00%, Houston Rev., Series 2/15/19 (NATL) 1,000,000 1,142,450 2009 A, (Senior Lien), 83,732,254 5.50%, 7/1/39 4,000,000 4,145,120 U.S. VIRGIN ISLANDS  0.5% Live Oak GO, 5.25%, Virgin Islands Public 8/1/22 (NATL) 1,630,000 1,689,968 Finance Auth. Rev., Lone Star College System Series 2009 B, (Senior GO, 5.00%, 8/15/21 1,000,000 1,134,670 Lien), 5.00%, 10/1/17 6,950,000 7,319,949 Lone Star College System Virgin Islands Water & GO, 5.00%, 8/15/22 2,650,000 2,971,869 Power Auth. Rev., Series Montgomery County GO, 2007 A, 5.00%, 7/1/24 1,500,000 1,498,395 (Road), 5.50%, 3/1/14, 8,818,344 Prerefunded at 100% of UTAH  1.2% Par (Ambac) 1,740,000 2,031,624 Eagle Mountain City Gas & North Texas Thruway Auth. Electric Rev., 5.00%, Rev., Series 2008 H, 6/1/19 (Radian) 2,550,000 2,542,376 (First Tier), VRDN, 5.00%, 1/1/13 9,500,000 10,058,695 Intermountain Power Agency Rev., Series 2008 A, Pasadena Independent 5.25%, 7/1/20 3,500,000 3,708,285 School District GO, Series 1996 A, 6.05%, Salt Lake City Hospital 2/15/16 (PSF-GTD) 550,000 671,121 Rev., Series 1988 A, (Intermountain Southside Independent Health Corporation), School District GO, 8.125%, 5/15/15 775,000 909,362 Series 2004 A, 5.25%, 8/15/25 (PSF-GTD) 2,120,000 2,287,946 Utah County Municipal Building Auth. Lease Rev., Southwest Higher Education 5.25%, 11/1/11, Prerefunded Auth. Inc. Rev., (Southern at 100% of Par (Ambac) 3,735,000 4,065,547 Methodist University), VRDN, 0.21%, 12/1/09 Utah County Municipal (LOC: Landesbank Hessen  Building Auth. Lease Rev., Thuringen Girozentrale) 3,200,000 3,200,000 5.50%, 11/1/11, Prerefunded at 100% of Par (Ambac) 1,000,000 1,093,270 Tarrant County Cultural Education Facilities Finance Utah GO, Series 2009 C, 5.00%, 7/1/18 4,000,000 4,768,320 Corp. Retirement Facility Rev., (Air Force Village West Valley City Municipal Obligated Group), 5.00%, Building Auth. Lease Rev., 5/15/16 1,000,000 988,740 Series 2002 A, 5.00%, 8/1/10 (Ambac) 1,130,000 1,160,781 36 Tax-Free Bond Principal Principal Amount Value Amount Value West Valley City Sales Tax Energy Northwest Electric Rev., Series 2001 A, 5.50%, Rev., Series 2002 A, 7/15/11, Prerefunded at (Columbia Generating), 100% of Par (NATL) $ 1,305,000 $ 1,410,157 5.75%, 7/1/18 (NATL) $ 3,500,000 $ 3,835,160 19,658,098 Energy Northwest Electric VERMONT  0.3% Rev., Series 2002 B, (Columbia Generating), University of Vermont & 6.00%, 7/1/18 (Ambac) 10,000,000 11,081,900 State Agricultural College Rev., 5.00%, Energy Northwest Electric 10/1/19 (Ambac) 4,290,000 4,735,860 Rev., Series 2008 D, (Columbia Generating), VIRGINIA  2.5% 5.00%, 7/1/12 2,375,000 2,620,765 Fairfax County COP, Energy Northwest Electric 5.30%, 4/15/23 1,500,000 1,580,040 Rev., Series 2009 A, Pittsylvania County GO, (Project 3), 5.25%, 7/1/18 3,000,000 3,527,640 Series 2001 B, 5.75%, Energy Northwest 3/1/18 (NATL/School Bond Wind Rev., 4.75%, Reserve Fund) 1,115,000 1,191,255 7/1/20 (NATL) 1,750,000 1,811,110 Richmond Public Utility Rev., King County Public 5.00%, 1/15/35 2,500,000 2,568,075 Hospital District No. 2 GO, Roanoke Industrial (Evergreen Healthcare), Development Auth. Rev., 5.00%, 12/1/14 (NATL) 1,000,000 1,119,030 (Carilion Health System), King County School District VRDN, 0.20%, 12/1/09 No. 414 Lake Washington (FSA) (SBBPA: Wachovia GO, 5.75%, 12/1/12, Bank N.A.) 16,800,000 16,800,000 Prerefunded at 100% Virginia College Building & of Par 1,555,000 1,778,827 Education Facilities Auth. Kitsap County School Rev., Series 2009 A, (Public District No. 303 Bainbridge Higher Education Financing Island GO, 5.00%, Program), 5.00%, 9/1/28 5,100,000 5,534,010 12/1/17 (NATL/School Virginia Resources Auth. Bond Guarantee) 1,000,000 1,128,950 Clean Water Rev., Mason County School 5.00%, 10/1/16 5,120,000 6,039,347 District No. 309 Shelton Virginia Resources Auth. GO, 5.625%, 12/1/11, Clean Water Rev., Prerefunded at 100% 5.00%, 10/1/22 4,150,000 4,749,551 of Par (FGIC/School Virginia Small Business Bond Guarantee) 1,260,000 1,383,329 Financing Auth. Rev., Metropolitan Park District of (Virginia State University Tacoma GO, 6.00%, 12/1/11, Real Estate), VRDN, 0.23%, Prerefunded at 100% of 12/1/09 (LOC: Bank of Par (Ambac) 2,120,000 2,348,239 America N.A.) 1,600,000 1,600,000 Snohomish County 40,062,278 Edmonds School District WASHINGTON  3.4% No. 15 GO, 5.00%, 12/1/17 Benton County Public Utility (NATL/FGIC/School District No. 1 Electric Rev., Bond Guarantee) 6,690,000 7,539,964 Series 2001 A, 5.625%, University of Washington 11/1/19 (FSA) 1,000,000 1,070,020 Rev., (Student Facilities Cowlitz County Kelso School Fee), 5.875%, 6/1/10, District No. 458 GO, 5.75%, Prerefunded at 101% 6/1/12, Prerefunded at of Par (FSA) 1,720,000 1,785,274 100% of Par (FSA/School Washington GO, Series Bond Guarantee) 1,000,000 1,123,420 1990 A, 6.75%, 2/1/15 1,000,000 1,147,870 37 Tax-Free Bond Principal Principal Amount Value Amount Value Washington Health Care WISCONSIN  1.0% Facilities Auth. Rev., Wisconsin Clean Water Series 2006 D, (Providence Rev., Series 1991-1, Health & Services), 5.25%, 6.875%, 6/1/11 $ 1,370,000 $ 1,444,473 10/1/33 (FSA) $ 4,500,000 $4,571,460 Wisconsin Health & Washington Health Care Educational Facilities Auth. Facilities Auth. Rev., Series Rev., (Aurora Medical 2009 A, (Swedish Health Group), 6.00%, Services), 6.50%, 11/15/33 4,000,000 4,169,640 11/15/10 (FSA) 2,590,000 2,680,287 Whitman County Pullman Wisconsin Health & School District No. 267 Educational Facilities Auth. GO, 5.625%, 6/1/12, Rev., (Luther Hospital), Prerefunded at 100% 5.50%, 11/15/22 4,655,000 4,988,019 of Par (FSA/School Bond Guarantee) 1,500,000 1,655,175 Wisconsin Health & Educational Facilities Auth. Yakima County School Rev., (Luther Hospital), District No. 208 West Valley 5.75%, 11/15/30 5,800,000 6,146,956 GO, 5.00%, 12/1/18 (NATL/ School Bond Guarantee) 1,675,000 1,879,333 Wisconsin Transportation Rev., Series 2008 A, 55,577,106 5.00%, 7/1/18 500,000 575,230 15,834,965 TOTAL INVESTMENT SECURITIES  101.4% (Cost $1,583,143,879) OTHER ASSETS AND LIABILITIES  (1.4)% TOTAL NET ASSETS  100.0% 38 Tax-Free Bond Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 422 U.S. Long Bond March 2010 $51,787,313 $(1,036,168) Notes to Schedule of Investments ABAG Association of Bay Area Governments ACA American Capital Access AGC Assured Guaranty Corporation Ambac Ambac Assurance Corporation CIFG CDC IXIS Financial Guaranty North America COP Certificates of Participation FGIC Financial Guaranty Insurance Company FSA Financial Security Assurance, Inc. GO General Obligation LIBOR London Interbank Offered Rate LOC Letter of Credit NATL National Public Finance Guarantee Corporation NATL-IBC National Public Finance Guarantee Corporation  Insured Bond Certificates PSF-GTD Permanent School Fund Guaranteed Radian Radian Asset Assurance, Inc. resets The frequency with which a securitys coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts . At the period end, the aggregate value of securities pledged was $95,988,000. Escrowed to maturity in U.S. government securities or state and local government securities. When-issued security. Security is a zero-coupon municipal bond. The rate indicated is the yield to maturity at purchase. Zero-coupon securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 39 Statement of Assets and Liabilities NOVEMBER 30, 2009 (UNAUDITED) Tax-Free Money Market Tax-Free Bond Assets Investment securities, at value (cost of $314,791,648 and $1,583,143,879, respectively) $314,791,648 $1,651,676,499 Cash 468,427 25,441 Receivable for investments sold 1,240,000 403,855 Receivable for capital shares sold 5,108,206 3,560,494 Interest receivable 562,115 20,948,311 322,170,396 1,676,614,600 Liabilities Payable for investments purchased  43,642,332 Payable for capital shares redeemed 750,313 2,644,491 Accrued management fees 115,389 595,154 Payable for variation margin on futures contracts  39,563 Dividends payable 1,724 543,557 867,426 47,465,097 Net Assets $321,302,970 $1,629,149,503 Net Assets Consist of: Capital paid in $321,326,504 $1,580,270,686 Undistributed net investment income  56,669 Accumulated net realized loss on investment transactions (23,534) (18,674,304) Net unrealized appreciation on investments  67,496,452 $321,302,970 $1,629,149,503 Investor Class Net assets $321,302,970 $1,465,924,619 Shares outstanding 321,337,465 133,825,621 Net asset value per share $1.00 $10.95 Institutional Class Net assets N/A $163,224,884 Shares outstanding N/A 14,899,999 Net asset value per share N/A $10.95 See Notes to Financial Statements. 40 Statement of Operations FOR THE SIX MONTHS ENDED NOVEMBER 30, 2009 (UNAUDITED) Tax-Free Money Market Tax-Free Bond Investment Income (Loss) Income: Interest $1,268,239 $31,126,488 Expenses: Management fees 789,758 3,373,163 Trustees fees and expenses 7,649 33,859 Temporary guarantee program fees 35,439  Other expenses 651 200 833,497 3,407,222 Fees waived (78,399)  755,098 3,407,222 Net investment income (loss) 513,141 27,719,266 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions 1,792 (1,289,393) Futures contract transactions  (963,070) 1,792 (2,252,463) Change in net unrealized appreciation (depreciation) on: Investments  37,047,454 Futures contracts  (908,022)  36,139,432 Net realized and unrealized gain (loss) 1,792 33,886,969 Net Increase (Decrease) in Net Assets Resulting from Operations $ 514,933 $61,606,235 See Notes to Financial Statements. 41 Statement of Changes in Net Assets SIX MONTHS ENDED NOVEMBER 30, 2009 (UNAUDITED) AND YEAR ENDED MAY 31, 2009 Tax-Free Money Market Tax-Free Bond Increase (Decrease) in Net Assets November 30, 2009 May 31, 2009 November 30, 2009 May 31, 2009 Operations Net investment income (loss) $513,141 $4,601,317 $27,719,266 $44,331,658 Net realized gain (loss) 1,792 17,166 (2,252,463) (14,634,990) Change in net unrealized appreciation (depreciation)   36,139,432 13,616,149 Net increase (decrease) in net assets resulting from operations 514,933 4,618,483 61,606,235 43,312,817 Distributions to Shareholders From net investment income: Investor Class (513,141) (4,603,543) (25,021,995) (40,900,161) Institutional Class   (2,697,131) (3,374,968) Decrease in net assets from distributions (513,141) (4,603,543) (27,719,126) (44,275,129) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (13,466,657) 21,210,772 284,961,225 240,719,969 Net increase (decrease) in net assets (13,464,865) 21,225,712 318,848,334 239,757,657 Net Assets Beginning of period 334,767,835 313,542,123 1,310,301,169 1,070,543,512 End of period $321,302,970 $334,767,835 $1,629,149,503 $1,310,301,169 Undistributed net investment income   $56,669 $56,529 See Notes to Financial Statements. 42 Notes to Financial Statements NOVEMBER 30, 2009 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Tax-Free Money Market Fund (Tax-Free Money Market) and Tax-Free Bond Fund (Tax-Free Bond) (collectively, the funds) are two funds in a series issued by the trust. Tax-Free Money Market is diversified under Rule 2a-7 of the 1940 Act. Tax-Free Bond is diversified under the 1940 Act. The funds investment objective is to seek safety of principal and high current income that is exempt from federal income tax. Tax-Free Money Market invests primarily in cash-equivalent, high-quality municipal obligations. Tax-Free Bond invests primarily in high-quality municipal obligations. The following is a summary of the funds significant accounting policies. Multiple Class  Tax-Free Money Market is authorized to issue the Investor Class. Tax-Free Bond is authorized to issue the Investor Class and the Institutional Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. All shares of each fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Security Valuations  Securities of Tax-Free Money Market are valued at amortized cost, which approximates current market value. Securities of Tax-Free Bond are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and ask prices. Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued  Tax-Free Bond may engage in securities transactions on a when-issued basis. Under these arrangements, the securities prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. 43 Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2006. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Interest and penalties associated with any federal or state income tax obligations, if any, are recorded as interest expense. Distributions to Shareholders  Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Tax-Free Money Market does not generally expect to realize any long-term capital gains, and accordingly, does not expect to pay any capital gains distributions. Indemnifications  Under the trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  Management has evaluated events or transactions that may have occurred since November 30, 2009, that would merit recognition or disclosure in the financial statements. This evaluation was completed through January 27, 2010, the date the financial statements were issued. 2. Fees and Transactions with Related Parties Management Fees  The trust has entered into a Management Agreement with American Century Investment, Inc. (ACIM) (the investment advisor), under which ACIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the funds, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of each specific class of shares of each fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the funds and certain other accounts managed by the investment advisor that are in the same broad investment category as each fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1570% to 0.2700% for Tax-Free Money Market. The rates for the Investment Category Fee range from 0.1625% to 0.2800% for Tax-Free Bond. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. From June 1, 2009 to July 31, 2009, the investment advisor voluntarily agreed to waive 0.038% of its management fee for Tax-Free Money Market. Effective August 1, 2009, the investment advisor voluntarily agreed to waive 0.054% of its management fee for Tax-Free Money Market. The total amount of the waiver for the six months ended November 30, 2009, is shown on the Statement of Operations. The investment advisor expects the fee waiver for Tax-Free Money Market to continue for one year and cannot terminate it without consulting the Board of Trustees. The effective annual management fee for the Investor Class of Tax-Free Money Market for the six months ended November 30, 2009 was 0.49% before waiver and 0.44% after waiver. The effective annual management fee for the Investor Class and Institutional Class of Tax-Free Bond was 0.48% and 0.28%, respectively, for the six months ended November 30, 2009. 44 Temporary Guarantee Program  On October 3, 2008, the Board of Trustees approved Tax-Free Money Market to participate in the U.S. Treasury Departments Temporary Guarantee Program for Money Market Funds (the program). The program provides coverage to guarantee the account values of shareholders in the event the funds net asset value falls below $0.995 and the Trustees liquidate the fund. The program covers the lesser of a shareholders account value on September 19, 2008, or on the date of liquidation. Participation in the program requires Tax-Free Money Market to pay a fee based on the net assets of Tax-Free Money Market as of the close of business on September 19, 2008, which is amortized daily over the period. Tax-Free Money Market participated in the program from September 19, 2008 through December 19, 2008 and paid a fee of 0.01% of its net assets as of September 19, 2008. Tax-Free Money Market continued its participation in the program from December 20, 2008 through April 30, 2009 and paid a fee of 0.015% of its net assets as of September 19, 2008. Tax-Free Money Market continued its participation in a program extension from May 1, 2009 through September 18, 2009 and paid a fee of 0.015% of its net assets as of September 19, 2008. The program expired on September 18, 2009. For the six months ended November 30, 2009, the annualized ratio of the program fee to average net assets was 0.02%. Related Parties  Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trusts investment advisor, ACIM, the distributor of the trust, American Century Investment Services, Inc., and the trusts transfer agent, American Century Services, LLC. The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the funds. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities for Tax-Free Bond, excluding short-term investments, for the six months ended November 30, 2009, were $346,585,570 and $115,256,146, respectively. All investment transactions for Tax-Free Money Market were considered short-term during the six months ended November 30, 2009. 45 4. Capital Share Transactions Transactions in shares of the funds were as follows (unlimited number of shares authorized): Six months ended November 30, 2009 Year ended May 31, 2009 Shares Amount Shares Amount Tax-Free Money Market Investor Class Sold 115,120,326 $ 115,120,326 283,675,396 $ 283,675,396 Issued in reinvestment of distributions 488,205 488,205 4,370,332 4,370,332 Redeemed (129,075,188) (129,075,188) (266,834,956) (266,834,956) Net increase (decrease) (13,466,657) $ (13,466,657) 21,210,772 $ 21,210,772 Tax-Free Bond Investor Class Sold 38,581,396 $ 418,943,820 55,526,950 $582,342,548 Issued in reinvestment of distributions 1,995,961 21,684,320 3,307,002 34,708,153 Redeemed (18,740,190) (203,937,830) (40,219,830) (419,767,975) 21,837,167 236,690,310 18,614,122 197,282,726 Institutional Class Sold 5,225,753 56,721,060 8,392,238 87,738,781 Issued in reinvestment of distributions 233,779 2,541,634 307,123 3,226,047 Redeemed (1,013,731) (10,991,779) (4,568,092) (47,527,585) 4,445,801 48,270,915 4,131,269 43,437,243 Net increase (decrease) 26,282,968 $ 284,961,225 22,745,391 $240,719,969 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of November 30, 2009, the valuation inputs used to determine the fair value of Tax-Free Money Markets municipal securities were classified as Level 2. As of November 30, 2009, the valuation inputs used to determine the fair value of Tax-Free Bonds municipal securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. 46 6. Derivative Instruments Interest Rate Risk  Tax-Free Bond is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. During the six months ended November 30, 2009, Tax-Free Bond sold futures contracts. For Tax-Free Bond, the value of interest rate risk derivatives as of November 30, 2009, is disclosed on the Statement of Assets and Liabilities as a liability of $39,563 in payable for variation margin on futures contracts. For Tax-Free Bond, for the six months ended November 30, 2009, the effect of interest rate risk derivatives on the Statement of Operations was $(963,070) in net realized gain (loss) on futures contract transactions and $(908,022) in change in net unrealized appreciation (depreciation) on futures contracts. The derivative instruments at period end as disclosed on the Schedule of Investments are indicative of Tax-Free Bonds typical volume. 7. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the six months ended November 30, 2009, the funds did not utilize the program. 47 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2009, the components of investments for federal income tax purposes were as follows: Tax-Free Money Market Tax-Free Bond Federal tax cost of investments $314,791,648 $1,583,143,879 Gross tax appreciation of investments  $ 77,841,041 Gross tax depreciation of investments  (9,308,421) Net tax appreciation (depreciation) of investments  $68,532,620 The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. As of May 31, 2009, the accumulated capital losses listed below represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: Tax-Free Money Market $(8,870)  $(3,706) $(1,346)  $(1,691) $(2,918)  Tax-Free Bond      $(1,643,796)  $(3,280,979) The capital loss deferrals listed below represent net capital losses incurred in the seven-month period ended May 31, 2009. The funds have elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. Tax-Free Money Market Tax-Free Bond Accumulated capital losses $(18,531) $(4,924,775) Capital loss deferrals $(6,795) $(11,513,181) 48 Financial Highlights Tax-Free Money Market Investor Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Income From Investment Operations Net Investment Income (Loss)  0.01 0.03 0.03 0.02 0.01 Distributions From Net Investment Income  (0.01) (0.03) (0.03) (0.02) (0.01) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.16% 1.47% 2.97% 3.26% 2.51% 1.33% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.47% 0.50% 0.51% 0.52% 0.52% 0.51% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 0.52% 0.53% 0.51% 0.52% 0.52% 0.51% Ratio of Net Investment Income (Loss) to Average Net Assets 0.32% 1.45% 2.91% 3.22% 2.47% 1.31% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 0.27% 1.42% 2.91% 3.22% 2.47% 1.31% Net Assets, End of Period (in thousands) $321,303 $334,768 $313,542 $275,733 $272,208 $284,851 (1) Six months ended November 30, 2009 (unaudited). (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. (4) Annualized. (5) Effective August 1, 2008, the investment advisor voluntarily agreed to waive a portion of its management fee. See Notes to Financial Statements. 49 Tax-Free Bond Investor Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.70 $10.74 $10.68 $10.67 $10.88 $10.71 Income From Investment Operations Net Investment Income (Loss) 0.20 0.41 0.43 0.42 0.40 0.38 Net Realized and Unrealized Gain (Loss) 0.26 (0.04) 0.06 0.01 (0.20) 0.17 Total From Investment Operations 0.46 0.37 0.49 0.43 0.20 0.55 Distributions From Net Investment Income (0.21) (0.41) (0.43) (0.42) (0.40) (0.38) From Net Realized Gains     (0.01)  Total Distributions (0.21) (0.41) (0.43) (0.42) (0.41) (0.38) Net Asset Value, End of Period $10.95 $10.70 $10.74 $10.68 $10.67 $10.88 Total Return 4.28% 3.58% 4.66% 4.08% 1.87% 5.16% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.48% 0.49% 0.49% 0.49% 0.49% 0.50% Ratio of Net Investment Income (Loss) to Average Net Assets 3.77% 3.89% 4.00% 3.91% 3.73% 3.46% Portfolio Turnover Rate 8% 37% 62% 43% 79% 77% Net Assets, End of Period (in thousands) $1,465,925 $1,198,419 $1,002,648 $709,988 $665,458 $610,420 (1) Six months ended November 30, 2009 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 50 Tax-Free Bond Institutional Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.70 $10.74 $10.68 $10.67 $10.88 $10.71 Income From Investment Operations Net Investment Income (Loss) 0.22 0.43 0.45 0.44 0.42 0.40 Net Realized and Unrealized Gain (Loss) 0.25 (0.04) 0.06 0.01 (0.20) 0.17 Total From Investment Operations 0.47 0.39 0.51 0.45 0.22 0.57 Distributions From Net Investment Income (0.22) (0.43) (0.45) (0.44) (0.42) (0.40) From Net Realized Gains     (0.01)  Total Distributions (0.22) (0.43) (0.45) (0.44) (0.43) (0.40) Net Asset Value, End of Period $10.95 $10.70 $10.74 $10.68 $10.67 $10.88 Total Return 4.39% 3.78% 4.88% 4.28% 2.07% 5.37% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.28% 0.29% 0.29% 0.29% 0.29% 0.30% Ratio of Net Investment Income (Loss) to Average Net Assets 3.97% 4.09% 4.20% 4.11% 3.93% 3.66% Portfolio Turnover Rate 8% 37% 62% 43% 79% 77% Net Assets, End of Period (in thousands) $163,225 $111,882 $67,895 $10,567 $7,815 $8,796 (1) Six months ended November 30, 2009 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 51 Approval of Management Agreements Under Section 15(c) of the Investment Company Act, contracts for investment advisory services to a mutual fund are required to be reviewed, evaluated and approved each year by the funds board of directors/ trustees, including a majority of a funds independent directors/trustees (the Directors). At American Century Investments, this process is referred to as the 15(c) Process. The board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the board, the nature and quality of significant services provided by the advisor, the investment performance of the funds, shareholder services, audit and compliance functions and a variety of other matters relating to fund operations. Each year, it also holds a special meeting in connection with determining whether to renew the contracts for advisory services, to review fund performance, shareholder services, adviser profitability, audit and compliance matters, and other fund operational matters. Under a Securities and Exchange Commission rule, each fund is required to disclose in its annual or semiannual report, as appropriate, the material factors and conclusions that formed the basis for the boards approval or renewal of any advisory agreements within the funds most recently completed fiscal half-year period. Annual Contract Review Process As part of the annual 15(c) Process, the Directors requested and reviewed extensive data and information compiled by the advisor and certain independent providers of evaluative data concerning Tax-Free Money Market and Tax-Free Bond (the funds) and the services provided to the funds under the management agreement. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services that the advisor provides to the funds;  the wide range of programs and services the advisor provides to the funds and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the advisor;  data comparing the cost of owning each fund to the cost of owning a similar fund;  data comparing each funds performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of each fund to the advisor and the overall profitability of the advisor;  data comparing services provided and charges to other non-fund invest -ment management clients of the advisor; and 52  collateral or fall-out benefits derived by the advisor from the manage -ment of the funds, and potential sharing of economies of scale in connection with the management of the funds. In keeping with its practice, the Directors at a special meeting and at a regularly scheduled quarterly meeting reviewed and discussed the information provided by the advisor throughout the year and to negotiate with the advisor the renewal of the management agreement, including the setting of the applicable management fee. The Directors had the benefit of the advice of their independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the advisor, independent data providers, and the boards independent counsel, and evaluated such information for each fund the board oversees. The Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew each funds management agreement under the terms ultimately determined by the board to be appropriate, the Directors based their decision on a number of factors, including the following. Nature, Extent and Quality of Services  Generally. Under the management agreement, the advisor is responsible for providing or arranging for all services necessary for the operation of the funds. The board noted that under the management agreement, the advisor provides or arranges at its own expense a wide variety of services including:  fund construction and design  initial capitalization/funding  portfolio research and security selection  securities trading  fund administration  custody of fund assets  daily valuation of fund portfolios  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 53 The Directors noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. In performing their evaluation, the Directors considered information received in connection with the annual review, as well as information provided on an ongoing basis throughout the year and at their regularly scheduled board and committee meetings. Investment Management Services. The nature of the investment management services provided is quite complex and allows fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. In evaluating investment performance, the board expects the advisor to manage each fund in accordance with its investment objectives and approved strategies. In providing these services, the advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. At each quarterly meeting and at the special meeting to consider renewal of the management agreement, the Directors, directly and through its Portfolio Committee, review investment performance information for each fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming fund receives special reviews until performance improves, during which Directors discuss with the advisor the reasons for such underperformance (e.g., market conditions, security and sector selection) and any efforts being undertaken to improve performance. Tax-Free Money Markets performance for both the one- and three-year periods was in the top decile for its peer group. Tax-Free Bonds performance for both the one- and three-year periods was above the median for its peer group. Shareholder and Other Services. The advisor provides the funds with a comprehensive package of transfer agency, shareholder, and other services. The Directors, directly and through the various Committees of the Board, review reports and evaluations of such services at their regular quarterly meetings and at their special meeting to consider renewal of the management agreement, including the annual meeting concerning contract review, and other reports to the board. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the advisor. 54 Costs of Services Provided and Profitability. The advisor provides detailed information concerning its cost of providing various services to the funds, its profitability in managing each fund, its overall profitability, and its financial condition. The Directors have reviewed with the advisor the methodology used to prepare this financial information. The Directors have also reviewed with the advisor its methodology for compensating the investment professionals that provide services to the funds. This financial information regarding the advisor is considered in order to evaluate the advisors financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. Ethics. The Directors generally consider the advisors commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the advisors practices generally meet or exceed industry best practices. Economies of Scale. The Directors review information provided by the advisor regarding the existence of economies of scale in connection with the investment management of the funds. The Directors concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Directors seek to evaluate economies of scale by reviewing information, such as year-over-year profitability of the advisor generally, the profitability of its management of each fund specifically, and the expenses incurred by the advisor in providing various functions to the funds. The Directors believe the advisor is appropriately sharing economies of scale through its competitive fee structure, fee breakpoints as the fund complex and the fund increase in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of each fund reflect the complexity of assessing economies of scale. Comparison to Other Funds Fees. Each fund pays the advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the funds independent directors (including their independent legal counsel). Under the unified fee structure, the advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The board believes the unified fee structure is a benefit to fund shareholders because it clearly discloses to shareholders the cost of owning fund shares, and, since the unified fee cannot be increased without a vote of fund shareholders, it shifts to the advisor the 55 risk of increased costs of operating the fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Directors analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the funds unified fee to the total expense ratio of other funds in the funds peer group. The Directors also reviewed updated fee level data provided by the advisor, but recognized that comparative data was particularly difficult to evaluate given the significant market developments during the past year impacting fund assets. The unified fee eligible to be charged to shareholders of Tax-Free Money Market (prior to applicable waivers) was below the median of the total expense ratios of its peer group. The unified fee charged to shareholders of Tax-Free Bond was in the lowest quartile of the total expense ratios of its peer group. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Directors also requested and received information from the advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the funds. The Directors analyzed this information and concluded that the fees charged and services provided to the funds were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Directors considered the existence of collateral benefits the advisor may receive as a result of its relationship with the funds. They concluded that the advisors primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Directors noted that the advisor receives proprietary research from broker dealers that execute fund portfolio transactions but concluded that this research is likely to benefit fund shareholders. The Directors also determined that the advisor is able to provide investment management services to certain clients other than the funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Directors concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of each fund to determine breakpoints in the funds fee schedule, provided they are managed using the same investment team and strategy. Conclusions of the Directors As a result of this process, the Directors, in the absence of particular circumstances and assisted by the advice of their independent legal counsel, taking into account all of the factors discussed above and the information provided by the advisor and others, concluded that the investment management agreement between each fund and the advisor, including the management fee, is fair and reasonable in light of the services provided and should be renewed for a one-year term. In addition, the Directors negotiated a renewal of the one-year waiver by the advisor of a portion of the management fee for Tax-Free Money Market that was in place during the previous year. These changes were proposed by the Directors based on their review of the percentile rank of the funds fees within the funds peer universe and the fact that the Directors seek, as a general rule, to have total expense ratios of existing fixed income and money market funds in the lowest 25th percentile of the fees of comparable funds. 56 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 57 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital Municipal Bond Index is a market value-weighted index designed for the long-term tax-exempt bond market. The Barclays Capital 3-Year Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that are investment-grade and have maturities between two and four years. The Barclays Capital 5-Year General Obligation (GO) Bond Index is composed of investment-grade U.S. municipal securities, with maturities of four to six years, that are general obligations of a state or local government. The Barclays Capital Long-Term Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that have maturities greater than 22 years. The Barclays Capital Non-Investment-Grade Municipal Bond Index is composed of non-investment grade U.S. municipal securities with a remaining maturity of one year or more. The Barclays Capital U.S. Aggregate Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Index is composed of those securities included in the Barclays Capital Brothers U.S. Aggregate Index that are public obligations of the U.S. Treasury with a remaining maturity of one year or more. 58 Notes 59 Notes 60 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. 1001 CL-SAN-67334N Semiannual Report November 30, 2009 American Century Investments Long-Term Tax-Free Fund High-Yield Municipal Fund Table of Contents Presidents Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 Long-Term Tax-Free Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Yields 8 Portfolio Composition By Credit Rating. 8 Top Five Sectors 8 High-Yield Municipal Performance 9 Portfolio Commentary 11 Portfolio at a Glance 13 Yields 13 Portfolio Composition By Credit Rating. 13 Top Five Sectors 13 Shareholder Fee Examples 14 Financial Statements Schedule of Investments 16 Statement of Assets and Liabilities 29 Statement of Operations 31 Statement of Changes in Net Assets 32 Notes to Financial Statements 33 Financial Highlights 40 Other Information Approval of Management Agreements 49 Additional Information 54 Index Definitions 55 The opinions expressed in the Market Perspective and each of the Portfolio Commentaries reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: Thank you for taking time to review the following pages, which provide the performance of your investment along with the perspectives of our experienced portfolio management team for the financial reporting period ended November 30, 2009. We appreciate your trust in American Century Investments ® at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what new challenges and opportunities await us. Critical factors that we are anticipating in 2010 include marked shifts in investment and spending behavior, along with consolidation in our industry. Most importantly, we think the U.S. economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed in the third quarter of 2008, but 2010 will likely bring continuing challenges. The U.S. stock markets rebound since last March and the second-half economic surge in 2009 were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces double-digit unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economy Stabilized, Credit Crisis Eased Municipal bonds produced solid returns during the six months ended November 30, 2009. Dramatic fiscal and monetary policy intervention by the federal government appeared to have stabilized a contracting economy. Indeed, gross domestic product expanded at an estimated 2.2% annual rate in the third quarter of 2009, breaking a string of four consecutive quarters of negative growth. Although the economy showed signs of stabilizing, the unemployment rate stood at 10.0% in November, raising the prospect of a jobless recovery. After an eight-month period of deflation, the governments Consumer Price Index increased 1.8% for the year ended in November as a still-weak economy dealt with job losses, sluggish income growth, lower housing wealth, and tight credit. These conditions gave the Federal Reserve the flexibility to hold its short-term rate target at 0%. Against that backdrop, bond yields declined modestly. Municipals Rallied Technical (supply and demand) factors were also key contributors to municipal performance. Strong demand from investors looking for yield and return potential above those available from Treasuries and cash-equivalent investments meant record municipal bond fund inflows early in the period, according to mutual fund flow tracker AMG Data Services. At the same time, tax-exempt municipal supply was curtailed in 2009 due to the Build America Bond program, a federal government program intended to lower borrowing costs and improve access to capital for municipalities. This program took many newly issued bonds out of the tax-exempt market and put them in the taxable universe. Greater Risk, Greater Reward The rally in risk assets evident across financial markets in 2009 played out in the municipal market as well, with longer-term and lower-rated bonds doing best (see the table below). The 12 months ended November 30, 2009, marked record outperformance by municipal bonds over Treasuries. U.S. Fixed-Income Total Returns For the six months ended November 30, 2009* Barclays Capital Municipal Market Indices Taxable Market Returns Municipal Bond 4.75% Barclays Capital U.S. Aggregate Index 6.21% 3-Year Municipal Bond 2.81% Barclays Capital U.S. Treasury Index 3.25% 5-Year General Obligation (GO) Bond 3.98% 3-Month Treasury Bill 0.07% Long-Term Municipal Bond 7.02% 10-Year Treasury Note 3.76% Non-Investment-Grade Municipal Bond 11.81% *Total returns for periods less than one year are not annualized. 3 Performance Long-Term Tax-Free Total Returns as of November 30, 2009 Average Annual Returns Since Inception 6 months 1 year 5 years 10 years Inception Date A Class 3/31/97 No sales charge* 3.93% 13.38% 3.71% 5.21% 5.32% With sales charge* -0.76% 8.24% 2.75% 4.73% 4.94% Barclays Capital Municipal Bond Index 4.75% 14.17% 4.50% 5.64% 5.58%  Lipper General Municipal Debt Funds Average Returns 5.55% 15.50% 2.99% 4.39% 4.38%  A Classs Lipper Ranking as of November 30, 2009  163 of 242 55 of 203 22 of 162 10 of 122  as of December 31, 2009  187 of 248 50 of 204 30 of 163 10 of 122  Investor Class 4.05% 13.66%   4.27% 4/3/06 Institutional Class 4.16% 13.89%   4.48% 4/3/06 B Class 3/31/97 No sales charge* 3.54% 12.54% 2.96% 4.49% 4.60% With sales charge* -1.46% 8.54% 2.78% 4.49% 4.60% C Class 4/3/06 No sales charge* 3.54% 12.54%   3.24% With sales charge* 2.54% 12.54%   3.24% *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge for fixed-income funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. (2) Class returns would have been lower if fees had not been waived. (3) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. Lipper Rankings  Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects A Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Long-Term Tax-Free One-Year Returns Over 10 Years Periods ended November 30 A Class** (no sales charge) 8.67% 9.54% 6.17% 6.23% 3.21% 3.02% 5.92% 0.21% -3.22% 13.38% Barclays Capital Municipal Bond Index 8.18% 8.75% 6.32% 6.65% 4.07% 3.88% 6.12% 2.71% -3.61% 14.17% * Long-Term Tax-Free A Classs initial investment is $9,550 to reflect the maximum 4.50% initial sales charge. **Class returns may have been lower, along with ending value, if fees had not been waived. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class 0.49% 0.29% 0.74% 1.49% 1.49% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects A Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Long-Term Tax-Free Portfolio Managers: Alan Kruss, Joseph Gotelli, and Steven Permut Performance Summary Long-Term Tax-Free returned 3.93%* for the six months ended November 30, 2009. By comparison, the Barclays Capital Municipal Bond Index returned 4.75%. The average return of the general municipal debt funds tracked by Lipper Inc. was 5.55% for the same period. Nevertheless, the portfolios average annual returns exceed those of its Lipper group average for the five-and 10-year periods ended in November (see page 4). The portfolios positive absolute return reflects the strong technical (supply and demand) factors that supported the municipal market for much of 2009 (see the Market Perspective on page 3). Relative to the Lipper group and Barclays Index, we believe the portfolio underperformed in part because of our relatively short duration (share price sensitivity to interest rate changes) at a time when the longest-dated bonds did best. Rather than make big bets on the direction of interest rates, we prefer to attempt to add value through individual security selection. During the last six months, some of our credit and sector allocations limited relative results, while our yield curve positioning and municipal/Treasury ratio trades had positive effects on relative returns. Credit Allocation Hurt Relative Results We believe we were overweight higher-quality securities and underweight bonds rated A and BBB relative to our peers. Lower-rated debt outperformed for the six months, so this positioning detracted from relative performance. However, weve been adding what we thought were attractively valued, lower-rated bonds trading at yield levels out of line with our assessment of their actual risks since late 2008. As a result of these changes, bonds rated A and BBB accounted for about 42% of portfolio assets as of November 30, 2009 Thats up from about 30% just six months ago, and 23% in November 2008. Sector Allocation Detracted It also detracted from the portfolios return relative to the Lipper group average to hold a stake in general obligation (GO) bonds. We added GOs in recent months, when their yield and total return potential reached what we considered very attractive levels compared with the actual risks inherent in these bonds. However, GOs underperformed some of the higher-flying corporate-backed sectors of the market, to which we had little exposure. In particular, we were underweight in tobacco bonds, as well as industrial development revenue bonds. That positioning contributed significantly to the portfolios relative results in 2008, when these securities lagged badly. But because corporate-backed bonds rallied sharply in 2009, it hurt performance during the last six months to have limited exposure to these sectors. *All fund returns referenced in this commentary are for A Class shares and are not reduced by sales charges. A Class shares are subject to a maximum sales charge of 4.50%. Had the sales charge been applied, returns would have been lower than those shown. Total returns for periods less than one year are not annualized. 6 Long-Term Tax-Free Positive Contributors The portfolio had positive contributions to return from trades designed to benefit from changes in the shape of the municipal yield curve (a curve flattener trade) and in the yield relationship between municipals and Treasuries (a yield ratio trade). We put the yield curve flattening bias in place in the municipal bond cash market, favoring intermediate- and longer-dated securities. The portfolio benefited as longer-term bonds outperformed shorter-term bonds during the period. In addition, we implemented the ratio trade at a time when long-term municipal bond yields were approximately 108% of those on similar maturity Treasuries (municipal yields exceeded Treasury yields). The trade was based on our expectation that municipals would outperform Treasuries, and the yield difference between the two would move toward its normal historical relationship with municipals yielding less than Treasuries. Municipals outperformed Treasuries over the reporting period and the ratio declined to 102%. Outlook We believe that technical factors will remain supportive for the municipal market going forward, said Steven Permut, leader of the municipal bond team at American Century Investments. The more taxable municipal bonds issued under the Build America Bond programa federal government program intended to help lower municipal borrowing coststhe lower the supply of tax-free municipal bonds. In addition, we think demand for municipal bonds is likely to remain strong given that the Federal Reserve continues to hold short-term interest rates at record lows and municipal yields are attractive relative to those on Treasuries. However, Permuts outlook comes with a caveat: Economic fundamentals remain fairly weak, and we think tax-based bonds and those issued by local governments are likely to face challenges. As a result, we expect to underweight these bonds, as well as those relating to economically sensitive sectors of the economy. Indeed, we think these conditions put a premium on careful credit analysis and individual security selectionwhat we believe are two strengths of our management approach. 7 Long-Term Tax-Free Portfolio at a Glance As of 11/30/09 As of 5/31/09 Weighted Average Maturity 16.2 years 15.7 years Average Duration (Modified) 6.4 years 6.6 years Yields as of November 30, 2009 30-Day SEC Yield Investor Class 3.67% Institutional Class 3.87% A Class 3.27% B Class 2.67% C Class 2.67% A Class 30-Day Tax-Equivalent Yields 25.00% Tax Bracket 4.36% 28.00% Tax Bracket 4.54% 33.00% Tax Bracket 4.88% 35.00% Tax Bracket 5.03% (1) The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Portfolio Composition By Credit Rating % of % of fund investments fund investments as of 11/30/09 as of 5/31/09 AAA 28% 32% AA 28% 38% A 28% 21% BBB 14% 9% B 1%  Unrated 1%  Ratings provided by independent research companies. These ratings are listed in Standard & Poors format even if they were provided by other sources. The letter ratings indicate the credit worthiness of the underlying bonds in the portfolio and generally range from AAA (highest) to D (lowest). Top Five Sectors as of November 30, 2009 % of fund investments General Obligation (GO) 20% Hospital Revenue 17% Electric Revenue 12% Higher Education 10% Transportation Revenue 10% 8 Performance High-Yield Municipal Total Returns as of November 30, 2009 Average Annual Returns Since Inception 6 months 1 year 5 years 10 years Inception Date Investor Class 10.33% 12.46% 1.44% 4.10% 3.96% 3/31/98 Barclays Capital Long-Term Municipal Bond Index 7.02% 22.43% 3.98% 5.98% 5.12%  Lipper High-Yield Municipal Debt Funds Average Returns 10.55% 19.34% 1.55% 3.48% 3.00%  Investor Classs Lipper Ranking as of November 30, 2009  105 of 112 47 of 78 15 of 60 6 of 48  as of December 31, 2009  96 of 111 47 of 79 16 of 57 7 of 45  A Class 1/31/03 No sales charge* 10.19% 12.18% 1.18%  2.47% With sales charge* 5.27% 7.10% 0.26%  1.79% B Class 1/31/03 No sales charge* 9.79% 11.35% 0.43%  1.72% With sales charge* 4.79% 7.35% 0.23%  1.72% C Class 7/24/02 No sales charge* 9.78% 11.35% 0.43%  1.98% With sales charge* 8.78% 11.35% 0.43%  1.98% *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge for fixed-income funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. (2) Investor Class returns would have been lower if management fees had not been waived from 3/31/98 to 4/30/99. Beginning on 5/1/99, management fees were phased in at a rate of 0.10% each month until 10/31/99. (3) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. Lipper Rankings  Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 9 High-Yield Municipal One-Year Returns Over 10 Years Periods ended November 30 Investor Class 4.33% 8.64% 7.99% 7.03% 6.23% 7.03% 7.79% -1.62% -15.86% 12.46% Barclays Capital Long-Term Municipal Bond Index 10.70% 10.30% 6.09% 7.55% 5.53% 7.57% 8.79% 0.06% -15.21% 22.43% Total Annual Fund Operating Expenses Investor Class A Class B Class C Class 0.62% 0.87% 1.62% 1.62% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 10 Portfolio Commentary High-Yield Municipal Portfolio Manager: Steven Permut Performance Summary Reflecting the strong performance of non-rated and lower-rated municipal bonds (see the Market Perspective on page 3), High-Yield Municipal returned 10.33%* in the six months ended November 30, 2009. By comparison, the Barclays Capital Long-Term Municipal Bond Indexan investment-grade municipal indexand the Barclays Capital Non-Investment-Grade Municipal Bond Index, a municipal high-yield measure, gained 7.02% and 11.81%,** respectively. At the same time, the High Yield Municipal Debt Funds tracked by Lipper Inc. had an average return of 10.55%. See page 9 for additional performance comparisons. Credit Allocation Key The single most important determinant of the portfolios relative performance was its credit allocation. The portfolio holds a little more than half its assets in investment-grade municipal bonds, which we believe is higher than the peer group average and non-investment grade index. As a result, that positioning detracted from performance in the last six months after being a source of strength during the 2008 credit crisis. However, the portfolio outperformed the investment-grade Barclays Capital Long-Term Municipal Bond Index because of High-Yield Municipals non-investment grade component. Sector Allocation Detracted Just as the lowest-rated bonds did best in the last six months, so too did the riskiest, corporate-backed sectors. These included airline, tobacco, and industrial development revenue bonds, to which we had little exposure. That positioning contributed significantly to the portfolios relative results in 2008, when these securities lagged badly. But because corporate-backed bonds rallied sharply in 2009, being underrepresented in these sectors was a key detractor from performance during the last six months. Greater Diversification Helped in Challenging Credit Environment We believe our decision in recent years to diversify the portfolios holdings and favor bonds from less economically sensitive segments of the market has been beneficial in this difficult credit environment for lower-rated issuers. However, we have not been completely immune to the increasing financial struggles of some municipal bond issuers in this weak economydifficulties in meeting payment obligations reduced the market value of five portfolio holdings (representing approximately 2.4% of net assets). These reduced positions had only a limited impact on performance during a period of robust absolute returns. Despite these defaults, were generally comfortable with our other holdings. We also believe our thorough approach to credit analysis and security selection means weve done better than our competitors at avoiding credit issues in recent years. * All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. **The Barclays Capital Non-Investment-Grade Municipal Bond Indexs average returns were 19.80%, 2.73% and 4.35% for the one-, five- and 10-year periods ended November 30, 2009, respectively, and 4.03% since the funds inception. 11 High-Yield Municipal Ratio, Curve Trades Contributed The portfolio enjoyed positive contributions to return from trades designed to benefit from changes in the shape of the municipal yield curve (a curve flattener trade) and in the yield relationship between municipals and Treasuries (a yield ratio trade). We put the yield curve flattening bias in place in the municipal bond cash market, favoring intermediate- and longer-dated securities. The portfolio benefited as longer-term bonds outperformed shorter-term bonds during the period. We implemented the trade in recent months when the slope of the Treasury yield curve approached record levels of steepness. In addition, we implemented the ratio trade at a time when long-term municipal bond yields were approximately 108% of those on similar maturity Treasuries (municipal yields exceeded Treasury yields). The trade was based on our expectation that municipals would outperform Treasuries, and the yield difference between the two would move toward its normal historical relationship with municipals yielding less than Treasuries. Municipals outperformed Treasuries over the reporting period and the ratio declined to 102%. Outlook We believe that technical factors will remain supportive for the municipal market going forward, said Steven Permut, leader of the municipal bond team at American Century Investments. The more taxable municipal bonds issued under the Build America Bond programa federal government program intended to help lower municipal borrowing coststhe lower the supply of tax-free municipal bonds. In addition, we think demand for municipal bonds is likely to remain strong given that the Federal Reserve continues to hold short-term interest rates at record lows and municipal yields are attractive relative to those on Treasuries. However, Permuts outlook comes with a caveat: Economic fundamentals remain fairly weak, and we think tax-based bonds and those issued by local governments are likely to face challenges. As a result, we expect to underweight these bonds, as well as those relating to economically sensitive sectors of the economy. Indeed, we think these conditions put a premium on careful credit analysis and individual security selectionwhat we believe are two strengths of our management approach. Finally, we should caution investors that we think its unlikely the high-yield municipal market will produce such strong, double-digit returns going forward. While we believe municipals remain attractive for a number of reasons, the extreme valuation disparities brought about by the credit crisis have largely been corrected. 12 High-Yield Municipal Portfolio at a Glance As of 11/30/09 As of 5/31/09 Weighted Average Maturity 21.0 years 19.7 years Average Duration (Modified) 8.1 years 7.8 years Yields as of November 30, 2009 30-Day SEC Yield Investor Class 5.85% A Class 5.34% B Class 4.84% C Class 4.84% Investor Class 30-Day Tax Equivalent Yields 25.00% Tax Bracket 7.80% 28.00% Tax Bracket 8.13% 33.00% Tax Bracket 8.73% 35.00% Tax Bracket 9.00% (1) The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Portfolio Composition By Credit Rating % of % of fund investments fund investments as of 11/30/09 as of 5/31/09 AAA 4% 4% AA 11% 20% A 25% 19% BBB 14% 6% BB 5% 5% Unrated 41% 46% Ratings provided by independent research companies. These ratings are listed in Standard & Poors format even if they were provided by other sources. The letter ratings indicate the credit worthiness of the underlying bonds in the portfolio and generally range from AAA (highest) to D (lowest). Top Five Sectors as of November 30, 2009 % of fund investments Land Based 23% Hospital Revenue 16% Electric Revenue 14% Higher Education 7% Continuing Care Retirement Facility 6% 13 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2009 to November 30, 2009. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 14 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 6/1/09 11/30/09 6/1/09  11/30/09 Expense Ratio* Long-Term Tax-Free Actual Investor Class $1,000 $1,040.50 $2.46 0.48% Institutional Class $1,000 $1,041.60 $1.43 0.28% A Class $1,000 $1,039.30 $3.73 0.73% B Class $1,000 $1,035.40 $7.55 1.48% C Class $1,000 $1,035.40 $7.55 1.48% Hypothetical Investor Class $1,000 $1,022.66 $2.43 0.48% Institutional Class $1,000 $1,023.66 $1.42 0.28% A Class $1,000 $1,021.41 $3.70 0.73% B Class $1,000 $1,017.65 $7.49 1.48% C Class $1,000 $1,017.65 $7.49 1.48% High-Yield Municipal Actual Investor Class $1,000 $1,103.30 $3.22 0.61% A Class $1,000 $1,101.90 $4.53 0.86% B Class $1,000 $1,097.90 $8.47 1.61% C Class $1,000 $1,097.80 $8.47 1.61% Hypothetical Investor Class $1,000 $1,022.01 $3.09 0.61% A Class $1,000 $1,020.76 $4.36 0.86% B Class $1,000 $1,017.00 $8.14 1.61% C Class $1,000 $1,017.00 $8.14 1.61% *Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 15 Schedule of Investments Long-Term Tax-Free NOVEMBER 30, 2009 (UNAUDITED) Principal Principal Amount Value Amount Value Municipal Securities  96.8% California Health Facilities Financing Auth. Rev., Series ALABAMA  1.4% 2009 A, (Catholic Healthcare East Alabama Health Care West), 6.00%, 7/1/39 $300,000 $312,405 Facilities Auth. Rev., California Municipal Finance Series 2008 B, VRDN, Auth. Rev., (Community 5.00%, 9/1/13 $500,000 $ 515,580 Hospital of Central ARIZONA  2.2% California), 5.50%, 2/1/39 200,000 177,292 Mohave County Industrial California State University Development Auth. Systemwide Rev., Series Correctional Facilities 2009 A, 5.25%, 11/1/34 300,000 299,985 Contract Rev., (Mohave California Statewide Prison, LLC Expansion), Communities 8.00%, 5/1/25 200,000 225,990 Development Auth. Rev., Phoenix Civic Improvement 5.00%, 6/15/13 250,000 263,870 Corp. Wastewater System Chaffey Community College Rev., (Senior Lien), District GO, Series 2007 C, 5.50%, 7/1/24 250,000 281,270 (Election of 2002), 5.00%, University Medical Center 6/1/32 (NATL) 265,000 266,481 Corp. Rev., 6.50%, 7/1/39 300,000 316,158 Desert Sands Unified School 823,418 District COP, (Financing), CALIFORNIA  18.5% 5.00%, 3/1/18 50,000 52,456 Anaheim Public Financing Golden State Tobacco Auth. Rev., (Electric Securitization Corp. System Distribution), Settlement Rev., Series 5.25%, 10/1/34 400,000 410,664 2007 A1, 5.75%, 6/1/47 500,000 361,440 Bay Area Toll Auth. Toll Metropolitan Water District Bridge Rev., Series 2008 F1, of Southern California Rev., (San Francisco Bay Area), Series 2004 B3, 3.25%, 5.00%, 4/1/39 300,000 300,588 10/1/11 (NATL) 150,000 157,064 California Department of Metropolitan Water Water Resources Power District of Southern Supply Rev., Series 2005 F5, California Rev., Series 5.00%, 5/1/22 300,000 321,477 2009 C, 5.00%, 7/1/35 400,000 413,056 California Department of Northern California Power Water Resources Power Agency Rev., Series 2009 A, Supply Rev., Series 2005 G4, (Geothermal Project No. 3), 5.00%, 5/1/16 200,000 227,320 5.25%, 7/1/24 200,000 211,568 California Department of San Bernardino Community Water Resources Power College District GO, Series Supply Rev., Series 2008 H, 2008 A, (Election of 2002), 5.00%, 5/1/22 500,000 535,795 6.25%, 8/1/33 290,000 323,652 California GO, Vernon Electric System 5.625%, 4/1/26 500,000 518,890 Rev., Series 2009 A, 5.50%, 8/1/15 420,000 469,682 California GO, 5.75%, 4/1/27 500,000 522,355 6,943,020 California GO, COLORADO  2.3% 5.75%, 4/1/28 500,000 518,970 Colorado Health Facility California Health Facilities Auth. Rev., Series 2008 D, Financing Auth. Rev., (Catholic Health Initiatives), Series 2008 C, (Providence 6.25%, 10/1/33 240,000 259,594 Health & Services), 6.50%, 10/1/38 250,000 278,010 16 Long-Term Tax-Free Principal Principal Amount Value Amount Value Denver City & County GEORGIA  2.9% Airport Rev., Series 2009 A, Burke County Development 5.25%, 11/15/36 $400,000 $398,276 Auth. Pollution Control Rev., University of Colorado Rev., Series 2006 C1, (Oglethorpe Series 2009 A, 5.25%, Power Corp. Vogtle), VRDN, 6/1/30 200,000 213,408 4.625%, 4/1/10 (Ambac) $ 500,000 $505,485 871,278 Fulton County Development CONNECTICUT  1.3% Auth. Rev., Series 2001 A, (TUFF/Atlanta Housing, LLC Connecticut Health & Project at Georgia State Educational Facilities Auth. University), 5.50%, Rev., Series 2003 X3, (Yale 9/1/18 (Ambac) 500,000 526,460 University), 4.85%, 7/1/37 250,000 260,042 Municipal Electric Authority Connecticut Health & of Georgia Rev., Series Educational Facilities 1998 Y, (Project One Auth. Rev., Series 2007 I, Special Obligation), 6.40%, (Quinnipiac University), 1/1/13 (Ambac) 40,000 43,700 5.00%, 7/1/17 (NATL) 200,000 224,516 484,558 1,075,645 DELAWARE  0.3% GUAM  0.7% Guam Government GO, New Castle County GO, Series 2009 A, 6.75%, Series 2009 A, 5.00%, 11/15/29 250,000 256,175 7/15/27 100,000 110,805 DISTRICT OF COLUMBIA  1.6% ILLINOIS  5.5% Chicago Board of Education District of Columbia Water GO, Series 2008 C, 5.25%, & Sewer Auth. Public 12/1/23 200,000 215,298 Utility Rev., Series 2008 A, (Subordinate Lien), 5.00%, Illinois Finance Auth. Rev., 10/1/34 (AGC) 125,000 125,612 Series 2008 D, (Advocate Health Care Network), Washington Metropolitan 6.25%, 11/1/28 200,000 220,070 Area Transit Auth. Rev., Series 2009 A, 5.00%, Illinois Finance Auth. Rev., 7/1/17 400,000 457,144 Series 2009 D1, (University of Chicago Medical 582,756 Center), VRDN, 0.17%, FLORIDA  2.3% 12/1/09 (LOC: Bank of Florida Board of Education America N.A.) 900,000 900,000 Capital Outlay GO, Metropolitan Pier & Series 2007 G, 4.75%, Exposition Auth. Rev., 6/1/37 (NATL) 250,000 246,972 Series 2002 A, (Capital Miami-Dade County Appreciation  McCormick Educational Facilities Place Exposition), 5.81%, Auth. Rev., Series 12/15/31 (NATL) 2,425,000 722,456 2008 A, (University of 2,057,824 Miami), 5.50%, 4/1/38 200,000 203,188 INDIANA  1.3% Orlando Utilities Commission Indiana Bond Bank Rev., System Rev., Series 2009 B, Series 2006 A, (Special 5.00%, 10/1/33 100,000 102,392 Program), 5.00%, St. Petersburg Health 8/1/20 (FSA) 250,000 273,710 Facilities Auth. Rev., Indiana Municipal Power Series 2009 A, (All Agency Rev., Series Childrens Health Facilities), 2009 B, (Power Supply 6.50%, 11/15/39 300,000 320,622 System), 5.375%, 1/1/25 200,000 213,540 873,174 487,250 17 Long-Term Tax-Free Principal Principal Amount Value Amount Value KENTUCKY  1.5% Minnesota GO, Kentucky Property & 5.00%, 6/1/18 $200,000 $229,592 Buildings Community Rev., 540,806 5.50%, 11/1/28 $250,000 $272,603 MISSOURI  1.8% Kentucky Turnpike Auth. Missouri Health & Economic Development Educational Facilities Auth. Road Rev., Series 2008 A, Rev., Series 2008 A, (The (Revitalization), 5.00%, Washington University), 7/1/17 240,000 275,767 5.375%, 3/15/39 250,000 270,828 548,370 Missouri Health & MARYLAND  2.5% Educational Facilities Auth. Maryland Economic Rev., Series 2009 A, (The Development Corp. Student Washington University), Housing Rev., (University 5.00%, 11/15/39 400,000 422,980 of Maryland, College Park), 693,808 5.00%, 6/1/19 150,000 154,822 NEBRASKA  2.3% Maryland GO, Series 2005 Nebraska Public Power B, (State & Local Facilities District Rev., Series 2008 B, Loan), 5.25%, 2/15/12 250,000 275,520 5.00%, 1/1/24 150,000 160,271 Maryland Health & Higher Sarpy County Hospital Auth. Educational Facilities Auth. No. 1 Health Facilities Rev., Rev., (LifeBridge Health Series 2000 B, (Immanuel Issue), 4.75%, 7/1/11 250,000 261,718 Health System), VRDN, Maryland Health & Higher 0.30%, 12/1/09 (LOC: Allied Educational Facilities Auth. Irish Bank plc) 705,000 705,000 Rev., Series 2008 A, 865,271 (Johns Hopkins University), 5.00%, 7/1/18 200,000 236,636 NEW JERSEY  2.1% 928,696 Monmouth County GO, (County College Bonds), MASSACHUSETTS  2.2% 4.00%, 9/15/19 250,000 270,990 Massachusetts Bay New Jersey Transportation Transportation Auth. Trust Fund Auth. Rev., Series Rev., Series 2008 A, 2006 A, 5.25%, 12/15/20 105,000 117,858 5.25%, 7/1/34 200,000 213,292 New Jersey Turnpike Auth. Massachusetts GO, Series Rev., Series 2009 H, 2008 A, 5.00%, 8/1/24 200,000 221,044 5.00%, 1/1/36 250,000 250,532 Massachusetts Health & Tobacco Settlement Educational Facilities Auth. Financing Corp. Rev., Series Rev., (Boston Medical 2007 1A, 5.00%, 6/1/41 250,000 163,968 Center), 5.25%, 7/1/38 200,000 172,786 803,348 Massachusetts Health & Educational Facilities NEW YORK  12.4% Auth. Rev., Series 2009 A, Long Island Power Auth. (Harvard University), Electric System Rev., Series 5.50%, 11/15/36 200,000 222,158 2008 A, 6.00%, 5/1/33 250,000 280,565 829,280 Long Island Power Auth. MINNESOTA  1.4% Electric System Rev., Series 2008 B, 5.25%, Minneapolis-St. Paul 4/1/19 (AGC-ICC) 150,000 171,170 Metropolitan Airports Commission Rev., Metropolitan Transportation Series 2007 B, 5.00%, Auth. Rev., Series 2008 C, 6.50%, 11/15/28 250,000 286,325 1/1/25 (NATL/FGIC) 300,000 311,214 18 Long-Term Tax-Free Principal Principal Amount Value Amount Value New York City Municipal North Carolina Eastern Water Finance Auth. Water Municipal Power Agency & Sewer System Rev., Series Rev., Series 2009 A, 2004 C, 5.00%, 6/15/35 $250,000 $253,642 5.00%, 1/1/18 $ 300,000 $321,399 New York City Transitional North Carolina Municipal Finance Auth. Rev., Series Power Agency No. 1 2004 D2, 5.00%, 11/1/12 215,000 240,030 Catawba Electric Rev., New York City Transitional Series 2008 A, 5.25%, Finance Auth. Rev., Series 1/1/16 300,000 339,426 2009 S4, 5.50%, 1/15/39 300,000 318,771 North Carolina Municipal New York GO, Series 2009 A, Power Agency No. 1 5.00%, 2/15/39 300,000 308,226 Catawba Electric Rev., Series 2009 A, 5.00%, New York GO, Series 2009 C, 1/1/30 400,000 406,704 5.00%, 8/1/23 250,000 269,870 New York Local Government 1,358,076 Assistance Corp. Rev., Series OHIO  0.6% 2003 A5/6, 5.00%, 4/1/18 250,000 287,720 Buckeye Tobacco Settlement New York State Dormitory Financing Auth. Rev., Auth. Rev., (Columbia Series 2007 A2, (Asset- University), 4.00%, 7/1/13 250,000 275,747 Backed Senior Current Interest Turbo Term), New York State Dormitory 5.875%, 6/1/30 250,000 210,555 Auth. Rev., (Mental Health Services OREGON  2.2% Facilities Improvement), Clackamas County Hospital 5.50%, 2/15/18 300,000 344,082 Facility Auth. Rev., Series New York State Dormitory 2009 A, (Legacy Health Auth. Rev., Series 2009 A, System), 5.50%, 7/15/35 200,000 205,552 (North Shore Long Island Oregon GO, Series 2009 Jewish Health System), A, (State Board of Higher 5.50%, 5/1/37 400,000 401,148 Education), 5.00%, 8/1/38 300,000 311,853 New York State Dormitory Oregon Health & Science Auth. State Personal Income University Rev., Series Tax Rev., Series 2008 A, 2009 A, 5.75%, 7/1/39 300,000 313,470 5.00%, 3/15/19 300,000 339,228 830,875 New York State PENNSYLVANIA  5.6% Environmental Facilities Corp. Rev., Series 2009 A, Allegheny County Industrial 5.125%, 6/15/38 280,000 289,495 Development Auth. Rev., (Residential Resources, New York Urban Inc.), 4.50%, 9/1/11 675,000 691,322 Development Corp. State Personal Income Tax Rev., Central Dauphin School Series 2008 A1, (Economic District GO, 7.00%, 2/1/16, Development & Housing), Prerefunded at 100% of Par (NATL) 500,000 643,500 5.00%, 12/15/22 340,000 372,528 Triborough Bridge & Tunnel Pennsylvania Turnpike Auth. Rev., Series 2008 C, Commission Rev., 5.00%, 11/15/38 200,000 204,488 Series 2008 C, 6.00%, 6/1/28 (AGC) 200,000 220,704 4,643,035 Philadelphia Gas Works NORTH CAROLINA  3.6% Rev., Series 2009 A, North Carolina Eastern (1998 General Ordinance), Municipal Power Agency 5.00%, 8/1/16 300,000 313,872 Rev., Series 2008 C, Philadelphia Water & 6.75%, 1/1/24 250,000 290,547 Wastewater Rev., Series 2009 A, 5.25%, 1/1/36 250,000 249,987 2,119,385 19 Long-Term Tax-Free Principal Principal Amount Value Amount Value PUERTO RICO  4.7% U.S. VIRGIN ISLANDS  0.6% Puerto Rico Aqueduct & Virgin Islands Public Finance Sewer Auth. Rev., Series Auth. Rev., Series 2009 A1, 2008 A, (Senior Lien), (Senior Lien/Capital 5.00%, 7/1/14 $500,000 $ 540,885 Projects), 5.00%, 10/1/39 $ 250,000 $225,020 Puerto Rico GO, UTAH  1.5% Series 2006 A, Utah State Board of Regents (Public Improvement), Hospital Rev., Series 2006 A, 5.25%, 7/1/23 250,000 246,883 (University of Utah), 5.25%, Puerto Rico GO, Series 8/1/21 (NATL) 250,000 283,368 2008 A, 5.125%, 7/1/28 200,000 189,104 Utah Transit Auth. Sales Puerto Rico Highway & Tax Rev., Series 2008 A, Transportation Auth. Rev., 5.00%, 6/15/20 250,000 282,062 Series 2007 N, 5.25%, 565,430 7/1/30 (Ambac) 400,000 382,528 VIRGINIA  1.2% Puerto Rico Public Buildings Auth. Rev., Series 2009 Q, Virginia Resources Auth. 5.625%, 7/1/39 400,000 386,296 Clean Water Rev., 5.00%, 10/1/16 200,000 235,912 1,745,696 Washington County SOUTH CAROLINA  1.0% Industrial Development South Carolina Jobs- Auth. Hospital Facility Rev., Economic Development Series 2009 C, (Mountain Auth. Rev., (Palmetto States Health Alliance), Health), 5.75%, 8/1/39 400,000 387,256 7.75%, 7/1/38 200,000 227,532 TENNESSEE  0.7% 463,444 Metropolitan Government WASHINGTON  2.5% Nashville & Davidson County Redmond GO, Health & Educational 5.00%, 12/1/21 250,000 282,038 Facilities Board Rev., Series 2008 A, Washington GO, Series 2008 A, 5.00%, 7/1/20 200,000 227,318 (Vanderbilt University), 5.00%, 10/1/15 225,000 263,081 Washington Health Care TEXAS  3.0% Facilities Auth. Rev., Series 2009 A, (Swedish Health Harris County Rev., Services), 6.50%, 11/15/33 400,000 416,964 Series 2009 A, (Toll Road), 5.00%, 8/15/38 400,000 409,552 926,320 North Texas Thruway WISCONSIN  3.1% Auth. Rev., Series 2008 H, Milwaukee Redevelopment (First Tier), VRDN, Auth. Rev., (Milwaukee 5.00%, 1/1/13 200,000 211,762 Public Schools  Tarrant County Cultural Neighborhood Schools Education Facilities Finance Initiative), 5.125%, Corp. Hospital Rev., (Scott & 8/1/13, Prerefunded at 100% of Par (Ambac) 475,000 542,735 White Memorial Hospital and Scott, Sherwood & Wisconsin Health & Brindley Foundation), Educational Facilities Auth. 5.50%, 8/15/31 250,000 257,472 Rev., (ProHealth Care, Inc. West Harris County Obligated Group), 6.625%, 2/15/39 300,000 321,411 Regional Water Auth. Rev., 5.00%, 12/15/35 250,000 246,058 Wisconsin Transportation 1,124,844 Rev., Series 2008 A, 5.00%, 7/1/18 250,000 287,615 1,151,761 TOTAL MUNICIPAL SECURITIES (Cost $34,622,275) 20 Long-Term Tax-Free Principal Amount Value Municipal Derivatives  1.1% TEXAS  1.1% Texas GO, VRN, Inverse Floater, 8.79%, 9/30/11 (Cost $383,878) $ 360,000 $396,615 TOTAL INVESTMENT SECURITIES  97.9% (Cost $35,006,153) OTHER ASSETS AND LIABILITIES  2.1% TOTAL NET ASSETS  100.0% Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 11 U.S. Long Bond March 2010 $1,349,906 $(27,009) Notes to Schedule of Investments AGC Assured Guaranty Corporation AGC-ICC Assured Guaranty Corporation  Insured Custody Certificates Ambac Ambac Assurance Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company FSA Financial Security Assurance, Inc. GO General Obligation LOC Letter of Credit NATL National Public Finance Guarantee Corporation VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. (1) Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $1,350,000. (2) Security is a zero-coupon municipal bond. The rate indicated is the yield to maturity at purchase. Zero-coupon securities are issued at a substantial discount from their value at maturity. (3) Escrowed to maturity in U.S. government securities or state and local government securities. (4) Inverse floaters have interest rates that move inversely to market interest rates. Inverse floaters typically have durations longer than long-term bonds, which may cause their value to be more volatile than long-term bonds when interest rates change. Final maturity is indicated. See Notes to Financial Statements. 21 High-Yield Municipal NOVEMBER 30, 2009 (UNAUDITED) Principal Principal Amount Value Amount Value Municipal Securities  98.9% CALIFORNIA  5.4% California Health Facilities ARIZONA  6.5% Financing Auth. Rev., Arizona Health Facilities Series 2009 A, (Childrens Auth. Rev., Series Hospital of Orange County), 2007 B, (Banner Health), 6.50%, 11/1/38 $2,000,000 $ 2,084,440 VRN, 1.00%, 1/4/10, California Mobilehome Park resets quarterly at 67% of Financing Auth. Rev., Series the 3-month LIBOR plus 2003 B, (Palomar Estates 0.81% with no caps $2,500,000 $1,615,000 E&W), 7.00%, 9/15/36 2,000,000 1,943,260 Mohave County Industrial California Municipal Finance Development Auth. Auth. Rev., (Community Correctional Facilities Hospital of Central Contract Rev., (Mohave California), 5.50%, 2/1/39 1,450,000 1,285,367 Prison, LLC Expansion), 8.00%, 5/1/25 500,000 564,975 Golden State Tobacco Securitization Corp. Phoenix Civic Improvement Settlement Rev., Series 2007 Corp. Airport Rev., Series A1, (Asset-Backed Senior 2008 D, (Senior Lien), Current Interest Turbo 5.25%, 7/1/17 4,050,000 4,432,361 Term), 5.125%, 6/1/47 2,000,000 1,299,600 Phoenix Civic Improvement Morongo Band of Mission Corp. Airport Rev., Series Indians Rev., Series 2008 D, (Senior Lien), 2008 B, (Enterprise 5.25%, 7/1/18 1,000,000 1,084,370 Casino Services), Phoenix Civic Improvement 6.50%, 3/1/28 1,000,000 871,090 Corp. Water System Rev., Palm Springs Airport Series 2009 A, (Junior Lien), Passenger Facility Charge 5.00%, 7/1/39 1,500,000 1,531,440 Rev., (Palm Springs Pronghorn Ranch International Airport), Community Facilities District 6.40%, 7/1/23 250,000 224,638 GO, 6.40%, 7/15/29 3,015,000 2,637,673 Palm Springs Airport Quailwood Meadows Passenger Facility Charge Community Facilities District Rev., (Palm Springs GO, 6.00%, 7/15/22 1,120,000 1,001,101 International Airport), Quailwood Meadows 6.50%, 7/1/27 275,000 239,657 Community Facilities District Soledad Improvement Bond GO, 6.125%, 7/15/29 2,000,000 1,676,480 Act of 1915 District No. Scottsdale Industrial 2002-01 Special Assessment Development Auth. Hospital Rev., (Diamond Ridge), Rev., Series 2008 A, 6.75%, 9/2/33 1,000,000 932,910 (Scottsdale Healthcare), Sunnyvale Community 5.25%, 9/1/30 750,000 686,160 Facilities District No. 1 Sundance Community Special Tax Rev., Facilities District GO, 7.75%, 8/1/32 1,500,000 1,488,675 6.25%, 7/15/29 395,000 375,712 Vallejo Multifamily Housing Sundance Community Rev., Series 1998 B, Facilities District No. 2 (Solano Affordable Housing), Special Assessment Rev., 8.25%, 4/1/39 1,555,000 1,561,826 7.125%, 7/1/27 808,000 739,805 Vernon Electric System Sundance Community Rev., Series 2009 A, Facilities District No. 3 5.125%, 8/1/21 2,000,000 2,087,920 Special Assessment Rev., 14,019,383 6.50%, 7/1/29 575,000 483,379 16,828,456 22 High-Yield Municipal Principal Principal Amount Value Amount Value COLORADO  6.3% Florida Municipal Power Colorado Springs Hospital Agency Rev., Series 2008 Rev., (Memorial Health A, (All-Requirements Power System), 6.25%, 12/15/33 $2,000,000 $ 2,098,760 Supply), 5.25%, 10/1/19 $5,000,000 $5,623,750 Denver Health & Hospital Hillsborough County Auth. Healthcare Rev., Industrial Development Series 2007 B, VRN, 1.33%, Health Facilities Auth. Rev., 12/1/09, resets quarterly at Series 2008 B, (University 67% of the 3-month LIBOR Community Hospital), plus 1.10% with no caps 5,780,000 4,028,660 8.00%, 8/15/32 1,500,000 1,664,520 Granby Ranch Metropolitan JEA Electric System District GO, 6.75%, 12/1/36 5,725,000 4,339,264 Rev., Series 2009 A, 5.50%, 10/1/39 5,000,000 5,086,850 One Horse Business Improvement District Rev., Miami-Dade County Aviation (Sales Tax Sharing), Rev., Series 2009 A, 6.00%, 6/1/24 3,000,000 2,611,020 5.50%, 10/1/36 1,785,000 1,827,072 Plaza Metropolitan Miami-Dade County Health District No. 1 Tax Facilities Auth. Rev., Series Increment Allocation Rev., 2008 A2, (Miami Childrens (Improvement Fee), Hospital), VRDN, 4.55%, 8.00%, 12/1/25 1,500,000 1,474,830 8/1/13 (NATL) 2,000,000 2,083,540 Todd Creek Farms Midtown Miami Community Metropolitan District No. 1 Development District Special Rev., 5.60%, 12/1/14 1,800,000 900,000 Assessment Rev., Series 2004 A, 6.25%, 5/1/37 2,500,000 2,084,650 Todd Creek Farms Metropolitan District No. 1 Orlando Utilities Commission Rev., 6.125%, 12/1/19 1,500,000 750,135 System Rev., Series 2009 B, 5.00%, 10/1/33 400,000 409,568 16,202,669 Putnam County CONNECTICUT  0.4% Development Auth. Connecticut Development Pollution Control Rev., Auth. Industrial Rev., (AFCO Series 2007 B, Cargo Buildings LLC), (Seminole Electric 8.00%, 4/1/30 1,000,000 911,550 Cooperative, Inc.), VRDN, DISTRICT OF COLUMBIA  1.2% 5.35%, 5/1/18 (Ambac) 1,500,000 1,616,805 Metropolitan Washington South-Dade Venture Airports Auth. Rev., Series Community Development 2008 A, 5.50%, 10/1/21 3,000,000 3,168,390 District Special Assessment FLORIDA  10.8% Rev., 6.125%, 5/1/34 1,245,000 1,135,851 Brevard County Industrial 27,826,885 Development Rev., GEORGIA  5.6% (TUFF Florida Institute Atlanta Tax Allocation Rev., of Technology), (Princeton Lakes), 6.75%, 11/1/39 3,000,000 2,952,450 5.50%, 1/1/31 1,060,000 892,170 Broward County Airport Atlanta Water & Wastewater System Rev., Series 2009 O, Rev., Series 2009 A, 5.375%, 10/1/29 1,175,000 1,208,817 6.25%, 11/1/39 3,000,000 3,168,210 Concorde Estates Georgia Municipal Electric Community Development Auth. Rev., Series 2008 A, District Special Assessment (General Resolution), Rev., Series 2004 B, 5.25%, 1/1/19 1,000,000 1,139,340 5.00%, 5/1/11 2,065,000 722,337 Georgia Municipal Electric Dupree Lakes Community Auth. Rev., Series 2008 D, Development District (General Resolution), Special Assessment Rev., 6.00%, 1/1/23 3,000,000 3,425,250 5.00%, 11/1/10 1,745,000 1,410,675 23 High-Yield Municipal Principal Principal Amount Value Amount Value Marietta Development Auth. Illinois Health Facilities Rev., (Life University, Inc.), Auth. Rev., (Memorial 7.00%, 6/15/39 $4,000,000 $3,645,080 Health System), VRDN, Private Colleges & 0.24%, 12/1/09 Universities Auth. Rev., (LOC: Bank One N.A.) $1,000,000 $ 1,000,000 Series 2009 B, (Emory Metropolitan Pier & University), 5.00%, 9/1/32 2,000,000 2,121,080 Exposition Auth. Rev., 14,391,130 Series 2002 A, (Capital Appreciation  McCormick GUAM  1.3% Place Exposition), 5.81%, Guam Government GO, 12/15/31 (NATL) 3,500,000 1,042,720 Series 2009 A, Pingree Grove Special 7.00%, 11/15/39 1,700,000 1,750,235 Service Area No. 7 Special Guam Government Tax Rev., Series 2006-1, Waterworks Auth. Rev., (Cambridge Lakes), 6.00%, 7/1/25 1,500,000 1,504,845 6.00%, 3/1/36 3,336,000 2,622,930 3,255,080 Volo Village Special Service HAWAII  0.6% Area No. 3 Special Tax Rev., Hawaii State Department Series 2006-1, (Symphony of Budget & Finance Meadows), 6.00%, 3/1/36 3,500,000 2,585,800 Rev., Series 2009 A, (15 Yorkville Special Service Craigside), 9.00%, 11/15/44 1,500,000 1,589,925 Area No. 2005-109 ILLINOIS  11.0% Special Tax Rev., Series 2006-105, (Bristol Bay I), Bedford Park Tax Allocation 5.875%, 3/1/36 5,990,000 4,920,246 Rev., 5.125%, 12/30/18 1,325,000 1,163,641 28,504,516 Bolingbrook Sales Tax Rev., 6.25%, 1/1/24 1,000,000 489,700 INDIANA  0.3% Chicago Tax Increment Purdue University Rev., Allocation Rev., Series 2009 B, (Student Series 2004 B, (Pilsen Facilities System), Redevelopment), (Junior 5.00%, 7/1/35 750,000 783,368 Lien), 6.75%, 6/1/22 3,000,000 2,970,120 KENTUCKY  0.8% Hampshire Special Service Louisville & Jefferson Area No. 13 Special County Visitors and Tax Rev., (Tuscany Woods), Convention Commission 5.75%, 3/1/37 5,000,000 3,120,350 Rev., Series 2004 B, Hampshire Special Service (Kentucky International Area No. 16 Special Tax Convention), VRDN, Rev., Series 2007 A, (Crown 0.27%, 12/1/09 (FSA) Development  Prairie Ridge (SBBPA: JPMorgan West), 6.00%, 3/1/46 4,230,000 3,141,029 Chase Bank N.A.) 2,125,000 2,125,000 Illinois Finance Auth. Rev., LOUISIANA  0.6% Series 2007 A, (Monarch New Orleans Aviation Landing, Inc. Facility), Board Rev., Series 2009 A, 7.00%, 12/1/37 5,000,000 1,749,000 (Consolidated Rental Car), Illinois Finance Auth. 6.50%, 1/1/40 1,500,000 1,492,035 Rev., Series 2007 A, MARYLAND  2.2% (Sedgebrook, Inc. Facility), Baltimore Special Obligation 6.00%, 11/15/42 5,000,000 1,999,000 Tax Allocation Rev., Series Illinois Finance Auth. Rev., 2008 A, (Resh Park), Series 2009 A, (Rush 7.00%, 9/1/38 5,000,000 4,773,800 University Medical Center Obligation Group), 7.25%, 11/1/30 1,500,000 1,699,980 24 High-Yield Municipal Principal Principal Amount Value Amount Value Maryland Industrial Henderson Local Development Financing Improvement District No. Auth. Rev., Series 2005 A, T-15 Special Assessment (Our Lady of Good Counsel Rev., 6.10%, 3/1/24 $1,340,000 $1,137,713 High School), 6.00%, 5/1/35 $1,000,000 $878,720 Henderson Redevelopment 5,652,520 Agency Tax Allocation Rev., MASSACHUSETTS  0.4% Series 2002 B, 7.10%, 10/1/22 1,105,000 1,072,701 Massachusetts Development Finance Agency Rev., Series Henderson Redevelopment 2009 A, (The Groves in Agency Tax Allocation Rev., Lincoln), 7.875%, 6/1/44 1,000,000 980,600 Series 2002 B, 7.20%, 10/1/25 350,000 334,642 MICHIGAN  0.4% Las Vegas Improvement Wayne County GO, District No. 607 Special Series 2009 A, Assessment Rev., (Building Improvement), 5.50%, 6/1/13 1,225,000 1,160,798 6.75%, 11/1/39 1,000,000 1,037,680 Las Vegas Improvement MINNESOTA  0.7% District No. 808 & 810 North Oaks Senior Housing Special Assessment Rev., Rev., (Presbyterian Homes), (Summerlin Village 23B), 6.50%, 10/1/47 2,000,000 1,892,720 6.125%, 6/1/31 3,500,000 2,461,970 MISSOURI  0.4% Las Vegas Redevelopment 370/Missouri Bottom Road/ Agency Tax Increment Taussig Road Transportation Allocation Rev., Series Development District Rev., 2009 A, 8.00%, 6/15/30 2,000,000 2,240,980 7.20%, 5/1/33 860,000 782,411 Reno District No. 4 Missouri Housing Special Assessment Rev., Development Commission (Somersett Parkway), Mortgage Rev., Series 5.20%, 12/1/10 665,000 665,951 1998 B2, (Single Family), Reno District No. 4 6.40%, 9/1/29 Special Assessment Rev., (GNMA/FNMA) 145,000 152,395 (Somersett Parkway), 934,806 5.45%, 12/1/11 705,000 703,153 NEBRASKA  1.2% 11,502,135 Santee Sioux Nation Tribal NEW JERSEY  5.1% Health Care Rev., (Indian New Jersey Economic Health Service Joint Development Auth. Rev., Venture), 8.75%, 10/1/20 3,000,000 3,009,990 Series 2006 A, (Gloucester NEVADA  4.4% Marine Terminal), Clark County Improvement 6.625%, 1/1/37 5,000,000 3,924,450 District No. 108 & 124 New Jersey Economic Special Assessment Rev., Development Auth. Rev., Series 2003 B, Series 2006 B, (Gloucester 5.25%, 2/1/12 645,000 588,543 Marine Terminal), Clark County Improvement 6.875%, 1/1/37 5,000,000 4,030,350 District No. 108 & 124 New Jersey Economic Special Assessment Rev., Development Auth. Rev., Series 2003 B, Series 2006 C, (Gloucester 5.375%, 2/1/13 675,000 591,192 Marine Terminal), Clark County Improvement 6.50%, 1/1/15 2,000,000 1,824,460 District No. 108 & 124 New Jersey Educational Special Assessment Rev., Facilities Auth. Rev., Series Series 2003 B, 2009 B, (University of 5.40%, 2/1/14 650,000 544,492 Medicine & Dentistry), 7.50%, 12/1/32 1,200,000 1,351,176 25 High-Yield Municipal Principal Principal Amount Value Amount Value Rutgers State University North Carolina Municipal Rev., Series 2009 F, Power Agency No. 1 5.00%, 5/1/39 $2,000,000 $ 2,071,360 Catawba Electric Rev., 13,201,796 Series 2008 A, 5.25%, 1/1/17 $4,000,000 $ 4,532,360 NEW MEXICO  1.2% North Carolina Municipal Cabezon Public Power Agency No. 1 Improvement District Special Catawba Electric Rev., Tax Rev., 6.30%, 9/1/34 1,490,000 1,174,820 Series 2009 A, Montecito Estates Public 5.00%, 1/1/30 300,000 305,028 Improvement District Special 15,190,232 Levy Special Tax Rev., (City of Albuquerque), OHIO  2.9% 7.00%, 10/1/37 1,190,000 1,007,109 Buckeye Tobacco Settlement Ventana West Public Financing Auth. Rev., Improvement District Series 2007 A2, (Asset- Levy Special Tax Rev., Backed Senior Current 6.875%, 8/1/33 1,000,000 835,320 Interest Turbo Term), 6.50%, 6/1/47 7,255,000 5,682,334 3,017,249 Ohio Higher Educational NEW YORK  3.1% Facility Rev., Series Nassau County Industrial 2008 B1, (Case Western Development Agency Reserve), VRDN, 0.27%, Continuing Care Retirement 12/1/09 (LOC: Bank of Community Rev., Series America N.A.) 600,000 600,000 2007 A, (Amsterdam at Pinnacle Community Harborside), 6.50%, 1/1/27 2,500,000 2,322,375 Infrastructure Financing New York State Dormitory Facilities Auth. Rev., Series Auth. Rev., (Orange 2004 A, 6.25%, 12/1/36 1,800,000 1,323,630 Regional Medical Center), 7,605,964 6.25%, 12/1/37 4,250,000 3,771,237 Onondaga County Industrial OKLAHOMA  0.2% Development Agency Rev., Oklahoma City Industrial & (Air Cargo), 7.25%, 1/1/32 1,000,000 852,180 Cultural Facilities Trust Rev., 6.75%, 1/1/23 750,000 634,387 Triborough Bridge & Tunnel Auth. Rev., Series 2009 A2, OREGON  1.4% 5.25%, 11/15/34 1,000,000 1,054,770 Forest Grove Student 8,000,562 Housing Rev., (Oak Tree NORTH CAROLINA  5.9% Foundation), 5.50%, 3/1/37 2,330,000 1,958,808 Oregon Health & Science North Carolina Capital University Rev., Series Facilities Finance Agency 2009 A, 5.75%, 7/1/39 1,300,000 1,358,370 Rev., (Wake Forest University), 5.00%, 1/1/38 1,000,000 1,038,800 Redmond Airport Rev., North Carolina Eastern 6.25%, 6/1/39 200,000 201,508 Municipal Power Agency 3,518,686 Rev., Series 2009 A, PENNSYLVANIA  4.8% 5.50%, 1/1/26 2,000,000 2,114,100 Allegheny County Industrial North Carolina Eastern Development Auth. Municipal Power Agency Rev., (Environmental Rev., Series 2009 B, Improvments), 5.00%, 1/1/26 1,900,000 1,944,498 6.75%, 11/1/24 1,000,000 1,020,930 North Carolina Municipal Allegheny County Industrial Power Agency No. 1 Development Auth. Catawba Electric Rev., Rev., (Environmental Series 2008 A, Improvments), 5.25%, 1/1/16 4,645,000 5,255,446 6.875%, 5/1/30 1,000,000 1,016,870 26 High-Yield Municipal Principal Principal Amount Value Amount Value Allegheny County Lower Colorado River Auth. Redevelopment Auth. Tax Rev., 5.75%, 5/15/37 $2,250,000 $ 2,316,690 Allocation Rev., (Pittsburgh North Texas Thruway Auth. Mills), 5.60%, 7/1/23 $1,500,000 $ 1,259,640 Rev., Series 2008 H, Pennsylvania Economic (First Tier), VRDN, Development Financing 5.00%, 1/1/13 5,300,000 5,611,693 Auth. Rev., Series 2009 A, Tarrant County Cultural (Albert Einstein Healthcare Education Facilities Finance Network), 6.25%, 10/15/23 2,000,000 2,108,300 Corp. Rev., (Air Force Pennsylvania Turnpike Village), 6.375%, 11/15/44 2,500,000 2,454,600 Commission Rev., 11,636,395 Series 2009 C, 6.21%, 6/1/16 (FSA) 4,000,000 2,938,680 U.S. VIRGIN ISLANDS  0.9% Philadelphia Gas Works Virgin Islands Public Finance Rev., Series 2009 A, Auth. Rev., Series 2009 A, (1998 General Ordinance), (Diageo Matching Fund 5.00%, 8/1/16 1,440,000 1,506,586 Bonds), 6.75%, 10/1/37 2,000,000 2,102,580 Philadelphia Municipal Auth. Virgin Islands Public Finance Rev., 6.50%, 4/1/39 1,500,000 1,573,410 Auth. Rev., Series 2009 A1, (Senior Lien/Capital Philadelphia Water & Projects), 5.00%, 10/1/39 400,000 360,032 Wastewater Rev., Series 2009 A, 5.25%, 1/1/33 1,000,000 1,011,480 2,462,612 12,435,896 VIRGINIA  1.8% PUERTO RICO  0.2% Peninsula Town Center Community Development Puerto Rico GO, Series Auth. Rev., 6.45%, 9/1/37 3,000,000 2,492,790 2008 A, 6.00%, 7/1/38 600,000 604,362 Virginia College Building & SOUTH CAROLINA  0.9% Education Facilities Auth. South Carolina Jobs- Rev., Series 2009 A, (Public Economic Development Higher Education Financing Auth. Rev., (Palmetto Program), 5.00%, 9/1/28 1,000,000 1,085,100 Health), 5.75%, 8/1/39 2,300,000 2,226,722 Washington County TENNESSEE  2.6% Industrial Development Auth. Chattanooga Health Hospital Facility Rev., Educational & Housing Series 2009 C, (Mountain Facility Board Rev., States Health Alliance), Series 2005 B, (Campus 7.75%, 7/1/38 1,000,000 1,137,660 Development Foundation, 4,715,550 Inc. Phase I LLC), WASHINGTON  0.5% 6.00%, 10/1/35 3,565,000 2,872,428 Port of Seattle Rev., Shelby County Health Series 2000 B, 6.00%, Educational & Housing 2/1/15 (NATL) 250,000 282,852 Facilities Board Rev., Series 2008 C, 5.25%, 6/1/17 3,695,000 3,908,349 Washington Health Care Facilities Auth. Rev., Series 6,780,777 2009 A, (Swedish Health TEXAS  4.5% Services), 6.50%, 11/15/33 1,000,000 1,042,410 Abia Development Corp. 1,325,262 Airport Facilities Rev., (Aero WISCONSIN  1.6% Austin LP), 6.75%, 1/1/11 270,000 254,872 Wisconsin Health & La Vernia Higher Education Educational Facilities Auth. Finance Corp. Rev., Rev., (Luther Hospital), Series 2009 A, (Kipp, Inc.), 5.75%, 11/15/30 1,200,000 1,271,784 6.25%, 8/15/39 1,000,000 998,540 27 High-Yield Municipal Principal Principal Amount Value Amount Value Wisconsin Health & WYOMING  0.8% Educational Facilities Campbell County Solid Auth. Rev., Series 2004 A, Waste Facilities Rev., (Southwest Health Center), Series 2009 A, (Basin 6.25%, 4/1/34 $2,000,000 $ 1,920,220 Electric Power Cooperative), Wisconsin Health & 5.75%, 7/15/39 $2,000,000 $2,099,340 Educational Facilities Auth. TOTAL INVESTMENT Rev., Series 2009 A, (Saint SECURITIES  98.9% Johns Communities, Inc.), (Cost $280,513,691) 7.625%, 9/15/39 1,000,000 1,018,240 OTHER ASSETS 4,210,244 AND LIABILITIES  1.1% TOTAL NET ASSETS  100.0% Futures Contracts Contracts Sold Expiration DateUnderlying Face Amount at Value Unrealized Gain (Loss) 31U.S. Long Bond March 2010 $3,804,281 $(76,117) Notes to Schedule of Investments Ambac Ambac Assurance Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance, Inc. GNMA Government National Mortgage Association GO General Obligation LIBOR London Interbank Offered Rate LOC Letter of Credit NATL National Public Finance Guarantee Corporation resets The frequency with which a securitys coupon changes, based on current market conditions or an underlying index. The more frequently a security resets the less risk the investor is taking that the coupon will vary significantly from current market rates. SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. (1) Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $5,297,000. (2) Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $1,986,607, which represented 0.8% of total net assets. (3) Security is in default. (4) Convertible capital appreciation bond. These securities are issued with a zero-coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. (5) Security is a zero-coupon municipal bond. The rate indicated is the yield to maturity at purchase. Zero-coupon securities are issued at a substantial discount from their value at maturity. (6) When-issued security. (7) Non-income producing. See Notes to Financial Statements. 28 Statement of Assets and Liabilities NOVEMBER 30, 2009 (UNAUDITED) Long-Term Tax-Free High-Yield Municipal Assets Investment securities, at value (cost of $35,006,153 and $280,513,691, respectively) $36,702,455 $255,774,874 Cash 231,093 17,636 Receivable for investments sold  161,150 Receivable for capital shares sold 139,008 148,621 Interest receivable 495,248 5,024,684 37,567,804 261,126,965 Liabilities Payable for investments purchased  1,457,535 Payable for capital shares redeemed 36,101 554,983 Payable for variation margin on futures contracts 1,031 2,906 Accrued management fees 14,477 128,537 Distribution fees payable 3,402 18,234 Service fees (and distribution fees  A Class) payable 6,132 31,318 Dividends payable 16,853 303,478 77,996 2,496,991 Net Assets $37,489,808 $258,629,974 See Notes to Financial Statements. 29 NOVEMBER 30, 2009 (UNAUDITED) Long-Term Tax-Free High-Yield Municipal Net Assets Consist of: Capital paid in $37,213,713 $307,771,755 Undistributed net investment income  431 Accumulated net realized loss on investment transactions (1,393,198) (24,327,278) Net unrealized appreciation (depreciation) on investments 1,669,293 (24,814,934) $37,489,808 $258,629,974 Investor Class Net assets $7,203,487 $105,529,465 Shares outstanding 666,879 12,442,851 Net asset value per share $10.80 $8.48 Institutional Class Net assets $143,888 N/A Shares outstanding 13,320 N/A Net asset value per share $10.80 N/A A Class Net assets $24,572,741 $123,759,803 Shares outstanding 2,275,077 14,592,260 Net asset value per share $10.80 $8.48 Maximum offering price (net asset value divided by 0.955) $11.31 $8.88 B Class Net assets $748,245 $2,884,412 Shares outstanding 69,279 340,098 Net asset value per share $10.80 $8.48 C Class Net assets $4,821,447 $26,456,294 Shares outstanding 446,391 3,120,955 Net asset value per share $10.80 $8.48 See Notes to Financial Statements. 30 Statement of Operations FOR THE SIX MONTHS ENDED NOVEMBER 30, 2009 (UNAUDITED) Long-Term Tax-Free High-Yield Municipal Investment Income (Loss) Income: Interest $ 856,917 $ 7,712,381 Expenses: Management fees 85,968 736,332 Distribution fees: B Class 3,107 10,902 C Class 16,625 97,357 Service fees: B Class 1,036 3,634 C Class 5,542 32,452 Distribution and service fees  A Class 28,797 146,671 Trustees fees and expenses 925 5,610 Other expenses 47 75 142,047 1,033,033 Net investment income (loss) 714,870 6,679,348 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions 163,094 (7,527,353) Futures contract transactions (27,011) (94,418) 136,083 (7,621,771) Change in net unrealized appreciation (depreciation) on: Investments 376,367 24,439,956 Futures contracts (25,907) (47,789) 350,460 24,392,167 Net realized and unrealized gain (loss) 486,543 16,770,396 Net Increase (Decrease) in Net Assets Resulting from Operations $1,201,413 $23,449,744 See Notes to Financial Statements. 31 Statement of Changes in Net Assets SIX MONTHS ENDED NOVEMBER 30, 2009 (UNAUDITED) AND YEAR ENDED MAY 31, 2009 Long-Term Tax-Free High-Yield Municipal Increase (Decrease) in Net Assets November 30, 2009 May 31, 2009 November 30, 2009 May 31, 2009 Operations Net investment income (loss) $714,870 $1,331,096 $6,679,348 $12,747,265 Net realized gain (loss) 136,083 (568,082) (7,621,771) (7,084,901) Change in net unrealized appreciation (depreciation) 350,460 1,186,428 24,392,167 (39,345,173) Net increase (decrease) in net assets resulting from operations 1,201,413 1,949,442 23,449,744 (33,682,809) Distributions to Shareholders From net investment income: Investor Class (104,609) (80,690) (2,730,658) (4,679,203) Institutional Class (94,257) (709,440)   A Class (456,628) (454,165) (3,258,672) (6,531,632) B Class (13,392) (26,373) (69,512) (151,804) C Class (71,349) (62,062) (620,413) (1,384,288) Decrease in net assets from distributions (740,235) (1,332,730) (6,679,255) (12,746,927) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (10,289,671) 16,338,631 20,066,226 3,181,386 Net increase (decrease) in net assets (9,828,493) 16,955,343 36,836,715 (43,248,350) Net Assets Beginning of period 47,318,301 30,362,958 221,793,259 265,041,609 End of period $ 37,489,808 $47,318,301 $258,629,974 $221,793,259 Undistributed net investment income  $25,365 $431 $338 See Notes to Financial Statements. 32 Notes to Financial Statements NOVEMBER 30, 2009 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Long-Term Tax-Free Fund (Long-Term Tax-Free) and High-Yield Municipal Fund (High-Yield Municipal) (collectively, the funds) are two funds in a series issued by the trust. Long-Term Tax-Free is diversified under the 1940 Act. High-Yield Municipal is nondiversified under the 1940 Act. Long-Term Tax-Frees investment objective is to seek high current income that is exempt from federal income taxes consistent with preservation of capital. Long-Term Tax-Free invests primarily in long-term investment-grade municipal obligations. High-Yield Municipals investment objective is to seek high current income that is exempt from federal income taxes. Capital appreciation is a secondary objective. High-Yield Municipal invests primarily in long-term and intermediate-term municipal obligations. The following is a summary of the funds significant accounting policies. Multiple Class  Long-Term Tax-Free is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class and the C Class. High-Yield Municipal is authorized to issue the Investor Class, the A Class, the B Class and the C Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the funds represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 33 When-Issued  The funds may engage in securities transactions on a when-issued basis. Under these arrangements, the securities prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The funds will segregate cash, cash equivalents or other appropriate liquid securities on their records in amounts sufficient to meet the purchase price. Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2006. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Interest and penalties associated with any federal or state income tax obligations, if any, are recorded as interest expense. Distributions to Shareholders  Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  Management has evaluated events or transactions that may have occurred since November 30, 2009, that would merit recognition or disclosure in the financial statements. This evaluation was completed through January 27, 2010, the date the financial statements were issued. 34 2. Fees and Transactions with Related Parties Management Fees  The trust has entered into a Management Agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the funds, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees) and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of each specific class of shares of each fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the funds and certain other accounts managed by the investment advisor that are in the same broad investment category as each fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800% for Long-Term Tax-Free and from 0.2925% to 0.4100% for High-Yield Municipal. The rates for the Complex Fee (Investor Class, A Class, B Class and C Class) range from 0.2500% to 0.3100%. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each of the Investor Class, A Class, B Class and C Class of Long-Term Tax-Free and High-Yield Municipal for the six months ended November 30, 2009, was 0.48% and 0.61%, respectively. The effective annual management fee for the Institutional Class of Long-Term Tax-Free for the six months ended November 30, 2009, was 0.28%. Distribution and Service Fees  The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class and C Class (collectively, the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended November 30, 2009, are detailed in the Statement of Operations. Related Parties  Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trusts investment advisor, ACIM, the distributor of the trust, ACIS, and the trusts transfer agent, American Century Services, LLC. The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the funds. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Investment transactions, excluding short-term investments, for the six months ended November 30, 2009, were as follows: Long-Term Tax-Free High-Yield Municipal Purchases $8,770,056 $50,395,634 Sales $19,296,961 $31,561,200 35 4. Capital Share Transactions Transactions in shares of the funds were as follows (unlimited number of shares authorized): Six months ended November 30, 2009 Year ended May 31, 2009 Shares Amount Shares Amount Long-Term Tax-Free Investor Class Sold 421,392 $ 4,572,716 285,606 $ 2,979,888 Issued in reinvestment of distributions 9,050 97,433 7,436 76,437 Redeemed (105,368) (1,127,736) (52,676) (541,689) 325,074 3,542,413 240,366 2,514,636 Institutional Class Sold 10,885 117,300   Issued in reinvestment of distributions 8,780 92,212 68,952 707,443 Redeemed (1,748,375) (18,402,297)   (1,728,710) (18,192,785) 68,952 707,443 A Class Sold 566,740 6,052,385 1,367,415 14,092,087 Issued in reinvestment of distributions 34,965 375,890 37,500 385,499 Redeemed (272,448) (2,913,834) (341,991) (3,510,785) 329,257 3,514,441 1,062,924 10,966,801 B Class Sold 870 9,350 12,884 130,191 Issued in reinvestment of distributions 1,094 11,743 2,162 22,178 Redeemed (14,733) (161,208) (42,744) (439,394) (12,769) (140,115) (27,698) (287,025) C Class Sold 138,513 1,474,829 353,965 3,540,893 Issued in reinvestment of distributions 4,945 53,175 4,636 47,655 Redeemed (50,807) (541,629) (114,028) (1,151,772) 92,651 986,375 244,573 2,436,776 Net increase (decrease) (994,497) $(10,289,671) 1,589,117 $16,338,631 36 Six months ended November 30, 2009 Year ended May 31, 2009 Shares Amount Shares Amount High-Yield Municipal Investor Class Sold 3,573,425 $ 29,377,298 6,547,168 $ 54,267,569 Issued in reinvestment of distributions 252,314 2,084,505 403,898 3,300,074 Redeemed (1,819,999) (15,123,162) (5,560,644) (45,922,788) 2,005,740 16,338,641 1,390,422 11,644,855 A Class Sold 2,120,462 17,481,483 5,879,016 48,139,060 Issued in reinvestment of distributions 302,336 2,488,218 651,804 5,359,830 Redeemed (1,901,665) (15,643,030) (6,999,366) (58,876,820) 521,133 4,326,671 (468,546) (5,377,930) B Class Sold 28,487 227,701 41,874 333,324 Issued in reinvestment of distributions 3,660 30,155 7,952 65,402 Redeemed (43,201) (358,209) (93,706) (769,385) (11,054) (100,353) (43,880) (370,659) C Class Sold 439,500 3,583,235 914,702 7,627,639 Issued in reinvestment of distributions 36,321 298,807 76,204 625,818 Redeemed (539,478) (4,380,775) (1,345,727) (10,968,337) (63,657) (498,733) (354,821) (2,714,880) Net increase (decrease) 2,452,162 $ 20,066,226 523,175 $ 3,181,386 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of November 30, 2009, the valuation inputs used to determine the fair value of the funds investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. 37 6. Derivative Instruments Interest Rate Risk  The funds are subject to interest rate risk in the normal course of pursuing their investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. During the six months ended November 30, 2009, the funds sold futures contracts. For Long-Term Tax-Free, the value of interest rate risk derivatives as of November 30, 2009, is disclosed on the Statement of Assets and Liabilities as a liability of $1,031 in payable for variation margin on futures contracts. For Long-Term Tax-Free, for the six months ended November 30, 2009, the effect of interest rate risk derivatives on the Statement of Operations was $(27,011) in net realized gain (loss) on futures contract transactions and $(25,907) in change in net unrealized appreciation (depreciation) on futures contracts. For High-Yield Municipal, the value of interest rate risk derivatives as of November 30, 2009, is disclosed on the Statement of Assets and Liabilities as a liability of $2,906 in payable for variation margin on futures contracts. For High-Yield Municipal, for the six months ended November 30, 2009, the effect of interest rate risk derivatives on the Statement of Operations was $(94,418) in net realized gain (loss) on futures contract transactions and $(47,789) in change in net unrealized appreciation (depreciation) on futures contracts. The derivative instruments at period end as disclosed on the Schedule of Investments are indicative of the funds typical volume. 7. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the six months ended November 30, 2009, the funds did not utilize the program. 8. Risk Factors Income may be subject to state and local taxes and, if applicable, the alternative minimum tax. Long-Term Tax-Free may invest primarily in lower-rated debt securities, which are subject to substantial risks including price volatility, liquidity risk and default risk. High-Yield Municipal invests primarily in lower-rated debt securities, which are subject to substantial risks including price volatility, liquidity and default risk. 38 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2009, the components of investments for federal income tax purposes were as follows: Long-Term Tax-Free High-Yield Municipal Federal tax cost of investments $35,006,153 $280,513,691 Gross tax appreciation of investments $1,855,474 $ 6,731,186 Gross tax depreciation of investments (159,172) (31,470,003) Net tax appreciation (depreciation) of investments $1,696,302 $(24,738,817) The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. Following are the capital loss carryovers and capital loss deferral amounts as of May 31, 2009: Long-Term Tax-Free High-Yield Municipal Accumulated capital losses $(1,131,739) $(13,191,314) Capital loss deferrals $(398,644) $(4,084,846) The accumulated capital losses listed above represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: Long-Term Tax-Free   $(8,266) $(142,310) $(389,668)  $(415,549) $(175,946) High-Yield Municipal $(4,876)  $(145,918) $(700,317)   $(4,227,228)$(8,112,975) The capital loss deferrals listed above represent net capital losses incurred in the seven-month period ended May 31, 2009. The funds have elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 39 Financial Highlights Long-Term Tax-Free Investor Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.60 $10.56 $10.78 $10.70 $10.72 Income From Investment Operations Net Investment Income (Loss) 0.22 0.39 0.43 0.43 0.06 Net Realized and Unrealized Gain (Loss) 0.21 0.04 (0.22) 0.08 (0.02) Total From Investment Operations 0.43 0.43 0.21 0.51 0.04 Distributions From Net Investment Income (0.23) (0.39) (0.43) (0.43) (0.06) Net Asset Value, End of Period $10.80 $10.60 $10.56 $10.78 $10.70 Total Return 4.05% 4.32% 1.99% 4.84% 0.42% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.48% 0.49% 0.49% 0.49% 0.49% Ratio of Net Investment Income (Loss) to Average Net Assets 4.07% 3.84% 4.02% 4.00% 3.85% Portfolio Turnover Rate 25% 40% 257% 101% 62% Net Assets, End of Period (in thousands) $7,203 $3,622 $1,071 $222 $25 (1) Six months ended November 30, 2009 (unaudited). (2) April 3, 2006 (commencement of sale) through May 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 40 Long-Term Tax-Free Institutional Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.60 $10.56 $10.78 $10.70 $10.72 Income From Investment Operations Net Investment Income (Loss) 0.22 0.42 0.45 0.45 0.07 Net Realized and Unrealized Gain (Loss) 0.22 0.04 (0.22) 0.08 (0.02) Total From Investment Operations 0.44 0.46 0.23 0.53 0.05 Distributions From Net Investment Income (0.24) (0.42) (0.45) (0.45) (0.07) Net Asset Value, End of Period $10.80 $10.60 $10.56 $10.78 $10.70 Total Return 4.16% 4.53% 2.19% 5.05% 0.45% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.28% 0.29% 0.29% 0.29% 0.29% Ratio of Net Investment Income (Loss) to Average Net Assets 4.27% 4.04% 4.22% 4.20% 4.05% Portfolio Turnover Rate 25% 40% 257% 101% 62% Net Assets, End of Period (in thousands) $144 $18,460 $17,661 $17,285 $16,456 (1) Six months ended November 30, 2009 (unaudited). (2) April 3, 2006 (commencement of sale) through May 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 41 Long-Term Tax-Free A Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.60 $10.56 $10.78 $10.70 $10.72 $10.74 $11.06 Income From Investment Operations Net Investment Income (Loss) 0.21 0.37 0.40 0.41 0.06 0.35 0.33 Net Realized and Unrealized Gain (Loss) 0.20 0.04 (0.22) 0.08 (0.02) (0.03) (0.15) Total From Investment Operations 0.41 0.41 0.18 0.49 0.04 0.32 0.18 Distributions From Net Investment Income (0.21) (0.37) (0.40) (0.41) (0.06) (0.34) (0.33) From Net Realized Gains       (0.17) Total Distributions (0.21) (0.37) (0.40) (0.41) (0.06) (0.34) (0.50) Net Asset Value, End of Period $10.80 $10.60 $10.56 $10.78 $10.70 $10.72 $10.74 Total Return 3.93% 4.06% 1.73% 4.58% 0.40% 3.01% 1.63% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.73% 0.74% 0.74% 0.74% 0.74% 0.82% 0.84% Ratio of Net Investment Income (Loss) to Average Net Assets 3.82% 3.59% 3.77% 3.75% 3.60% 3.21% 3.01% Portfolio Turnover Rate 25% 40% 257% 101% 62% 27% 43% Net Assets, End of Period (in thousands) $24,573 $20,619 $9,320 $12,233 $19,288 $36,834 $123,399 (1) Six months ended November 30, 2009 (unaudited). (2) April 1, 2006 through May 31, 2006. Long-Term Tax-Frees fiscal year end was changed from March 31 to May 31, resulting in a two-month annual reporting period. For the years before May 31, 2006, Long-Term Tax-Frees fiscal year end was March 31. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 42 Long-Term Tax-Free B Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.60 $10.56 $10.78 $10.70 $10.72 $10.73 $11.06 Income From Investment Operations Net Investment Income (Loss) 0.16 0.29 0.32 0.32 0.05 0.27 0.26 Net Realized and Unrealized Gain (Loss) 0.21 0.04 (0.22) 0.08 (0.02) (0.01) (0.16) Total From Investment Operations 0.37 0.33 0.10 0.40 0.03 0.26 0.10 Distributions From Net Investment Income (0.17) (0.29) (0.32) (0.32) (0.05) (0.27) (0.26) From Net Realized Gains       (0.17) Total Distributions (0.17) (0.29) (0.32) (0.32) (0.05) (0.27) (0.43) Net Asset Value, End of Period $10.80 $10.60 $10.56 $10.78 $10.70 $10.72 $10.73 Total Return 3.54% 3.38% 0.87% 3.80% 0.28% 2.42% 0.89% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.48% 1.49% 1.49% 1.49% 1.49% 1.50% 1.50% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 1.48% 1.49% 1.49% 1.49% 1.49% 1.54% 1.52% Ratio of Net Investment Income (Loss) to Average Net Assets 3.07% 2.84% 3.02% 3.00% 2.85% 2.49% 2.36% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 3.07% 2.84% 3.02% 3.00% 2.85% 2.45% 2.34% Portfolio Turnover Rate 25% 40% 257% 101% 62% 27% 43% Net Assets, End of Period (in thousands) $748 $869 $1,158 $1,416 $2,046 $2,081 $2,483 (1) Six months ended November 30, 2009 (unaudited). (2) April 1, 2006 through May 31, 2006. Long-Term Tax-Frees fiscal year end was changed from March 31 to May 31, resulting in a two-month annual reporting period. For the years before May 31, 2006, Long-Term Tax-Frees fiscal year end was March 31. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 43 Long-Term Tax-Free C Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.60 $10.56 $10.78 $10.70 $10.72 Income From Investment Operations Net Investment Income (Loss) 0.16 0.29 0.32 0.32 0.05 Net Realized and Unrealized Gain (Loss) 0.21 0.04 (0.22) 0.08 (0.02) Total From Investment Operations 0.37 0.33 0.10 0.40 0.03 Distributions From Net Investment Income (0.17) (0.29) (0.32) (0.32) (0.05) Net Asset Value, End of Period $10.80 $10.60 $10.56 $10.78 $10.70 Total Return 3.54% 3.28% 0.98% 3.80% 0.26% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.48% 1.49% 1.49% 1.49% 1.49% Ratio of Net Investment Income (Loss) to Average Net Assets 3.07% 2.84% 3.02% 3.00% 2.85% Portfolio Turnover Rate 25% 40% 257% 101% 62% Net Assets, End of Period (in thousands) $4,821 $3,749 $1,152 $41 $25 (1) Six months ended November 30, 2009 (unaudited). (2) April 3, 2006 (commencement of sale) through May 31, 2006. (3) Computed using average shares outstanding throughout the period. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 44 High-Yield Municipal Investor Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.91 $9.63 $10.68 $10.50 $10.50 $10.04 Income From Investment Operations Net Investment Income (Loss) 0.24 0.50 0.52 0.51 0.50 0.51 Net Realized and Unrealized Gain (Loss) 0.57 (1.72) (1.05) 0.18  0.46 Total From Investment Operations 0.81 (1.22) (0.53) 0.69 0.50 0.97 Distributions From Net Investment Income (0.24) (0.50) (0.52) (0.51) (0.50) (0.51) Net Asset Value, End of Period $8.48 $7.91 $9.63 $10.68 $10.50 $10.50 Total Return 10.33% (12.70)% (5.01)% 6.70% 4.91% 9.84% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.61% 0.62% 0.62% 0.62% 0.62% 0.63% Ratio of Net Investment Income (Loss) to Average Net Assets 5.77% 5.97% 5.16% 4.80% 4.80% 4.92% Portfolio Turnover Rate 14% 44% 69% 36% 16% 30% Net Assets, End of Period (in thousands) $105,529 $82,547 $87,127 $97,254 $84,896 $62,945 (1) Six months ended November 30, 2009 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 45 High-Yield Municipal A Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.91 $9.63 $10.68 $10.50 $10.50 $10.04 Income From Investment Operations Net Investment Income (Loss) 0.23 0.48 0.50 0.48 0.48 0.48 Net Realized and Unrealized Gain (Loss) 0.57 (1.72) (1.05) 0.18  0.46 Total From Investment Operations 0.80 (1.24) (0.55) 0.66 0.48 0.94 Distributions From Net Investment Income (0.23) (0.48) (0.50) (0.48) (0.48) (0.48) Net Asset Value, End of Period $8.48 $7.91 $9.63 $10.68 $10.50 $10.50 Total Return 10.19% (12.92)% (5.25)% 6.43% 4.65% 9.56% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.86% 0.87% 0.87% 0.87% 0.87% 0.88% Ratio of Net Investment Income (Loss) to Average Net Assets 5.52% 5.72% 4.91% 4.55% 4.55% 4.67% Portfolio Turnover Rate 14% 44% 69% 36% 16% 30% Net Assets, End of Period (in thousands) $123,760 $111,293 $140,037 $158,622 $129,681 $79,154 (1) Six months ended November 30, 2009 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 46 High-Yield Municipal B Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.91 $9.63 $10.68 $10.50 $10.50 $10.04 Income From Investment Operations Net Investment Income (Loss) 0.20 0.42 0.42 0.40 0.40 0.40 Net Realized and Unrealized Gain (Loss) 0.57 (1.72) (1.05) 0.18  0.46 Total From Investment Operations 0.77 (1.30) (0.63) 0.58 0.40 0.86 Distributions From Net Investment Income (0.20) (0.42) (0.42) (0.40) (0.40) (0.40) Net Asset Value, End of Period $8.48 $7.91 $9.63 $10.68 $10.50 $10.50 Total Return 9.79% (13.58)% (5.96)% 5.64% 3.87% 8.75% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.61% 1.62% 1.62% 1.62% 1.62% 1.63% Ratio of Net Investment Income (Loss) to Average Net Assets 4.77% 4.97% 4.16% 3.80% 3.80% 3.92% Portfolio Turnover Rate 14% 44% 69% 36% 16% 30% Net Assets, End of Period (in thousands) $2,884 $2,777 $3,805 $4,790 $4,468 $3,573 (1) Six months ended November 30, 2009 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 47 High-Yield Municipal C Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $7.91 $9.63 $10.68 $10.50 $10.50 $10.04 Income From Investment Operations Net Investment Income (Loss) 0.20 0.41 0.42 0.40 0.40 0.40 Net Realized and Unrealized Gain (Loss) 0.57 (1.72) (1.05) 0.18  0.46 Total From Investment Operations 0.77 (1.31) (0.63) 0.58 0.40 0.86 Distributions From Net Investment Income (0.20) (0.41) (0.42) (0.40) (0.40) (0.40) Net Asset Value, End of Period $8.48 $7.91 $9.63 $10.68 $10.50 $10.50 Total Return 9.78% (13.58)% (5.96)% 5.64% 3.86% 8.74% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.61% 1.62% 1.62% 1.62% 1.62% 1.63% Ratio of Net Investment Income (Loss) to Average Net Assets 4.77% 4.97% 4.16% 3.80% 3.80% 3.92% Portfolio Turnover Rate 14% 44% 69% 36% 16% 30% Net Assets, End of Period (in thousands) $26,456 $25,176 $34,072 $38,287 $29,862 $16,967 (1) Six months ended November 30, 2009 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. See Notes to Financial Statements. 48 Approval of Management Agreements Under Section 15(c) of the Investment Company Act, contracts for investment advisory services to a mutual fund are required to be reviewed, evaluated and approved each year by the funds board of directors/ trustees, including a majority of a funds independent directors/trustees (the Directors). At American Century Investments, this process is referred to as the 15(c) Process. The board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the board, the nature and quality of significant services provided by the advisor, the investment performance of the funds, shareholder services, audit and compliance functions and a variety of other matters relating to fund operations. Each year, it also holds a special meeting in connection with determining whether to renew the contracts for advisory services, to review fund performance, shareholder services, adviser profitability, audit and compliance matters, and other fund operational matters. Under a Securities and Exchange Commission rule, each fund is required to disclose in its annual or semiannual report, as appropriate, the material factors and conclusions that formed the basis for the boards approval or renewal of any advisory agreements within the funds most recently completed fiscal half-year period. Annual Contract Review Process As part of the annual 15(c) Process, the Directors requested and reviewed extensive data and information compiled by the advisor and certain independent providers of evaluative data concerning Long-Term Tax-Free and High-Yield Municipal (the funds) and the services provided to the funds under the management agreement. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services that the advisor provides to the funds;  the wide range of programs and services the advisor provides to the funds and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the advisor;  data comparing the cost of owning each fund to the cost of owning a similar fund;  data comparing each funds performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of each fund to the advisor and the overall profitability of the advisor;  data comparing services provided and charges to other non-fund invest -ment management clients of the advisor; and 49  collateral or fall-out benefits derived by the advisor from the manage -ment of the funds, and potential sharing of economies of scale in connection with the management of the funds. In keeping with its practice, the Directors at a special meeting and at a regularly scheduled quarterly meeting reviewed and discussed the information provided by the advisor throughout the year and to negotiate with the advisor the renewal of the management agreement, including the setting of the applicable management fee. The Directors had the benefit of the advice of their independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the advisor, independent data providers, and the boards independent counsel, and evaluated such information for each fund the board oversees. The Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew each funds management agreement under the terms ultimately determined by the board to be appropriate, the Directors based their decision on a number of factors, including the following. Nature, Extent and Quality of Services  Generally. Under the management agreement, the advisor is responsible for providing or arranging for all services necessary for the operation of the funds. The board noted that under the management agreement, the advisor provides or arranges at its own expense a wide variety of services including:  fund construction and design  initial capitalization/funding  portfolio research and security selection  securities trading  fund administration  custody of fund assets  daily valuation of fund portfolios  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 50 The Directors noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. In performing their evaluation, the Directors considered information received in connection with the annual review, as well as information provided on an ongoing basis throughout the year and at their regularly scheduled board and committee meetings. Investment Management Services. The nature of the investment management services provided is quite complex and allows fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. In evaluating investment performance, the board expects the advisor to manage each fund in accordance with its investment objectives and approved strategies. In providing these services, the advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. At each quarterly meeting and at the special meeting to consider renewal of the management agreement, the Directors, directly and through its Portfolio Committee, review investment performance information for each fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming fund receives special reviews until performance improves, during which Directors discuss with the advisor the reasons for such underperformance (e.g., market conditions, security and sector selection) and any efforts being undertaken to improve performance. Long-Term Tax-Frees performance for both the one- and three-year periods was above the median for its peer group. High-Yield Municipals performance was above the median for its peer group for the one-year period and below the median for the three-year period. Shareholder and Other Services. The advisor provides the funds with a comprehensive package of transfer agency, shareholder, and other services. The Directors, directly and through the various Committees of the Board, review reports and evaluations of such services at their regular quarterly meetings and at their special meeting to consider renewal of the management agreement, including the annual meeting concerning contract review, and other reports to the board. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the advisor. 51 Costs of Services Provided and Profitability. The advisor provides detailed information concerning its cost of providing various services to the funds, its profitability in managing each fund, its overall profitability, and its financial condition. The Directors have reviewed with the advisor the methodology used to prepare this financial information. The Directors have also reviewed with the advisor its methodology for compensating the investment professionals that provide services to the funds. This financial information regarding the advisor is considered in order to evaluate the advisors financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. Ethics. The Directors generally consider the advisors commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the advisors practices generally meet or exceed industry best practices. Economies of Scale. The Directors review information provided by the advisor regarding the existence of economies of scale in connection with the investment management of the funds. The Directors concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Directors seek to evaluate economies of scale by reviewing information, such as year-over-year profitability of the advisor generally, the profitability of its management of each fund specifically, and the expenses incurred by the advisor in providing various functions to the funds. The Directors believe the advisor is appropriately sharing economies of scale through its competitive fee structure, fee breakpoints as the fund complex and the fund increase in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of each fund reflect the complexity of assessing economies of scale. Comparison to Other Funds Fees. Each fund pays the advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the funds independent directors (including their independent legal counsel). Under the unified fee structure, the advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The board believes the unified fee structure is a benefit to fund shareholders because it clearly discloses to shareholders the cost of owning fund shares, and, since the unified fee cannot be 52 increased without a vote of fund shareholders, it shifts to the advisor the risk of increased costs of operating the fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Directors analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the funds unified fee to the total expense ratio of other funds in the funds peer group. The Directors also reviewed updated fee level data provided by the advisor, but recognized that comparative data was particularly difficult to evaluate given the significant market developments during the past year impacting fund assets. The unified fee charged to shareholders of each fund was in the lowest quartile of the total expense ratios of its respective peer group. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Directors also requested and received information from the advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the funds. The Directors analyzed this information and concluded that the fees charged and services provided to the funds were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Directors considered the existence of collateral benefits the advisor may receive as a result of its relationship with the funds. They concluded that the advisors primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Directors noted that the advisor receives proprietary research from broker dealers that execute fund portfolio transactions but concluded that this research is likely to benefit fund shareholders. The Directors also determined that the advisor is able to provide investment management services to certain clients other than the funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Directors concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of each fund to determine breakpoints in the funds fee schedule, provided they are managed using the same investment team and strategy. Conclusions of the Directors As a result of this process, the Directors, in the absence of particular circumstances and assisted by the advice of their independent legal counsel, taking into account all of the factors discussed above and the information provided by the advisor and others, concluded that the investment management agreement between each fund and the advisor, including the management fee, is fair and reasonable in light of the services provided and should be renewed for a one-year term. 53 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 54 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital Municipal Bond Index is a market value-weighted index designed for the long-term tax-exempt bond market. The Barclays Capital 3-Year Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that are investment-grade and have maturities between two and four years. The Barclays Capital 5-Year General Obligation Bond (GO) Index is composed of investment-grade U.S. municipal securities, with maturities of four to six years, that are general obligations of a state or local government. The Barclays Capital Long-Term Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that have maturities greater than 22 years. The Barclays Capital Non-Investment-Grade Municipal Bond Index is composed of non-investment grade U.S. municipal securities with a remaining maturity of one year or more. The Barclays Capital U.S. Aggregate Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Index is composed of those securities included in the Barclays Capital Brothers U.S. Aggregate Index that are public obligations of the U.S. Treasury with a remaining maturity of one year or more. 55 Notes 56 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-67333N Semiannual Report November 30, 2009 American Century Investments New York Tax-Free Fund Table of Contents Presidents Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 New York Tax-Free Performance 4 Portfolio Commentary 5 Portfolio at a Glance 7 Yields 7 Portfolio Composition by Credit Rating 7 Top Five Sectors 7 Shareholder Fee Example 8 Financial Statements Schedule of Investments 10 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Notes to Financial Statements 16 Financial Highlights 21 Other Information Proxy Voting Results 24 Approval of Management Agreement 25 Additional Information 27 Index Definitions 28 The opinions expressed in the Market Perspective and the Portfolio Commentary reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: Thank you for taking time to review the following pages, which provide the performance of your investment along with the perspectives of our experienced portfolio management team for the financial reporting period ended November 30, 2009. We appreciate your trust in American Century Investments ® at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what new challenges and opportunities await us. Critical factors that we are anticipating in 2010 include marked shifts in investment and spending behavior, along with consolidation in our industry. Most importantly, we think the U.S. economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed in the third quarter of 2008, but 2010 will likely bring continuing challenges. The U.S. stock markets rebound since last March and the second half economic surge in 2009 were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces double-digit unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economy Stabilized, Credit Crisis Eased Municipal bonds produced solid returns during the period from New York Tax-Frees June 30, 2009, inception through November 30, 2009. Dramatic fiscal and monetary policy intervention by the federal government appeared to have stabilized a contracting economy. Indeed, gross domestic product expanded at an estimated 2.2% annual rate in the third quarter of 2009, breaking a string of four consecutive quarters of negative growth. Although the economy showed signs of stabilizing, the unemployment rate stood at 10.0% in November, raising the prospect of a jobless recovery. The governments Consumer Price Index increased 1.8% for the year ended in November, after an eight-month period of deflation, as a still-weak economy deals with job losses, sluggish income growth, lower housing wealth, and tight credit. These conditions gave the Federal Reserve the flexibility to hold its short-term rate target at 0%. Against that backdrop, Treasury bond yields declined modestly. Municipals Rallied Technical (supply and demand) factors were key contributors to municipal performance. Strong demand from investors looking for yield and return potential above those available from Treasuries and cash-equivalent investments meant record municipal bond fund inflows early in the period, according to mutual fund flow tracker AMG Data Services. At the same time, tax-exempt municipal supply was curtailed in 2009, due to the Build America Bond program, a federal government program intended to lower borrowing costs and improve access to capital for municipalities. This program took many newly issued bonds out of the tax-exempt market and put them in the taxable universe. Greater Risk, Greater Reward The rally in risk assets evident across financial markets in 2009 played out in the municipal market as well, with longer-term and lower-rated bonds doing best (see the table below). The 12 months ended November 30, 2009, marked record outperformance by municipal bonds over Treasuries. U.S. Fixed-Income Total Returns For the period June 30, 2009 (fund inception) through November 30, 2009* Barclays Capital Municipal Market Indices Taxable Market Returns Municipal Bond 5.74% Barclays Capital U.S. Aggregate Index 5.61% 3-Year Municipal Bond 2.63% Barclays Capital U.S. Treasury Index 3.47% 5-Year General Obligation (GO) Bond 4.43% 3-Month Treasury Bill 0.06% Long-Term Municipal Bond 8.61% 10-Year Treasury Note 4.02% Non-Investment-Grade Municipal Bond 12.09% *Total returns for periods less than one year are not annualized. 3 Performance New York Tax-Free Total Returns as of November 30, 2009 Since Inception Inception Date Investor Class 5.65% 6/30/09 Barclays Capital Municipal Bond Index 5.74%  A Class 6/30/09 No sales charge* 5.56% With sales charge* 0.82% C Class 6/30/09 No sales charge* 5.23% With sales charge* 4.23% * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge for fixed-income funds and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. (2) Class returns would have been lower if American Century Investments had not voluntarily waived its management fees. (3) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Total Annual Fund Operating Expenses Investor Class A Class C Class 0.66% 0.91% 1.66% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Portfolio Commentary New York Tax-Free Portfolio Managers: Joseph Gotelli, Alan Kruss, and Steven Permut Performance Summary New York Tax-Free returned 5.65%* in the initial performance period from the portfolios June 30, 2009, inception to November 30, 2009. By comparison, the Barclays Capital Municipal Bond Index, a broad, multiple-state market index, returned 5.74%. The portfolios positive absolute return reflects the strong technical (supply and demand) factors that supported the municipal market for much of 2009 (see the Market Perspective on page 3). Relative to the Barclays Index, key contributors to the portfolios return included individual security selection, yield curve positioning, and a municipal versus Treasury ratio trade. Sector allocation had a mixed effect. Credit Quality, Yield Curve, and Ratio Trades Contributed We believe individual security selection decisions contributed to portfolio performance. In the period since the portfolios inception, weve been adding what we believe to be attractively valued, lower-rated bonds as well as higher-coupon bonds with good call protection (they cant be refinanced at new, lower rates). We believe holding an overweight position in securities rated A and BBB was also beneficial to the portfolios absolute performance, as these lower-rated bonds outperformed securities rated AAA and AA in 2009. Even though our lower-rated bond positions performed well, we believe we held fewer bonds rated A and BBB than some of our competitors, so that positioning detracted modestly from our relative results. The portfolio also had positive contributions to return from trades designed to benefit from changes in the shape of the municipal yield curve (a curve flattener trade) and in the yield relationship between municipals and Treasuries (a yield ratio trade). We implemented the ratio trade at a time when long-term municipal bond yields were approximately 108% of those on like-maturity Treasuries (that is, municipal yields exceeded Treasury yields). The trade was based on our expectation that municipals would outperform Treasuries, and the yield difference between the two would move toward their normal historical relationship with municipals yielding less than Treasuries. Municipals outperformed Treasuries over the reporting period and the ratio declined to 102%. In addition, we implemented a yield curve flattening bias in the municipal bond cash market, favoring intermediate- and longer-term securities. The portfolio benefited as longer-term bonds outperformed shorter-term securities during the period. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 5 New York Tax-Free Sector Allocation Mixed With respect to the portfolios sector allocation, we held underweight positions in transportation, housing, and pre-refunded securities. This positioning helped relative performance because these sectors generally underperformed. At the same time, we held an overweight position in higher education and hospital securities, which performed relatively well. However, sector performance was hurt by an underweight position in tobacco bonds, as well as an underweight position in industrial development revenue bonds. Outlook We believe that technical factors will remain supportive for the municipal market going forward, said Steven Permut, leader of the municipal bond team at American Century Investments. The more taxable municipal bonds issued under the Build America Bond programa federal government program intended to help lower municipal borrowing coststhe lower the supply of tax-free municipal bonds. In addition, we think demand for municipal bonds is likely to remain strong given that the Federal Reserve continues to hold short-term interest rates at record lows and municipal yields are attractive relative to those on Treasuries. However, Permuts outlook comes with a caveat: Economic fundamentals remain fairly weak, and we think tax-based bonds and those issued by local governments are likely to face challenges. As a result, we expect to underweight these bonds, as well as those relating to economically sensitive sectors of the economy. Indeed, we think these conditions put a premium on careful credit analysis and individual security selectionwhat we believe are two strengths of our management approach. 6 New York Tax-Free Portfolio at a Glance As of 11/30/09 Weighted Average Maturity 14.7 years Average Duration (Modified) 5.8 years Yields as of November 30, 2009 30-Day SEC Yield Investor Class 3.63% A Class 3.25% C Class 2.64% Investor Class 30-Day Tax-Equivalent Yields 30.14% Tax Bracket 5.19% 32.93% Tax Bracket 5.41% 38.26% Tax Bracket 5.88% 40.83% Tax Bracket 6.13% (1) Yields would have been lower if management fees had not been waived. (2) The tax brackets indicated are for combined state and federal income tax. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Portfolio Composition By Credit Rating % of fund investments as of 11/30/09 AAA 23% AA 45% A 25% BBB or lower 7% Ratings provided by independent research companies. These ratings are listed in Standard & Poors format even if they were provided by other sources. The letter ratings indicate the credit worthiness of the underlying bonds in the portfolio and generally range from AAA (highest) to D (lowest). Top Five Sectors as of November 30, 2009 % of fund investments General Obligation (GO) 19% Special Tax Revenue/Severance Tax 17% Higher Education 11% Water/Sewer/Gas Revenue 11% Transportation Revenue 10% 7 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2009 to November 30, 2009 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 8 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 6/1/09 11/30/09 6/1/09  11/30/09 Expense Ratio Actual Investor Class (after waiver) $1,000 $1,056.50 $0.00 0.00% Investor Class (before waiver) $1,000 $1,056.50 $2.76 0.64% A Class (after waiver) $1,000 $1,055.60 $1.08 0.25% A Class (before waiver) $1,000 $1,055.60 $3.83 0.89% C Class (after waiver) $1,000 $1,052.30 $4.30 1.00% C Class (before waiver) $1,000 $1,052.30 $7.05 1.64% Hypothetical Investor Class (after waiver) $1,000 $1,025.07 $0.00 0.00% Investor Class (before waiver) $1,000 $1,021.86 $3.24 0.64% A Class (after waiver) $1,000 $1,023.82 $1.27 0.25% A Class (before waiver) $1,000 $1,020.61 $4.51 0.89% C Class (after waiver) $1,000 $1,020.05 $5.06 1.00% C Class (before waiver) $1,000 $1,016.85 $8.29 1.64% (1) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. (2) During the period ended November 30, 2009, the investment advisor waived the funds management fee. (3) Ending account value based on actual return from June 30, 2009 (fund inception) through November 30, 2009. (4) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 153, the number of days in the period from June 30, 2009 (fund inception) through November 30, 2009, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. (5) Other expenses, which include the fees and expenses of the funds independent directors and its legal counsel, as well as interest, did not exceed 0.005%. (6) Ending account value assumes the return earned after waiver. The return would have been lower had fees not been waived and would have resulted in a lower ending account value. (7) Ending account value and expenses paid during period assumes the class had been available throughout the entire period and are calculated using the classs annualized expense ratio listed in the table above. 9 Schedule of Investments New York Tax-Free NOVEMBER 30, 2009 (UNAUDITED) Principal Principal Amount Value Amount Value Municipal Securities  97.0% New York City Municipal Water Finance Auth. Water & Sewer GUAM  0.4% Rev., Series 2009 BB, 5.00%, Guam Government GO, Series 6/15/27 $200,000 $ 215,238 2009 A, 7.00%, 11/15/39 $ 50,000 $ 51,477 New York City Municipal Water NEW YORK  89.4% Finance Auth. Water & Sewer Babylon Industrial Development Rev., Series 2009 EE, 5.00%, Agency Resource Recovery 6/15/16 115,000 132,092 Rev., Series 2009 A, (Covanta New York City Municipal Water Babylon), 5.00%, 1/1/14 100,000 110,142 Finance Auth. Water & Sewer Erie County GO, Series 2005 D1, Rev., Series 2009 GG2, (Second 5.00%, 6/1/14 (NATL) 100,000 108,422 General Resolution), 5.00%, 6/15/35 300,000 307,779 Long Island Power Auth. Electric System Rev., Series New York City Transitional 2006 F, 5.00%, 5/1/17 (NATL) 100,000 111,760 Finance Auth. Building Aid Rev., Series 2009 S5, 5.25%, Long Island Power Auth. 1/15/39 100,000 103,512 Electric System Rev., Series 2008 A, 6.00%, 5/1/33 185,000 207,618 New York City Transitional Finance Auth. Rev., Series Metropolitan Transportation 2009 A, (Future Tax Secured Auth. Dedicated Tax Fund Bonds), 5.00%, 5/1/38 200,000 205,590 Rev., Series 2009 B, 5.00%, 11/15/34 200,000 206,008 New York City Transitional Finance Auth. Rev., Series Metropolitan Transportation 2009 B, (Future Tax Secured Auth. Rev., Series 2002 A, Bonds), 5.00%, 11/1/23 200,000 221,680 5.50%, 11/15/14 (Ambac) 200,000 229,362 New York City Trust for Cultural Metropolitan Transportation Resources Rev., Series Auth. Service Contract Rev., 2008 1A, (Museum of Modern Series 2002 A, 5.125%, 1/1/29 200,000 203,550 Art), 5.00%, 4/1/25 100,000 109,465 Nassau County GO, Series New York City Trust for Cultural 2009 C, (General Improvement), Resources Rev., Series 2009 A, 5.25%, 10/1/17 200,000 230,906 (American Museum of Natural Nassau County GO, Series History), 5.00%, 4/1/20 150,000 172,641 2009 E, 4.00%, 6/1/13 100,000 108,329 New York City Trust for Cultural Nassau County Interim Finance Resources Rev., Series 2009 A, Auth. Rev., Series 2005 D, (Carnegie Hall), 5.00%, (Sales Tax Secured Bond), 12/1/29 100,000 102,936 4.00%, 11/15/16 (NATL) 100,000 109,560 New York GO, Series 2004 G, Nassau County Tobacco 5.00%, 8/1/14 130,000 147,692 Settlement Corp. Rev., Series New York GO, Series 2005 M, 2006 A3, 5.125%, 6/1/46 100,000 78,948 5.00%, 4/1/15 (FSA) 300,000 342,228 New York City Industrial New York GO, Series 2008 A, Development Agency Rev., 4.00%, 3/1/13 100,000 109,290 (Queens Baseball Stadium), 5.00%, 1/1/12 (Ambac) 115,000 122,085 New York GO, Series 2008 B1, 5.25%, 9/1/22 100,000 109,690 New York City Industrial Development Agency Rev., New York GO, Series 2008 C, (Queens Baseball Stadium), 5.25%, 8/1/17 110,000 126,013 5.00%, 1/1/20 (Ambac) 185,000 192,030 New York GO, Series 2009 I1, New York City Municipal Water 5.30%, 4/1/27 100,000 108,000 Finance Auth. Water & Sewer New York GO, Series 2009 I1, Rev., Series 2008 DD, (Second 5.375%, 4/1/36 200,000 211,178 General Resolution), 6.00%, New York GO, Series 2009 J1, 6/15/40 205,000 228,774 5.00%, 5/15/31 200,000 206,696 10 New York Tax-Free Principal Principal Amount Value Amount Value New York GO, Series 2009 J1, New York State Environmental 5.00%, 5/15/36 $105,000 $ 107,300 Facilities Corp. Clean Water & New York Liberty Development Drinking Rev., Series 2009 A, Corp. Rev., (Goldman Sachs 5.00%, 6/15/29 $200,000 $ 213,116 Headquarters), 5.25%, New York State Local 10/1/35 200,000 $197,588 Government Assistance Corp. New York State Dormitory Rev., Series 2008 A, (Senior Auth. Personal Income Tax Lien), 5.00%, 4/1/20 200,000 224,950 Rev., Series 2009 B, 5.00%, New York State Thruway Auth. 2/15/18 200,000 228,950 Highway & Bridge Trust Fund New York State Dormitory Auth. Rev., Series 2002 A, 5.25%, Rev., (Brooklyn Law School), 4/1/12, Prerefunded at 100% of 5.75%, 7/1/33 200,000 205,324 Par (FSA) 100,000 110,610 New York State Dormitory New York State Thruway Auth. Auth. Rev., (Interfaith Medical Rev., Series 2007 H, 5.00%, Center), 5.00%, 2/15/14 250,000 281,335 1/1/14 (NATL) 100,000 112,005 New York State Dormitory Auth. New York State Thruway Auth. Rev., (Mount Sinai School of Second General Highway & Medicine), 5.25%, 7/1/24 200,000 206,842 Bridge Trust Fund Rev., Series 2008 B, 5.00%, 4/1/21 200,000 220,752 New York State Dormitory Auth. Rev., (Yeshiva University), New York State Urban 5.00%, 9/1/38 200,000 202,604 Development Corp. Rev., Series 2008 D, 5.00%, 1/1/15 105,000 117,996 New York State Dormitory Auth. Rev., Series 2005 A, New York State Urban (State University Educational Development Corp. Rev., Facilities), 5.50%, 5/15/17 Series 2008 D, 5.25%, 1/1/21 100,000 110,483 (NATL/FGIC) 100,000 115,770 New York State Urban New York State Dormitory Auth. Development Corp. Rev., Rev., Series 2008 A2, (Memorial Series 2009 A1, (State Sloan-Kettering Cancer Center), Personal Income Tax), 5.00%, 5.00%, 7/1/26 100,000 105,345 12/15/28 275,000 294,396 New York State Dormitory Auth. Plainview Old Bethpage Central Rev., Series 2008 B, (New York School District GO, 4.75%, University), 5.00%, 7/1/22 100,000 109,139 12/15/15 200,000 232,004 New York State Dormitory Auth. Port Auth. of New York & New Rev., Series 2008 C, (Cornell Jersey Rev., (Consolidated University), VRDN, 0.21%, BondsOne Hundred Fifty-Third 12/1/09 (SBBPA: Bank of Series), 5.00%, 7/15/35 200,000 205,488 America N.A.) 300,000 300,000 Rome City School District GO, New York State Dormitory Auth. 5.00%, 6/15/13 (NATL/FGIC) 100,000 113,193 Rev., Series 2009 A, (North Sales Tax Asset Receivable Shore Long Island Jewish Health Corp. Rev., Series 2004 A, System), 5.50%, 5/1/30 100,000 102,582 5.00%, 10/15/29 (Ambac) 100,000 104,498 New York State Dormitory Auth. Saratoga County Water Auth. Rev., Series 2009 A, (North Rev., (Water System), 5.00%, Shore Long Island Jewish Health 9/1/33 200,000 206,278 System), 5.50%, 5/1/37 400,000 401,148 South Colonie Central School New York State Dormitory Auth. District GO, 5.00%, 6/15/17 100,000 111,281 Rev., Series 2009 A, (University Tobacco Settlement Financing of Rochester), 5.00%, 7/1/21 100,000 109,352 Corp. Rev., Series 2003 B1C, New York State Environmental 5.50%, 6/1/21 400,000 422,872 Facilities Corp. Clean Water & Town of Hempstead Local Drinking Rev., Series 2006 C, Development Corp. Rev., (Revolving FundPooled Series 2009 A, (Adelphi Financing), 5.00%, 10/15/22 100,000 108,913 University), 5.00%, 2/1/13 250,000 273,625 11 New York Tax-Free Principal Principal Amount Value Amount Value Town of Hempstead Local U.S. VIRGIN ISLANDS  0.7% Development Corp. Rev., Virgin Islands Public Finance Series 2009 B, (Adelphi Auth. Rev., Series 2009 A1, University), 5.25%, 2/1/39 $200,000 $ 200,692 (Senior Lien/Capital Projects), Triborough Bridge & Tunnel 5.00%, 10/1/39 $100,000 $ 90,008 Auth. Rev., 5.00%, 11/15/20 200,000 223,488 TOTAL MUNICIPAL SECURITIES Triborough Bridge & Tunnel (Cost $12,586,969) Auth. Rev., 5.00%, 11/15/33 200,000 206,398 Triborough Bridge & Tunnel Temporary Cash Investments  4.0% Auth. Rev., Series 2009 A-2, Federated New York Municipal 4.00%, 11/15/15 100,000 110,029 Cash Trust Institutional Service Shares United Nations Development Corp. Rev., Series 2009 A, (Cost $535,480) 535,480 5.00%, 7/1/25 100,000 105,288 TOTAL INVESTMENT 11,880,848 SECURITIES  101.0% (Cost $13,122,449) PUERTO RICO  6.5% OTHER ASSETS AND Puerto Rico Electric Power LIABILITIES  (1.0)% Auth. Rev., Series 2003 NN, TOTAL NET ASSETS  100.0% 5.25%, 7/1/23 (NATL) 350,000 363,090 Puerto Rico Public Buildings Auth. Rev., Series 2009 Q, 5.625%, 7/1/39 200,000 193,148 Puerto Rico Sales Tax Financing Corp. Rev., Series 2009 A, 5.25%, 8/1/27 100,000 101,891 Puerto Rico Sales Tax Financing Corp. Rev., Series 2009 A, 5.75%, 8/1/37 200,000 202,944 861,073 Futures Contracts Underlying Face Contracts Sold Expiration Date Amount at Value Unrealized Gain (Loss) 3 U.S. Long Bond March 2010 $368,156 $(7,366) Notes to Schedule of Investments Ambac Ambac Assurance Corporation FGIC Financial Guaranty Insurance Company FSA Financial Security Assurance, Inc. GO General Obligation NATL National Public Finance Guarantee Corporation SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. (1) Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $472,000. (2) When-issued security. (3) Escrowed to maturity in U.S. government securities or state and local government securities. See Notes to Financial Statements. 12 Statement of Assets and Liabilities NOVEMBER 30, 2009 (UNAUDITED) Assets Investment securities, at value (cost of $13,122,449) $13,418,886 Cash 3,140 Receivable for capital shares sold 31,500 Interest receivable 159,326 13,612,852 Liabilities Payable for investments purchased 314,780 Payable for capital shares redeemed 970 Payable for variation margin on futures contracts 281 Distribution fees payable 1,441 Service fees (and distribution fees  A Class) payable 1,494 Dividends payable 5,675 324,641 Net Assets $13,288,211 Net Assets Consist of: Capital paid in $12,996,450 Undistributed net realized gain on investment transactions 2,690 Net unrealized appreciation on investments 289,071 $13,288,211 Investor Class Net assets $5,628,113 Shares outstanding 540,167 Net asset value per share $10.42 A Class Net assets $5,282,637 Shares outstanding 506,813 Net asset value per share $10.42 Maximum offering price (net asset value divided by 0.955) $10.91 C Class Net assets $2,377,461 Shares outstanding 228,142 Net asset value per share $10.42 See Notes to Financial Statements. 13 Statement of Operations FOR THE PERIOD ENDED NOVEMBER 30, 2009 (UNAUDITED) Investment Income (Loss) Income: Interest $137,628 Expenses: Management fees 25,164 Distribution fees  C Class 6,606 Service fees  C Class 2,202 Distribution and service fees  A Class 3,587 Trustees fees and expenses 131 37,690 Fees waived (25,164) 12,526 Net investment income (loss) 125,102 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions 6,359 Futures contract transactions (3,669) 2,690 Change in net unrealized appreciation (depreciation) on: Investments 296,437 Futures contracts (7,366) 289,071 Net realized and unrealized gain (loss) 291,761 Net Increase (Decrease) in Net Assets Resulting from Operations $416,863 (1) June 30, 2009 (fund inception) through November 30, 2009. See Notes to Financial Statements. 14 Statement of Changes in Net Assets PERIOD ENDED NOVEMBER 30, 2009 (UNAUDITED) Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 125,102 Net realized gain (loss) 2,690 Change in net unrealized appreciation (depreciation) 289,071 Net increase (decrease) in net assets resulting from operations 416,863 Distributions to Shareholders From net investment income: Investor Class (56,977) A Class (46,861) C Class (21,264) Decrease in net assets from distributions (125,102) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 12,996,450 Net increase (decrease) in net assets 13,288,211 Net Assets End of period $13,288,211 (1) June 30, 2009 (fund inception) through November 30, 2009. See Notes to Financial Statements. 15 Notes to Financial Statements NOVEMBER 30, 2009 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. New York Tax-Free Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified under the 1940 Act. Prior to November 12, 2009, the fund was diversified under the 1940 Act. The funds investment objective is to seek to maximize total return through high current income that is exempt from federal and New York state and local income taxes. The fund invests primarily in investment-grade municipal obligations. The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the A Class and the C Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. All classes of the fund commenced sale on June 30, 2009, the funds inception date. Security Valuations  Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Investments in open-end management investment companies are valued at the reported net asset value. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued  The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. 16 Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. All tax years for the fund remain subject to examination by tax authorities. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Interest and penalties associated with any federal or state income tax obligations, if any, are recorded as interest expense. Distributions to Shareholders  Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  Management has evaluated events or transactions that may have occurred since November 30, 2009, that would merit recognition or disclosure in the financial statements. This evaluation was completed through January 27, 2010, the date the financial statements were issued. 2. Fees and Transactions with Related Parties Management Fees  The trust has entered into a Management Agreement with American Century Investment, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.3225% to 0.4400% and the rates for the Complex Fee range from 0.2500% to 0.3100%. Effective June 30, 2009, the investment advisor voluntarily agreed to waive the funds management fee. The total amount of the waiver for each class of the fund for the period June 30, 2009 (fund inception) through November 30, 2009, was $10,372, $9,164 and $5,628 for the Investor Class, A Class and C Class, respectively. The fee waiver may be revised or terminated at any time without notice. The effective annual management fee for each class of the fund for the period June 30, 2009 (fund inception) through November 30, 2009, was 0.64% before waiver and 0.00% after waiver. 17 Distribution and Service Fees  The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class and C Class (collectively, the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the period June 30, 2009 (fund inception) through November 30, 2009, are detailed in the Statement of Operations. Related Parties  Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trusts investment advisor, ACIM, the distributor of the trust, ACIS, and the trusts transfer agent, American Century Services, LLC. ACIM owns 40% of the shares of the fund. The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the period June 30, 2009 (fund inception) throuth November 30, 2009, were $12,763,121 and $461,761 respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Period ended November 30, 2009 Shares Amount Investor Class Sold 608,591 $ 6,241,903 Issued in reinvestment of distributions 5,340 55,587 Redeemed (73,764) (775,717) 540,167 5,521,773 A Class Sold 506,108 5,169,491 Issued in reinvestment of distributions 3,273 34,055 Redeemed (2,568) (26,667) 506,813 5,176,879 C Class Sold 226,462 2,280,339 Issued in reinvestment of distributions 1,680 17,459 228,142 2,297,798 Net increase (decrease) 1,275,122 $12,996,450 (1) June 30, 2009 (fund inception) through November 30, 2009. 18 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities and other financial instruments as of November 30, 2009: Level 1 Level 2 Level 3 Investment Securities Municipal Securities  $12,883,406  Temporary Cash Investments $535,480   Total Value of Investment Securities $535,480 $12,883,406  Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts $(7,366)   6. Derivative Instruments Interest Rate Risk  The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of realized gain (loss) on futures contract transactions and change in unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. During the period June 30, 2009 (fund inception) through November 30, 2009, the fund sold futures contracts. 19 The value of interest rate risk derivatives as of November 30, 2009, is disclosed on the Statement of Assets and Liabilities as a liability of $281 in payable for variation margin on futures contracts. For the period June 30, 2009 (fund inception) through November 30, 2009, the effect of interest rate risk derivatives on the Statement of Operations was $(3,669) in net realized gain (loss) on futures contract transactions and $(7,366) in change in net unrealized appreciation (depreciation) on futures contracts. The derivative instruments at period end as disclosed on the Schedule of Investments are indicative of the funds typical volume. 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the period June 30, 2009 (fund inception) through November 30, 2009, the fund did not utilize the program. 8. Risk Factors The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of New York than a fund with a broader geographical diversification. Income may be subject to state and local taxes and, if applicable, the alternative minimum tax. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2009, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $13,122,449 Gross tax appreciation of investments $319,002 Gross tax depreciation of investments (22,565) Net tax appreciation (depreciation) of investments $296,437 The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. 20 Financial Highlights New York Tax-Free Investor Class For a Share Outstanding Throughout the Period Indicated Per-Share Data Net Asset Value, Beginning of Period $10.00 Income From Investment Operations Net Investment Income (Loss) 0.15 Net Realized and Unrealized Gain (Loss) 0.42 Total From Investment Operations 0.57 Distributions From Net Investment Income (0.15) Net Asset Value, End of Period $10.42 Total Return 5.65% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.00% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 0.64% Ratio of Net Investment Income (Loss) to Average Net Assets 3.48% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 2.84% Portfolio Turnover Rate 6% Net Assets, End of Period (in thousands) $5,628 (1) June 30, 2009 (fund inception) through November 30, 2009. (2) Computed using average shares outstanding throughout the periond. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Effective June 30, 2009, the investment advisor voluntarily agreed to waive its management fee. (5) Annualized. (6) Ratio is less than 0.005% See Notes to Financial Statements. 21 New York Tax-Free A Class For a Share Outstanding Throughout the Period Indicated Per-Share Data Net Asset Value, Beginning of Period $10.00 Income From Investment Operations Net Investment Income (Loss) 0.14 Net Realized and Unrealized Gain (Loss) 0.41 Total From Investment Operations 0.55 Distributions From Net Investment Income (0.13) Net Asset Value, End of Period $10.42 Total Return 5.56% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.25% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 0.89% Ratio of Net Investment Income (Loss) to Average Net Assets 3.23% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 2.59% Portfolio Turnover Rate 6% Net Assets, End of Period (in thousands) $5,283 (1) June 30, 2009 (fund inception) through November 30, 2009. (2) Computed using average shares outstanding throughout the periond. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Effective June 30, 2009, the investment advisor voluntarily agreed to waive its management fee. (5) Annualized. See Notes to Financial Statements. 22 New York Tax-Free C Class For a Share Outstanding Throughout the Period Indicated Per-Share Data Net Asset Value, Beginning of Period $10.00 Income From Investment Operations Net Investment Income (Loss) 0.10 Net Realized and Unrealized Gain (Loss) 0.42 Total From Investment Operations 0.52 Distributions From Net Investment Income (0.10) Net Asset Value, End of Period $10.42 Total Return 5.23% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.00% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 1.64% Ratio of Net Investment Income (Loss) to Average Net Assets 2.48% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 1.84% Portfolio Turnover Rate 6% Net Assets, End of Period (in thousands) $2,377 (1) June 30, 2009 (fund inception) through November 30, 2009. (2) Computed using average shares outstanding throughout the periond. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Effective June 30, 2009, the investment advisor voluntarily agreed to waive its management fee. (5) Annualized. See Notes to Financial Statements. 23 Proxy Voting Results A special meeting of shareholders was held on November 12, 2009, to vote on the following proposal. The proposal received the required number of votes of the fund, and was adopted. A summary of voting results is listed below. Proposal: To change the funds diversification status from diversified to nondiversified. For: 7,271,606 Withhold: 396,984 Abstain: 75,531 24 Approval of Management Agreement Under a Securities and Exchange Commission rule, each fund is required to disclose in its annual or semiannual report, as appropriate, the material factors and conclusions that formed the basis for the board of trustees approval or renewal of the funds advisory agreements. At a meeting held March 11, 2009, the trustees unanimously approved the initial management agreement for the New York Tax-Free Fund (the fund). In advance of the boards consideration, the advisor provided information concerning the fund. The materials circulated in advance of the meeting and the discussions held at the meeting detailed the investment objective and strategy proposed to be utilized by the advisor, the funds characteristics and key attributes, the rationale for launching the fund, the experience of the staff designated to manage the fund, the proposed pricing, and the markets in which the fund would be sold. The information considered and the discussions held at the meeting included, but were not limited to:  the nature, extent, and quality of investment management, shareholder, and other services to be provided to the fund under the management agreement;  the wide range of programs and services to be provided by the advisor to fund shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the advisor; and  data comparing the cost of owning the fund to the cost of owning similar funds not managed by the advisor. American Century Investments funds utilize a unified management fee structure. Under the unified fee structure, the advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The advisor and board believe the unified fee structure is a benefit to fund shareholders because it clearly discloses to shareholders the cost of owning fund shares, and, since the unified fee cannot be increased without a vote of fund shareholders, it shifts to the advisor the risk of increased costs of operating the fund and provides a direct incentive to minimize administrative inefficiencies. 25 When considering the approval of the management agreement for the fund, the board considered the entrepreneurial risk that the advisor assumes in launching a new fund. In particular, they considered the effect of the unified management fee structure and the fact that the advisor will assume a substantial part of the start-up costs of the fund and the risk that the fund will grow to a level that will become profitable to the advisor. The board considered the position that the fund would take in the line up of the American Century Investments family of funds and the benefits to shareholders of existing funds of the broadened product offering. Finally, while not specifically discussed, but important in the decision to approve the management agreement, is the trustees familiarity with the advisor. The board oversees and evaluates on a continuous basis the nature and quality of all services the advisor performs for other funds within the American Century Investments complex. As such, the trustees have confidence in the advisors integrity and competence in providing services to the fund. In their deliberations, the board did not identify any particular information that was all-important or controlling, and each director attributed different weights to various factors. However, based on their evaluation of all material factors and assisted by the advice of independent legal counsel, the board, including the independent trustees, concluded that the overall arrangements between the fund and the advisor, as provided in the management agreement, were fair and reasonable in light of the services to be performed and should be approved. 26 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Form N-Q is available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 27 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital Municipal Bond Index is a market value-weighted index designed for the long-term tax-exempt bond market. The Barclays Capital 3-Year Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that are investment-grade and have maturities between two and four years. The Barclays Capital 5-Year General Obligation (GO) Bond Index is composed of investment-grade U.S. municipal securities, with maturities of four to six years, that are general obligations of a state or local government. The Barclays Capital Long-Term Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that have maturities greater than 22 years. The Barclays Capital Non-Investment-Grade Municipal Bond Index is composed of non-investment grade U.S. municipal securities with a remaining maturity of one year or more. The Barclays Capital U.S. Aggregate Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Index is composed of those securities included in the Barclays Capital Brothers U.S. Aggregate Index that are public obligations of the U.S. Treasury with a remaining maturity of one year or more. 28 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-67344N ITEM 2. CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrants board. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Not applicable for semiannual report filings. (a)(2) Separate certifications by the registrants principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrants chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Municipal Trust By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: January 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: January 29, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: January 29, 2010
